Exhibit 10.1

Execution Version

 

 

 

AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT

dated as of September 6, 2013

among

EXPO INC.,

as Borrower

NEWELL RUBBERMAID INC.,

as Servicer

THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME

PARTY HERETO AS CONDUIT LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS COMMITTED LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS MANAGING AGENTS,

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1     

SECTION 1.01.

  Certain Defined Terms      1     

SECTION 1.02.

  Other Terms and Constructions      27     

SECTION 1.03.

  Computation of Time Periods      27   

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     27     

SECTION 2.01.

  The Loans      27     

SECTION 2.02.

  Borrowing Procedures      28     

SECTION 2.03.

  Tranches      29     

SECTION 2.04.

  Interest and Fees      30     

SECTION 2.05.

  Optional Prepayments      31     

SECTION 2.06.

  Application of Collections Prior to Termination Date      31     

SECTION 2.07.

  Application of Collections After Termination Date      33     

SECTION 2.08.

  Deemed Collections      33     

SECTION 2.09.

  Payments and Computations, Etc.      34     

SECTION 2.10.

  Interest Protection      34     

SECTION 2.11.

  Increased Capital      35     

SECTION 2.12.

  Funding Losses; Accounting Based Consolidation Event      36     

SECTION 2.13.

  Taxes      37     

SECTION 2.14.

  Security Interest      38     

SECTION 2.15.

  Evidence of Debt      38     

SECTION 2.16.

  Defaulting Lenders      39   

ARTICLE III CONDITIONS OF EFFECTIVENESS AND LOANS

     40     

SECTION 3.01.

  Conditions Precedent to Initial Borrowing      40     

SECTION 3.02.

  Conditions Precedent to All Borrowings and Releases      40     

SECTION 3.03.

  Conditions Precedent to Effectiveness of Restatement and Initial Borrowing   
  40   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     41     

SECTION 4.01.

  Representations and Warranties of The Borrower Parties      41   

ARTICLE V GENERAL COVENANTS

     46     

SECTION 5.01.

  Affirmative Covenants of The Borrower Parties      46     

SECTION 5.02.

  Negative Covenants of The Borrower Parties      53   

ARTICLE VI ADMINISTRATION OF RECEIVABLES

     55     

SECTION 6.01.

  Designation of Servicer      55     

SECTION 6.02.

  Duties of the Servicer      57     

SECTION 6.03.

  Rights of the Administrative Agent      58     

SECTION 6.04.

  Responsibilities of the Borrower      58     

SECTION 6.05.

  Further Action Evidencing Administrative Agent’s Interest      59     

SECTION 6.06.

  Collections      59     

SECTION 6.07.

  Reports      59     

SECTION 6.08.

  Servicer Fees      60   



--------------------------------------------------------------------------------

ARTICLE VII EVENTS OF TERMINATION

     60     

SECTION 7.01.

  Events of Termination      60     

SECTION 7.02.

  Remedies      62   

ARTICLE VIII INDEMNIFICATION

     62     

SECTION 8.01.

  Indemnities by Borrower      62     

SECTION 8.02.

  Other Costs and Expenses      65   

ARTICLE IX THE AGENTS

     65     

SECTION 9.01.

  Authorization and Action      65     

SECTION 9.02.

  Agents’ Reliance, Etc.      65     

SECTION 9.03.

  Agents and Affiliates      66     

SECTION 9.04.

  Lender’s Loan Decision      66     

SECTION 9.05.

  Delegation of Duties      66     

SECTION 9.06.

  Indemnification      66     

SECTION 9.07.

  Successor Agents      67   

ARTICLE X MISCELLANEOUS

     67     

SECTION 10.01.

  Amendments, Etc.      67     

SECTION 10.02.

  Notices, Etc.      68     

SECTION 10.03.

  Assignability      68     

SECTION 10.04.

  Additional Lender Groups      70     

SECTION 10.05.

  Consent to Jurisdiction      70     

SECTION 10.06.

  WAIVER OF JURY TRIAL      70     

SECTION 10.07.

  Right of Setoff      70     

SECTION 10.08.

  Ratable Payments      71     

SECTION 10.09.

  Limitation of Liability      71     

SECTION 10.10.

  Taxes      72     

SECTION 10.11.

  No Proceedings      72     

SECTION 10.12.

  Confidentiality      72     

SECTION 10.13.

  No Waiver; Remedies      73     

SECTION 10.14.

  GOVERNING LAW      73     

SECTION 10.15.

  Execution in Counterparts      73     

SECTION 10.16.

  Integration; Binding Effect; Survival of Termination      73     

SECTION 10.17.

  PNC Roles      74     

SECTION 10.18.

  USA PATRIOT Act      74     

SECTION 10.19.

  Reference to and Effect on Existing Agreement      74   

 

ii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A    Credit and Collection Policy EXHIBIT B    Form of Borrowing Request
EXHIBIT C    Form of Monthly Report EXHIBIT D    Form of Blocked Account
Agreement EXHIBIT E    Form of Assignment and Acceptance EXHIBIT F    Form of
Joinder Agreement EXHIBIT G    Form of Prepayment Notice EXHIBIT H    Form of
Lock-Box Transfer Notice EXHIBIT I    Form of Compliance Certificate SCHEDULE I
   Lender Groups SCHEDULE II    Notice Addresses SCHEDULE III    [Reserved]
SCHEDULE IV    Financial Covenant SCHEDULE V    Approved Sub-servicers SCHEDULE
VI    List of Offices of Borrower where Records are Kept SCHEDULE VII    Deposit
Account Banks, Deposit Accounts and Lock-Boxes SCHEDULE VIII-A    List of
Closing Documents (Original Effective Date) SCHEDULE VIII-B    List of Closing
Documents (Restatement Effective Date) SCHEDULE IX    List of Originators

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT

This AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT dated as of September 6,
2013, is among EXPO INC., a Delaware corporation, as Borrower, NEWELL RUBBERMAID
INC., a Delaware corporation, as initial Servicer, THE COMMERCIAL PAPER CONDUITS
FROM TIME TO TIME PARTY HERETO, THE FINANCIAL INSTITUTIONS FROM TIME TO TIME
PARTY HERETO, THE ENTITIES FROM TIME TO TIME PARTY HERETO AS MANAGING AGENTS and
their permitted successors and assigns, and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as the Administrative Agent for the Lenders and the Managing Agents.
Capitalized terms used herein shall have the meanings specified in Section 1.01.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Servicer, the Conduit Lenders, the Committed Lenders,
the Managing Agents and the Administrative Agent are parties to that certain
Loan and Servicing Agreement, dated as of September 15, 2009 (as amended,
supplemented or otherwise modified as of the date hereof, the “Existing
Agreement”);

WHEREAS, the Borrower, the Servicer, the Conduit Lenders, the Committed Lenders,
the Managing Agents and the Administrative Agent wish to amend and restate the
Existing Agreement in its entirety to effect certain changes to the Existing
Agreement;

WHEREAS, the Borrower may from time to time purchase Receivables from the
Originators pursuant to the Receivables Sale Agreements;

WHEREAS, to fund its purchases under the Receivables Sale Agreements, the
Borrower may from time to time request Loans, on a revolving basis, from the
Lenders on the terms and conditions of this Agreement; and

WHEREAS, the Conduit Lenders may, in their sole discretion, make Loans so
requested from time to time, and if a Conduit Lender in any Lender Group elects
not to make any such Loan, the Committed Lenders in such Lender Group have
agreed that they shall make such Loan, in each case subject to the terms and
conditions of this Agreement;

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Adjusted LIBO Rate” means, for any Tranche Period, an interest rate per annum
obtained by dividing (i) (x) with respect to any Committed Lender for which PNC
acts as the Managing Agent, LMIR for each day during such Tranche Period and
(y) otherwise, the LIBO Rate for such Tranche Period by (ii) a percentage equal
to 100% minus the LIBO Rate Reserve Percentage for such Tranche Period.



--------------------------------------------------------------------------------

“Administrative Agent” means PNC Bank, National Association, in its capacity as
agent for the Lenders, together with its successors and permitted assigns.

“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or other pledge and
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Affected Entity” means, in respect of any Conduit Lender, (i) its Related CP
Issuer(s), its related Committed Lenders or Managing Agent, (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to such Conduit Lender, (iii) any agent,
administrator or manager of such Conduit Lender, or (iv) any bank holding
company in respect of any of the foregoing.

“Affected Party” means any Lender, the Administrative Agent, any Managing Agent,
any Liquidity Provider, any Related CP Issuer with respect to a Conduit Lender,
any insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to any Conduit Lender and,
with respect to each of the foregoing, the parent company that controls such
Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% (or, solely
for purposes of the definition of “Concentration Limit”, 30%), or more of any
class of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct of cause the direction of the management or
policies of the controlled Person, whether through ownership of equity interest,
by contract or otherwise.

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect, as adjusted as necessary to give effect to any Joinder Agreement or any
reduction pursuant to Section 2.01(b). The initial Aggregate Commitment as of
the Restatement Effective Date is $350,000,000.

“Aggregate Principal Balance” means, at any time, the aggregate outstanding
principal balance of the Loans hereunder at such time.

“Agreement” means this Amended and Restated Loan and Servicing Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

“Alternative Rate” for any Tranche during any Tranche Period means an interest
rate per annum equal to (i) with respect to any Committed Lender for which PNC
acts as the Managing Agent, the sum of (x) (I) if Committed Lenders in each
other Managing Group are funding LIBOR Tranches or Base Rate Tranches at such
time, the Applicable Margin, and (II) otherwise, zero plus (y) the Adjusted LIBO
Rate for such Tranche Period and (ii) with respect to any other Committed
Lender, the sum of the Applicable Margin plus the Adjusted LIBO Rate for such
Tranche Period; provided, however, that in case of:

(a) any Tranche Period with respect to which the Adjusted LIBO Rate is not
available pursuant to Section 2.03,

 

2



--------------------------------------------------------------------------------

(b) any Tranche Period of less than one month in respect of which the Managing
Agents have not agreed to permit Interest to accrue by reference to the Adjusted
LIBO Rate,

(c) any Tranche Period as to which the applicable Lender does not receive a
request, by no later than 1:00 P.M. (New York City time) on the second Business
Day preceding the first day of such Tranche Period, that the related Tranche be
funded at the Adjusted LIBO Rate,

(d) any Tranche Period for a Tranche, the Principal Balance of which is less
than $500,000 in respect of which the Managing Agents have not agreed to permit
Interest to accrue by reference to the Adjusted LIBO Rate, or

(e) any Tranche Period for which the Borrower elects to fund the related Tranche
at the Base Rate,

the Alternative Rate for such Tranche Period shall be an interest rate per annum
equal to the Base Rate in effect from time to time during such Tranche Period.

“Applicable Margin” has the meaning set forth in the Fee Letter.

“Approved Sub-servicer” means each Person (i) appointed by the Servicer pursuant
to Section 6.01 to perform certain of the obligations of the Servicer hereunder,
(ii) approved by the Borrower, the Servicer and the Managing Agents and
(iii) identified on Schedule V hereto, as such Schedule V may be amended from
time to time with the consent of the Borrower, the Servicer and the Managing
Agents.

“Asset Purchase Agreement” means any asset purchase or other agreements pursuant
to which a Conduit Lender or any Related CP Issuer may from time to time assign
part or all of the Loans made by such Conduit Lender or Related CP Issuer to a
Liquidity Provider, as amended, restated, supplemented or otherwise modified
from time to time.

“Assignment and Acceptance” means an agreement substantially in the form set
forth as Exhibit E hereto pursuant to which a new Conduit Lender or Committed
Lender becomes party to this Agreement.

“Audit” has the meaning specified in Section 5.01(d).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer, assistant treasurer or chief financial officer.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
Section 101 et seq., as amended from time to time, or any successor thereto.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the highest of:
(A) the Prime Rate, (B) the Federal Funds Rate plus 0.50% and (C) Adjusted LIBO
Rate for a Tranche period of one month plus 1.00%.

“Base Rate Tranche” has the meaning specified in Section 2.03(b).

“Blocked Account Agreement” means an agreement with respect to a Deposit Account
at a Deposit Account Bank, in substantially the form of Exhibit D or such other
form as may be acceptable to the Managing Agents and the Servicer, in their
discretion, among the Borrower, an Originator, the Administrative Agent and such
Deposit Account Bank.

 

3



--------------------------------------------------------------------------------

“Borrower” means EXPO Inc., a Delaware corporation, in its capacity as Borrower
hereunder, together with its successors and permitted assigns.

“Borrower Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement or any other Facility Document
or the transactions contemplated hereby or thereby, and shall include, without
limitation, the repayment of the Aggregate Principal Balance and the payment of
Interest, Fees and all other amounts due or to become due from the Borrower
under the Facility Documents (whether in respect of fees, expenses,
indemnifications, breakage costs, increased costs or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Transaction Party (in each case whether or not allowed as a claim in such
proceeding).

“Borrower Party” means each of the Servicer and the Borrower.

“Borrowing” means a borrowing of Loans under this Agreement.

“Borrowing Base” means, at any time, an amount equal to (a) the Net Receivables
Balance at such time minus (b) the Required Reserves at such time.

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
Aggregate Principal Balance over (ii) the Borrowing Base.

“Borrowing Date” has the meaning specified in Section 2.02(a)(i).

“Borrowing Request” has the meaning specified in Section 2.02(a)(i).

“Business Day” means any day other than a Saturday, Sunday or public holiday or
the equivalent for banks in New York City, New York and, if the term “Business
Day” is used in connection with the LIBO Rate or LMIR, any day on which dealings
are carried on in the London interbank market.

“Capitalized Lease” of a Person means a lease of (or other agreement conveying
the right to use) real and/or personal property which obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board) and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).

“Capitalized Lease Obligations” means, as to any Person, the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities and
Exchange Act of 1934) of 35% or more (by number of votes) of the outstanding
shares of voting stock of Newell; (ii) during any period of 25 consecutive
calendar months, (x) individuals who were directors of Newell on the first day
of such period and (y)

 

4



--------------------------------------------------------------------------------

other individuals whose election or nomination to the board of directors of
Newell was approved by at least a majority of the individuals referred to in
clause (x) above and (z) other individuals whose election to the board of
directors of Newell was approved by at least a majority of the individuals
referred to in clauses (x) and (y) above shall no longer constitute a majority
of the board of directors of Newell; or (iii) Newell ceases to own, directly or
indirectly, 100% of the outstanding capital stock, partnership interests or
membership interests of the Borrower, the Servicer (if the Servicer is a
Subsidiary of Newell) or any Originator that is a Subsidiary of Newell, free and
clear of any Adverse Claim; provided, that a Permitted Disposition shall not
constitute a “Change in Control” under this clause (iii).

“Collateral” has the meaning set forth in Section 2.14.

“Collection Account” means the account, to be opened after the date hereof, in
the name of the Administrative Agent on behalf of the Lenders, for the purpose
of receiving Collections, or any other account which may be designated by the
Managing Agents from time to time upon written notice to the Servicer and the
Borrower.

“Collection Account Bank” has the meaning specified in Section 6.03(c).

“Collection Notice” means a notice in the form attached to a Blocked Account
Agreement pursuant to which the Administrative Agent notifies the applicable
Deposit Account Bank that it is exercising its right to exclusive control of the
applicable Deposit Account.

“Collections” means, with respect to any Receivable, any and all cash
collections and other cash proceeds of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable, all amounts collected as fees or charges for late payments with
respect to such Receivable, all recoveries with respect to each written off
Receivable (net of amounts, if any, retained by any third party collection
agent), and any amounts deemed to have been received with respect to such
Receivable pursuant to Section 2.08 hereof.

“Combined Reserve” means, at any time, an amount equal to the product of (a) the
Combined Reserve Percentage at such time and (b) the Net Receivables Balance at
such time.

“Combined Reserve Percentage” means, at any time, the greater of (a) the sum of
(i) the Loss Reserve Ratio at such time and (ii) the Dilution Reserve Ratio at
such time and (b) the sum of (i) the Reserve Floor at such time and (ii) the
product of the Expected Dilution Ratio and the Dilution Horizon Ratio at such
time.

“Commercial Paper” means commercial paper promissory notes issued by a Conduit
Lender or its Related CP Issuer, if any, in the commercial paper market.

“Commitment” of any Committed Lender means the Dollar amount set forth on
Schedule I hereto or, in the case of a Committed Lender that becomes a party to
this Agreement pursuant to an Assignment and Acceptance or a Joinder Agreement
the amount set forth therein as such Committed Lender’s “Commitment”, in each
case as such amount may be (i) reduced or increased by any Assignment and
Acceptance entered into by such Committed Lender and the other parties thereto
in accordance with the terms hereof and (ii) reduced pursuant to
Section 2.01(b).

“Commitment Termination Date” has the meaning assigned to that term in
Section 2.01(c).

 

5



--------------------------------------------------------------------------------

“Committed Lender” means, as to any Lender Group, each of the financial
institutions identified on Schedule I (or in any applicable Assignment and
Acceptance or Joinder Agreement) as a “Committed Lender” for such Lender Group,
together with its successors and permitted assigns.

“Concentration Limit” means, for any Obligor and its Affiliates, at any time,
(a) if such Obligor or any of its Affiliates is a Group A Obligor, 17.00%,
(b) if such Obligor or any of its Affiliates is a Group B Obligor, 17.00%,
(c) if such Obligor or any of its Affiliates is a Group C Obligor, 8.5%, (d) if
such Obligor or any of its Affiliates is a Group D Obligor and is one of the two
(2) largest Group D Obligors (by Outstanding Balance of Eligible Receivables
owing by such Obligors and their respective Affiliates), 6.0%, and (e) if such
Obligor or any of its Affiliates is a Group D Obligor (other than one of the two
(2) largest Group D Obligors), 2.5%.

“Conduit Lender” means, as to any Lender Group, each of the Persons identified
on Schedule I (or in any applicable Assignment and Acceptance or Joinder
Agreement) as a “Conduit Lender” for such Lender Group, together with its
successors and permitted assigns.

“Conduit Lending Limit” means, for any Conduit Lender, the maximum principal
amount of the Loans which may be advanced by such Conduit Lender as set forth on
Schedule I (or on the signature pages to the Assignment and Acceptance or
Joinder Agreement pursuant to which such Conduit Lender became a party hereto),
subject to assignment pursuant to Section 10.03, as such amount may be modified
from time to time in accordance with this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract, application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

“Contract” means an agreement, instrument or other writing or other arrangement,
including a purchase order or invoice, pursuant to or under which a Person is
obligated to pay for goods purchased from, or services rendered by, any
Originator from time to time.

“Contractual Dilution Reserve” means (A) on any date on which the Debt Rating of
Newell is (i) lower than BB by S&P or (ii) lower than Ba2 by Moody’s, an amount
equal to the Rebate Program Liability as of such date and (B) at any other time,
an amount equal to the product of (a) (x) if the average Days Sales Outstanding
for the most recently ended Monthly Period and the two immediately preceding
Monthly Periods is less than or equal to 75 days, two (2), (y) if the average
Days Sales Outstanding for the most recently ended Monthly Period and the two
immediately preceding Monthly Periods exceeds 75 days, three (3) or (z) such
other greater amount as may be reasonably determined by the Administrative Agent
and (b) the greater of (x) of the greater of (i) the amount of credits added to
the Rebate Program Liability with respect to the Receivables during the most
recently ended Monthly Period and (ii) the average of the amounts of credits
added to the Rebate Program Liability with respect to the Receivables during the
three most recently ended Monthly Periods, and (y) the greater of (i) the amount
of credits actually paid or credited with respect to the Receivables under the
Rebate Program during the most recently ended Monthly Period and (ii) the
average of the amounts of credits actually paid or credited with respect to the
Receivables under the Rebate Program during the three most recently ended
Monthly Periods.

 

6



--------------------------------------------------------------------------------

“CP Rate” means with respect to any Conduit Lender, for any day during a Tranche
Period for any Tranche, to the extent such Conduit Lender funds such Tranche by
issuing Commercial Paper, a per annum rate of interest equal to the rate
(expressed as a percentage and an interest yield equivalent) or, if more than
one rate, the weighted average thereof, paid or payable by such Conduit Lender
from time to time as interest on or otherwise in respect of the Commercial Paper
issued by such Conduit Lender that is allocated, in whole or in part, by the
related Managing Agent to fund any portion of such Tranche for such day during
such Tranche Period.

“Credit Agreement” means that certain Credit Agreement, dated as of December 2,
2011 among Newell, as borrower, the other borrowers party thereto, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended.

“Credit and Collection Policy” means, with respect to any Receivable, the credit
and collection policies and practices attached as Exhibit A hereto relating to
such Receivable and the related Obligor as modified from time to time in
accordance with the terms of Section 5.02(c).

“Days Sales Outstanding” means, with respect to any Monthly Reporting Date, a
number of days equal to the product of (i) (x) the aggregate Outstanding Balance
of all Receivables as of the close of business on the last day of the Monthly
Period immediately preceding the most recently ended Monthly Period divided by
(y) the aggregate amount of gross sales of the Originators generated during the
most recently ended Monthly Period and (ii) 30.

“Debt Rating” means, with respect to any Person at any time, the senior
unsecured debt rating assigned by S&P or Moody’s for such Person, in each case
without giving effect to any third party credit enhancement.

“Deemed Collection” means, at any time, the aggregate of all amounts the
Borrower shall have been deemed to have received as a Collection of a Receivable
pursuant to Section 2.08 of this Agreement.

“Default Rate” means an interest rate per annum equal to the Base Rate in effect
from time to time plus 3.75%.

“Default Ratio” means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the ratio (expressed as a
percentage) determined by dividing (i) the sum, without duplication, of (a) the
aggregate Outstanding Balance of all Delinquent Receivables as of the most
recently ended Monthly Period, plus (b) the aggregate Outstanding Balance of all
Receivables that were (or should have been in accordance with the Credit and
Collection Policy) written off during the most recently ended Monthly Period by
(ii) the aggregate amount of gross sales of the Originators generated during the
fourth Monthly Period prior to the most recently ended Monthly Period.

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for ninety-one (91) or more days from the original due
date thereof, (ii) as to which the Obligor thereof (x) is subject to an Event of
Bankruptcy or (y) if a natural person, is deceased or (iii) which, consistent
with the Credit and Collection Policy, has been or should be written off as
uncollectible.

“Defaulting Lender” means any Committed Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans
within three (3) Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or any Lender
outside of its Lender Group in writing that it does not intend to comply with
any of its funding obligations

 

7



--------------------------------------------------------------------------------

under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless such amounts are the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of an
Event of Bankruptcy or has a parent company that has become the subject of an
Event of Bankruptcy.

“Delinquency Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, the fraction
(expressed as a percentage) determined as of the last day of the immediately
preceding Monthly Period by dividing (i) the aggregate Outstanding Balance of
all Receivables as to which any payment, or part thereof, remains unpaid for
sixty-one (61) or more days from the original due date thereof on such date by
(ii) the aggregate Outstanding Balance of all Receivables on such date.

“Delinquent Receivables” means a Receivable as to which any payment, or part
thereof, remains unpaid for sixty-one (61) or more, but less than ninety-one
(91), days from the original due date thereof.

“Deposit Account” means each depositary account, concentration account or other
similar account into which Collections are collected or deposited.

“Deposit Account Bank” means a financial institution at which a Deposit Account
is maintained.

“Diluted Receivable” means that portion, and only that portion, of any
Receivable which is either (a) reduced or canceled as a result of a Dilution
Factor or (b) subject to any specific dispute, offset, counterclaim or defense
whatsoever.

“Dilution Factor” means any of the following factors (other than contractually
obligated credits associated with volume rebates or co-op advertising customer
programs accruals) giving rise to dilution: (i) any defective, rejected or
returned merchandise or services, any cash discount, or any failure by any
Originator to deliver any merchandise or perform any services or otherwise
perform as required by the underlying Contract or invoice, (ii) any change,
allowance or cancellation of any terms of such Contract or invoice or any other
adjustment by any Originator which reduces the amount payable by the Obligor on
the related Receivable other than as a result of the insolvency, bankruptcy or
lack of creditworthiness of such Obligor and (iii) any setoff in respect of any
claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction).

“Dilution Horizon Ratio” means, as of any date, a ratio (expressed as a
percentage), computed as of the last day of the most recently ended Monthly
Period by dividing (i) the sum of the aggregate amount of gross sales of the
Originators generated during the two (2) most recently ended Monthly Periods by
(ii) the amount equal to (x) at any time during a Level 1 Ratings Period, the
Non-Defaulted Receivables Balance as of the last day of the most recently ended
Monthly Period or (y) at any time during a Level 2 Ratings Period or Level 3
Ratings Period, the Net Receivables Balance as of the last day of the most
recently ended Monthly Period.

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed as of the last day of the most recently ended Monthly Period by
dividing (i) the portion of all Receivables

 

8



--------------------------------------------------------------------------------

which became Diluted Receivables during such Monthly Period by (ii) the
aggregate amount of gross sales of the Originators generated during the second
Monthly Period preceding the most recently ended Monthly Period.

“Dilution Reserve Ratio” means, as of any Monthly Reporting Date and continuing
to (but excluding) the next succeeding Monthly Reporting Date, a percentage,
determined as of the last day of the immediately preceding Monthly Period, as
follows:

DRR = [(SF x EDR) + [(DS-EDR) x (DS/EDR)]] x DHR

where:

 

SF   =      the Stress Factor; DRR   =      the Dilution Reserve Ratio; EDR   =
     the Expected Dilution Ratio; DS   =      the Dilution Spike; and DHR   =
     the Dilution Horizon Ratio.

“Dilution Spike” means, for any twelve (12) consecutive Monthly Periods, the
highest Two-Month Dilution Ratio during such period.

“Dilution Trigger Ratio” means, as of any date, the ratio (expressed as a
percentage) computed as of the last day of the most recently ended Monthly
Period by dividing (i) the sum of (x) the portion of all Receivables which
became Diluted Receivables during such Monthly Period and (y) the aggregate
amount of all contractually obligated credits associated with volume rebates or
co-op advertising customer programs accruals arising during such Monthly Period
by (ii) the aggregate amount of gross sales of the Originators generated during
the third Monthly Period preceding the most recently ended Monthly Period.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Eligible Institution” means a financial institution approved by the Managing
Agents.

“Eligible Receivable” means, at any time, a Receivable:

(a) that is not a Delinquent Receivable or a Defaulted Receivable,

(b) that (i) is not a “bill and hold” Receivable or an Unbilled Receivable and
(ii) by its terms is due and payable in full within 180 days of the original
billing date therefor,

(c) that is an “account” within the meaning of Section 9-102 of the UCC of all
applicable jurisdictions,

(d) that is denominated and payable only in Dollars in the United States,

(e) the Obligor of which is not a Sanctioned Obligor,

(f) the Obligor of which is not an Affiliate or employee of any of Transaction
Party,

 

9



--------------------------------------------------------------------------------

(g) that arises under a Contract that, together with such Receivable, is in full
force and effect, the terms of which have not been modified (including without
limitation through extending of the original term, charging-back, re-billing and
re-aging) and constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim or other defense, except as such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally,

(h) that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the related Originator or any of its assignees under such Contract and
(B) does not contain a confidentiality provision that purports to restrict the
ability of any Secured Party to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract,

(i) that arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the related Originator and not by any other Person (in whole or in
part),

(j) that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule or regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(k) that was generated in accordance with, and satisfies, all applicable
requirements of the Credit and Collection Policy,

(l) that was generated in the ordinary course of the related Originator’s
business,

(m) that is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the related Originator or any other Adverse
Claim,

(n) as to which the related Originator and the Borrower has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,

(o) all right, title and interest to and in which has been validly transferred
by the related Originator directly to the Borrower under and in accordance with
the Receivables Sale Agreement, and as to which the Borrower has good and
marketable title thereto free and clear of any Adverse Claim,

(p) [reserved],

(q) that is not associated with a deferred revenue accrual,

(r) in which the Administrative Agent has been granted a first-priority
perfected security interest in accordance with Section 2.14, the perfection of
which is governed by the Law of a jurisdiction in which the UCC is in effect,

(s) the Obligor of which has been directed to make all payments to a Lock-Box or
Deposit Account which is subject to a Blocked Account Agreement,

 

10



--------------------------------------------------------------------------------

(t) the Obligor of which is not 61 days or more past due on payment of 25% or
more of the Outstanding Balance of all Receivables of such Obligor, and

(u) that is not an Excluded Receivable.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
any successor statute.

“ERISA Affiliate” means (a) a corporation which is a member of a controlled
group of corporations with Newell within the meaning of Section 414(b) of the
IRC, (b) a trade or business (whether or not incorporated) which is under common
control with Newell within the meaning of Section 414(c) of the IRC or
Section 4001(b)(1) of ERISA, (c) a member of an affiliated service group with
Newell within the meaning of Section 414(m) of the IRC, or (d) an entity treated
as under common control with Newell by reason of Section 414(o) of the IRC.

“ERISA Plan” means any employee benefit plan (a) maintained by Newell or any
ERISA Affiliate, or to which any of them contributes or is obligated to
contribute, for its employees and (b) covered by Title IV of ERISA or to which
Section 412 of the IRC applies.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Bankruptcy” means, with respect to any Person:

(a) such Person shall fail generally to pay its debts as they come due, or shall
make a general assignment for the benefit of creditors; or any case or other
proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts, or
seeking the entry of an order for relief or the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for such
Person or all or substantially all of its assets; or such Person shall take any
corporate or limited liability company action to authorize any of such actions;
or

(b) a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and (A) such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of sixty (60) consecutive days or (B) an order for relief
in respect of such Person shall be entered in such case or proceeding or a
decree or order granting such other requested relief shall be entered.

“Event of Termination” has the meaning set forth in Section 7.01.

“Excluded Receivable” means any Receivable of a class of Receivables which any
Originator begins to generate after the Original Effective Date that is not
substantially similar to any class of Receivables generated by such Originator
as of the Original Effective Date and which any Managing Agent has determined
(and has notified the Borrower, the Servicer and the Originators of such
determination) for any reason, including, without limitation, the form or
substance of the Contract under which such class of Receivables arises, that
Receivables of such class shall not constitute “Eligible Receivables”.

 

11



--------------------------------------------------------------------------------

“Existing Agreement” has the meaning set forth in the preliminary statements to
this Agreement.

“Expected Dilution Ratio” means as of any time the average of the Dilution
Ratios for the twelve (12) most recently ended Monthly Periods.

“Facility Documents” means collectively, this Agreement, the Receivables Sale
Agreement, the Performance Guaranty, the Fee Letter, each Blocked Account
Agreement, each Lock-Box Transfer Notice and all other agreements, documents and
instruments delivered pursuant thereto or in connection therewith.

“Facility Limit” means $350,000,000, adjusted as necessary to give effect to the
application of any Joinder Agreement, any reduction pursuant to Section 2.01(b)
and any change in the amount of any Lender Group Limit.

“Federal Funds Rate” means, with respect to any Lender for any period, a
fluctuating interest rate per annum for each day during such period equal to
(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York in
the Composite Closing Quotations for U.S. Government Securities; or (b) if such
rate is not so published for any day which is a Business Day, the average of the
quotations at approximately 10:30 a.m. (Chicago time) for such day on such
transactions received by the applicable Managing Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the Third Amended and Restated Fee Letter dated as of the
date hereof among the Managing Agents, the Lenders and the Borrower, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Fee Payment Date” means the fifth Business Day of each Monthly Period.

“Fees” means, collectively, all Unused Fees, Used Fees and Other Fees.

“Final Collection Date” means the date on or following the Termination Date on
which the Aggregate Principal Balance has been reduced to zero and all other
Borrower Obligations have been paid in full.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fitch” means Fitch, Inc. and any successor thereto.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Liquidity Provider with or for the benefit of a Conduit Lender
which provides liquidity, credit enhancement or other support for such Conduit
Purchaser’s making of Loans, including, without limitation, an Asset Purchase
Agreement.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including, without
limitation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party to this Agreement at law.

“Group A Obligor” means an Obligor with: (a) a short-term rating of at least
“A-1” by S&P, or if such Obligor does not have a short-term rating from S&P, a
rating of “A+” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) a short-term rating of at least “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities. If both a short-term and long-term rating
exist for an Obligor, the short-term rating will be used and if S&P’s and
Moody’s ratings for an Obligor indicate a different group for such Obligor, the
lower of such ratings shall be used. If an Obligor is a Governmental Authority,
such Obligor shall be deemed to have the ratings assigned to the relevant
governmental unit, if any.

“Group B Obligor” means an Obligor, other than a Group A Obligor, with: (a) a
short-term rating of at least “A-2” by S&P, or if such Obligor does not have a
short-term rating from S&P, a rating of “BBB+” S&P on its long-term senior
unsecured and uncredit-enhanced debt securities, and (b) a short-term rating of
at least “P-2” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, “Baa1” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities. If both a short-term and long-term rating
exist for an Obligor, the short-term rating will be used and if S&P’s and
Moody’s ratings for an Obligor indicate a different group for such Obligor, the
lower of such ratings shall be used. If an Obligor is a Governmental Authority,
such Obligor shall be deemed to have the ratings assigned to the relevant
governmental unit, if any.

“Group C Obligor” means an Obligor, other than a Group A Obligor or Group B
Obligor, with: (a) a short-term rating of at least “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB-” by S&P on
its long-term senior unsecured and uncredit-enhanced debt securities, and (b) a
short-term rating of at least “P-3” by Moody’s, or if such Obligor does not have
a short-term rating from Moody’s, “Baa3” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities. If both a short-term and
long-term rating exist for an Obligor, the short-term rating will be used and if
S&P’s and Moody’s ratings for an Obligor indicate a different group for such
Obligor, the lower of such ratings shall be used. If an Obligor is a
Governmental Authority, such Obligor shall be deemed to have the ratings
assigned to the relevant governmental unit, if any.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

“Hardware Business Sale” means the sale by Newell, Newell Operating Company, a
Delaware corporation (“NOC”), Newell Window Furnishings, Inc., a Delaware
corporation (“NWF”), and certain other Subsidiaries of Newell (collectively, the
“Hardware Sellers”) to unrelated third parties of the Hardware Business through
the sale, assignment, transfer and delivery (a) by NOC and Gingham LLC of all of
the issued and outstanding equity interests of Ashland Hardware and Casting
Systems de Mexico, S. de R.L. de C.V., a partnership (sociedad de
responsabilidad limitada de capital variable) organized under the laws of
Mexico, and (b) by the Hardware Sellers (other than Gingham LLC) of their
respective rights, titles and interests in and to the assets, properties,
rights, contracts and claims that relate to, are used by or

 

13



--------------------------------------------------------------------------------

are held for use in connection with, the Hardware Business, but excluding
Receivables originated by Newell, NOC or NWF in connection with the Hardware
Business which exist as of the date of the Hardware Business Sale, and all
Collections and Related Security with respect thereto.

“Hardware Business” means the manufacture, marketing and/or sale by the Hardware
Sellers of the following: cabinet hardware, window/door hardware, builders’ and
home hardware and hanging and anchoring hardware of the type currently sold
under the Bulldog brand, paint accessories, and Levolor-branded and private
label drapery hardware, but excluding the Kirsch-branded drapery hardware
business and any window covering or window treatment business, including
Levolor-branded or Kirsch-branded window coverings and window treatments.

“Incipient Event of Termination” means any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Termination.

“Indebtedness” shall mean, as to any Person at any date (without duplication):
(i) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(ii) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered; (iii) all Indebtedness of others secured by an Adverse
Claim on any asset of such Person, whether or not such Indebtedness is assumed
by such Person; (iv) all Indebtedness of others Guaranteed by such Person;
(v) all Capitalized Lease Obligations; (vi) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of bankers acceptances,
surety or other bonds and similar instruments (other than commercial, standby or
performance letters of credit); (vii) unpaid reimbursement obligations of such
Person (other than Contingent Obligations) in respect of commercial, standby or
performance letters of credit; and (viii) debt securities or obligations
(including preferred debt securities) issued in connection with Securitization
Transactions included as indebtedness in accordance with GAAP on a consolidated
balance sheet of such Person.

For purposes of the definition of “Indebtedness”, the following terms shall have
the following meanings: (a) “Guarantee” of any Person shall mean any guarantee,
endorsement, contingent agreement to purchase or to furnish funds for the
payment or maintenance of, or any other contingent liability on or with respect
to, the Indebtedness, other obligations, net worth, working capital or earnings
of any other Person (including, without limitation, the liability of such Person
in respect of the Indebtedness of any partnership of which such Person is a
general partner), or the guarantee by such Person of the payment of dividends or
other distributions upon the stock of any other Person, or the agreement by such
Person to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling any other
Person to make payment of its obligations or to assure a creditor against loss,
and the verb “Guarantee” shall have a correlative meaning, provided that the
term “Guarantee” shall not include endorsements for collection or deposits in
the ordinary course of business; and (b) “Securitization Transaction” of any
Person shall mean any transaction or series of transactions that may be entered
into by such Person or any of its Subsidiaries pursuant to which such Person or
such Subsidiary, as the case may be, may sell, convey or otherwise transfer, or
grant a security interest in, any receivables (whether now existing or arising
in the future) of such Person or any of its Subsidiaries and any assets related
thereto, including all collateral securing such receivables, all contracts and
all guarantees or other obligations in respect of such receivables and the
proceeds of such receivables.

“Indemnified Party” has the meaning set forth in Section 8.01.

 

14



--------------------------------------------------------------------------------

“Independent Director” means a member of the Board of Directors of Borrower who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of the Borrower, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Borrower, the Originators, Servicer,
the Performance Guarantor or any of their respective Subsidiaries or Affiliates,
(B) a supplier to any of the Independent Parties, (C) a Person controlling or
under common control with any partner, shareholder, member, manager, Affiliate
or supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (ii) has prior
experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

“Initial Borrowing” means the first Borrowing made pursuant to the Existing
Agreement.

“Interest” means, for any Tranche and any Tranche Period, the sum for each day
during such Tranche Period of the following:

IR x PB/CB:

where:

 

IR    =    the Interest Rate for such Tranche for such day; PB    =    the
Principal Balance of such Tranche on such day; and CB    =    (i) in the case of
a Tranche, the Interest Rate for which is based on the Base Rate, 365 and (ii)
in the case of any other Tranche, 360.

“Interest Payment Date” means fifth Business Day of each Monthly Period.

“Interest Rate” means, with respect to any Tranche for any day (i) to the extent
such Tranche is funded on such day by a Conduit Lender through the issuance of
Commercial Paper, the CP Rate and (ii) otherwise, the Alternative Rate;
provided, that at all times following the occurrence and during the continuation
of an Event of Termination, the Interest Rate for each Tranche on each day shall
be the Default Rate.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

“IRS” means the Internal Revenue Service of the United States of America.

“Joinder Agreement” means a joinder agreement substantially in the form set
forth as Exhibit F hereto pursuant to which a new Lender Group becomes party to
this Agreement.

 

15



--------------------------------------------------------------------------------

“Jupiter” means Jupiter Securitization Company LLC, together with its successors
and permitted assigns.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, tariff, ordinance, order, injunction, writ, decree or award of
any Governmental Authority.

“Lender” means any Conduit Lender or Committed Lender, as applicable, and
“Lenders” means, collectively, the Conduit Lenders and the Committed Lenders.

“Lender Group” means each group consisting of a Managing Agent, one or more
related Conduit Lenders and one or more Committed Lenders.

“Lender Group Limit” means, for any Lender Group, the amount set forth on
Schedule I (or in the Assignment and Acceptance or the Joinder Agreement
pursuant to which such Lender Group became party hereto) subject to assignment
pursuant to Section 10.03, as such amount may be reduced in accordance with
Section 2.01(b).

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
to a fraction (expressed out to five decimal places), the numerator of which is
the aggregate Commitments of all Committed Lenders in such Lender Group and the
denominator of which is the Aggregate Commitment.

“Level 1 Ratings Period” means any period of time during which the Debt Rating
of Newell is (i) BB+ or higher by S&P and (ii) Ba1 or higher by Moody’s.

“Level 2 Ratings Period” means any period of time, other than a Level 3 Rating
Period, during which the Debt Rating of Newell is (i) lower than BB+ by S&P or
(ii) lower than Ba1 by Moody’s.

“Level 3 Ratings Period” means any period of time during which (A) the Debt
Rating of Newell is (i) B or lower by S&P or (ii) B2 or lower by Moody’s or
(B) Newell ceases to have a Debt Rating by S&P or Moody’s.

“LIBO Rate” means, for any Tranche for any Tranche Period, the rate per annum
equal to (a) the rate appearing on Reuters Screen LIBOR01 Page (British Bankers’
Association Settlement Rate) (or on any successor or substitute page of such
Reuters Screen, or any successor to or substitute for such Reuters Screen,
providing rate quotations comparable to those currently provided on such page of
such Reuters Screen, as determined by a Managing Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of the relevant Tranche Period, as the
rate for dollar deposits with a maturity comparable to such Tranche Period;
provided, that, in the event that such rate is not available at such time for
any reason, then the rate for the relevant Tranche Period shall be the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Tranche Period are offered by the principal London office of such Managing Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Tranche Period.

“LIBO Rate Reserve Percentage” means, for any Tranche Period in respect of which
Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Tranche Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such Tranche
Period during which any

 

16



--------------------------------------------------------------------------------

such percentage shall be so applicable) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities (or with respect to any other category
of liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Liabilities is determined) having a term equal to such Tranche
Period.

“LIBOR Tranche” has the meaning set forth in Section 2.03(b).

“Liquidation Fee” means for any Tranche Period of any LIBOR Tranche held by a
Lender (i) the amount, if any, by which the additional Interest which would have
accrued during such Tranche Period on the reductions of the Principal Balance of
the LIBOR Tranche relating to such Tranche Period had a reduction of the
Principal Balance not occurred, exceeds (ii) the income, if any, received by the
Lender which holds such LIBOR Tranche from the investment of the proceeds of
such reductions of Principal Balance. A certificate as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Asset Purchase Agreement or any liquidity loan agreement or similar
arrangement with a Conduit Lender or any Related CP Issuer.

“LMIR” means for any day during any Tranche Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the related Managing Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes.

“Loan” means a loan made to the Borrower pursuant to Article II.

“Lock-Box” means any post office box maintained by any Originator, the Servicer
or a Deposit Account Bank, in each case, for the purpose of receiving payments
on Receivables or other Collections.

“Lock-Box Transfer Notice” means a notice in substantially the form attached
hereto as Exhibit H.

“Loss Horizon Ratio” means, as of any date, a ratio computed by dividing (i) the
sum of (a) the sum of the aggregate amounts of gross sales of the Originators
generated during each of the four most recently ended Monthly Periods and
(b) the product of 0.6 times the aggregate amount of gross sales of the
Originators generated during the fifth most recently ended Monthly Period, by
(ii) the amount equal to (x) at any time during a Level 1 Ratings Period,
Non-Defaulted Receivables Balance as of the last day of the most recently ended
Monthly Period or (y) at any time during a Level 2 Ratings Period or Level 3
Ratings Period, the Net Receivables Balance as of the last day of the most
recently ended Monthly Period.

“Loss Reserve Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, a percentage
determined as of the last day of the immediately preceding Monthly Period equal
to the product of (i) the Stress Factor on such date, (ii) the Loss Horizon
Ratio on such date and (iii) the Loss Spike.

 

17



--------------------------------------------------------------------------------

“Loss Spike” means, for any twelve (12) consecutive Monthly Periods, the highest
Three-Month Default Ratio during such period.

“Managing Agent” means, as to any Conduit Lender or Committed Lender, the Person
listed on Schedule I as the “Managing Agent” for such Lenders, together with its
respective successors and permitted assigns.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Transaction Party, (ii) the ability of any
Transaction Party to perform its obligations under this Agreement or any other
Facility Document, (iii) the legality, validity or enforceability of this
Agreement or any other Facility Document, (iv) any Secured Party’s interest in
the Receivables generally or in any material portion (as determined in the sole
discretion of any Managing Agent) of the Receivables, the Related Security or
the Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

“Monthly Period” means each calendar month.

“Monthly Report” means a report, in substantially the form of Exhibit C (with
such changes as the Managing Agents may reasonably request from time to time),
furnished by the Servicer to the Managing Agents for the Lenders pursuant to
Section 6.07.

“Monthly Reporting Date” means the fifteenth (15th) day of each Monthly Period
(or, if such day is not a Business Day, the next succeeding Business Day).

“Monthly Reporting Period” means any Level 1 Ratings Period.

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA).

“Newell” means Newell Rubbermaid Inc., a Delaware corporation, together with its
successors and permitted assigns.

“Net Receivables Balance” means at any time, an amount equal to the Outstanding
Balances of all Receivables reduced, without duplication, by the sum of (i) the
Outstanding Balance of all Receivables that are not Eligible Receivables,
(ii) the Obligor Overconcentration Amount at such time, (iii) the Contractual
Dilution Reserve at such time, (iv) the amount by which the Outstanding Balances
of all Eligible Receivables that by their terms are due and payable within 62 to
180 days of the original billing date thereof exceeds 20.0% of the aggregate
Outstanding Balances of all Eligible Receivables, (v) the amount by which the
Outstanding Balances of all Eligible Receivables that are owing from Obligors
which are residents of Canada exceeds 5.0% of the aggregate Outstanding Balances
of all Eligible Receivables, (vi) the amount by which the Outstanding Balances
of all Eligible Receivables that are owing from Obligors which are residents of
countries other than the United States and Canada (in an amount for all such
countries in the aggregate) exceeds 5.0% of the aggregate Outstanding Balances
of all Eligible Receivables and (vii) the amount by which the Outstanding
Balances of all Eligible Receivables that are owing from Governmental
Authorities exceeds 1.0% of the aggregate Outstanding Balances of all Eligible
Receivables.

 

18



--------------------------------------------------------------------------------

“Non-Defaulted Receivables Balance” means, at any time, an amount equal to the
aggregate Outstanding Balance of all Receivables other than Delinquent
Receivables and Defaulted Receivables.

“Non-Renewing Lender” has the meaning set forth in Section 2.01(c).

“Obligor” means any Person obligated to make payments pursuant to a Contract.

“Obligor Overconcentration Amount” means, at any time, the aggregate, for all
Obligors, of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables of each such Obligor and its Affiliates exceeds the product
of (i) the applicable Concentration Limit for such Obligor at such time, and
(ii) the aggregate Outstanding Balance of all Eligible Receivables at such time.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Original Effective Date” means September 15, 2009.

“Originator” means each Subsidiary of Newell listed on Schedule IX hereto, as
the same may be amended from time to time in accordance herewith.

“Other Fees” means amounts owed by the Borrower hereunder pursuant to Sections
2.10, 2.11, 2.12, 2.13, 8.01 and 10.10.

“Outstanding Balance” means, with respect to a Receivable at any time, the then
outstanding principal balance thereof.

“Participant” has the meaning specified in Section 10.03(f).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Performance Guarantor” means Newell, in its capacity as performance guarantor
under the Performance Guaranty.

“Performance Guaranty” means that certain Performance Guaranty dated as of
September 15, 2009 of Newell in favor of the Administrative Agent for the
benefit of the Secured Parties, as amended, restated, supplemented or otherwise
modified from time to time.

“Permitted Disposition” means a merger of an Originator into another Originator
after giving effect to which the surviving Person is a wholly-owned direct or
indirect Subsidiary of Newell.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.

“Pooled Commercial Paper” means Commercial Paper of a Conduit Lender or a
Related CP Issuer subject to any particular pooling arrangement by such Conduit
Lender or Related CP Issuer, but excluding Commercial Paper issued by such
Conduit Lender or Related CP Issuer for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by such
Conduit Lender or Related CP Issuer.

 

19



--------------------------------------------------------------------------------

“Prime Rate” means, with respect to any Lender Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).

“Principal Balance” means with respect to any Tranche, the original principal
amount of a Loan made hereunder that has been allocated to such Tranche pursuant
to Section 2.03(a), as such amount may be divided or combined in accordance
therewith, in each case as reduced from time to time by (i) payments made in
accordance with Section 2.05 and (ii) Collections received by the applicable
Lender holding such Tranche from distributions made pursuant to Section 2.06 or
Section 2.07, as applicable, that have been applied to reduce the Principal
Balance of such Tranche; provided, that if such Principal Balance shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Principal Balance shall be increased by the amount of such rescinded or returned
distribution, as though it had not been received by such Lender.

“Prohibited Transaction” means any transaction set forth in Section 406 of ERISA
or Section 4975 of the IRC which is not exempt under Section 408 of ERISA or
Section 4975(d) of the IRC (or any exemption issued thereunder).

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, at any time for any Committed Lender in any Lender
Group, (a) the Commitment of such Committed Lender at such time divided by the
sum of the Commitments of all Committed Lenders in such Lender Group at such
time and (b) after the Commitments of all the Committed Lenders in such Lender
Group have been terminated, the outstanding principal amount of the Loans funded
by such Committed Lender at such time divided by the outstanding principal
amount of the Loans funded by all the Committed Lenders in such Lender Group at
such time.

“Rate Type” means the Adjusted LIBO Rate, the Base Rate or the CP Rate.

“Rating Agencies” means each of S&P and Moody’s.

“Ratings Period” means each of a Level 1 Ratings Period, Level 2 Ratings Period
or Level 3 Ratings Period.

“Rebate Program” means the contractually obligated customer programs for sales
and marketing activities of the Originators, including but not limited to volume
incentives and co-operative advertising, with respect to the Receivables.

“Rebate Program Liability” means as of any date of determination, the aggregate
amount then recorded on the books and records of Newell and the applicable
Originators as the aggregate accrued liability related to the Rebate Program as
of such date.

“Receivable” means all indebtedness and other obligations arising in connection
with the sale of goods or the rendering of services by any Originator and which
are owed to such Originator (at the time it arises, and before giving effect to
any transfer or conveyance thereof) or Borrower (after giving effect to
transfers or conveyances under the Receivables Sale Agreement) or in which
Borrower or such

 

20



--------------------------------------------------------------------------------

Originator has a security interest or other interest, including, without
limitation, any indebtedness, obligation or interest constituting an account,
chattel paper, instrument or general intangible, and which are identified on the
books and records of such Originator or Borrower (including its accounting
system), interest, finance charges, sales taxes and other taxes with respect
thereto, and the obligation to pay any Finance Charges with respect thereto.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute a Receivable separate
from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor, the related Originator or
Borrower treats such indebtedness, rights or obligations as a separate payment
obligation.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of September 15, 2009 between the Originators and the Borrower, as amended,
restated, supplemented or otherwise modified from time to time.

“Records” means all Contracts and all other agreements, documents, instruments,
books, records and other information (including, without limitation, computer
programs, tapes, discs, punch cards, data processing software and related
property and rights) with respect to the Receivables, the related Obligors and
the Related Security.

“Reference Bank” means, with respect to any Lender Group, the financial
institution identified as the Reference Bank for such Lender Group on Schedule I
or such other financial institution as shall be specified by the Managing Agent
for such Lender Group in a written notice to the Borrower.

“Related CP Issuer” means, with respect to any Conduit Lender, any Affiliate of
such Conduit Lender that issues Commercial Paper to fund advances made to such
Conduit Lender, the proceeds of which are used by such Conduit Lender to fund or
maintain Loans hereunder.

“Related Entity” means Newell, Servicer (so long as Servicer is Newell or an
Affiliate of Newell), any Originator and each of their respective Affiliates and
their respective successors.

“Related Security” means, with respect to any Receivable:

(a) all of Borrower’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, licensing, financing or lease
of which by the related Originator gave rise to such Receivable, and all
insurance contracts with respect thereto,

(b) all other security interests or liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(c) all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(d) all service contracts and other contracts and agreements associated with
such Receivable,

 

21



--------------------------------------------------------------------------------

(e) all Records related to such Receivable,

(f) all of Borrower’s right, title and interest in, to and under the Receivables
Sale Agreement with respect to such Receivable,

(g) all of Borrower’s right, title and interest in and to each Lock-Box, each
Deposit Account and the Collection Account, and any and all agreements related
thereto, and

(h) all proceeds of any of the foregoing.

“Release” has the meaning specified in Section 2.06(c).

“Reportable Event” means any of the events identified in section 4043(c) of
ERISA for which the 30-day notice requirement has not been waived by statute,
regulation or otherwise.

“Required Managing Agents” means (i) at any time prior to the Termination Date,
the Managing Agents whose Lender Group Limits together exceed fifty percent
(50%) of the Facility Limit at such time; provided, however, that for purposes
of this definition, the aggregate outstanding principal balance of the Loans of
the Non-Renewing Lenders in a Lender Group at such time shall be deemed to be
the Lender Group Limit of such Lender Group at such time or (ii) at any time
from and after the Termination Date, the Managing Agents whose Lender Groups
hold Loans at such time which, in the aggregate, exceed fifty percent (50%) of
the Aggregate Principal Balance at such time.

“Required Reserves” means, at any time, the sum of (i) the Yield and Servicing
Fee Reserve as of such time and (ii) the Combined Reserve as of such time.

“Reserve Floor” means, at any time, 17.00%.

“Restatement Effective Date” means September 6, 2013.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Borrower now or hereafter outstanding, and (iv) any payment of
management fees by Borrower (except for reasonable management fees to the
related Originator or its Affiliates in reimbursement of actual management
services performed). For the avoidance of doubt, the Servicer Fee shall not be a
“Restricted Junior Payment”.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resourcecenter/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

22



--------------------------------------------------------------------------------

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.

“Sanctioned Person” means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“Scheduled Termination Date” means September 4, 2015, unless such date is
extended pursuant to Section 2.01(c).

“Secured Parties” means, collectively, the Lenders, each Managing Agent, the
Administrative Agent and each other Indemnified Party.

“Servicer” means Newell, or such other Person(s) then authorized pursuant to
Section 6.01 to service, administer, bill and collect Receivables.

“Servicer Default” means the occurrence of any of the following events:

(a) the Servicer shall fail to make any payment or deposit required hereunder
when due and such failure continues unremedied for (i) in the case of Interest,
two (2) Business Days or (ii) in the case of any other payment or deposit, one
(1) Business Day;

(b) the Servicer shall fail to perform or observe any term, covenant or
agreement hereunder or any other Facility Document (other than as described in
clause (a), (d) or (j) hereof) and such failure shall continue unremedied for
five (5) Business Days after the earlier of (x) the Servicer obtains actual
knowledge thereof or (y) any Managing Agent delivers written notice thereof to
the Servicer;

(c) any representation, warranty, certification or statement made by the
Servicer in this Agreement, any other Facility Document or in any other
document, report or information delivered pursuant hereto or thereto shall have
been false or incorrect in any material respect on the date as of which made or
deemed made (or, in the case of any representation, warranty, certification or
statement that by its terms refers to an earlier date, shall have been false or
incorrect in any material respect on and as of such earlier date) (except that
the materiality standard in this clause (c) shall not apply to any such
representation or warranty that is expressly qualified by a materiality standard
or contains any carve-out or exception based on a Material Adverse Effect by its
express terms);

(d) the Servicer shall fail to deliver as and when required hereunder (i) any
Monthly Report and such failure shall continue unremedied for two (2) Business
Days or (ii) any Weekly Report;

(e) the occurrence of any Event of Termination;

(f) the occurrence of any event or circumstance that (i) in the judgment of any
Managing Agent materially and adversely affects the Servicer’s ability to
collect the Receivables or (ii) could reasonably be expected to result in a
material adverse effect on the ability of the Servicer or Newell to perform its
obligations under this Agreement or any other Facility Document;

 

23



--------------------------------------------------------------------------------

(g) the occurrence of an Event of Bankruptcy in respect of Servicer;

(h) any Transaction Party (other than the Borrower) shall default in the payment
when due of any principal of or interest on any of its other Indebtedness
aggregating $50,000,000 or more; or any event specified in any note, agreement,
indenture or other document evidencing or relating to any Indebtedness
aggregating $50,000,000 or more shall occur if the effect of such event is to
cause, or (with the giving of any notice or the lapse of time or both) to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, such Indebtedness to become due prior to its
stated maturity or to permit termination of the commitment to lend pursuant to
any such instrument or agreement;

(i) one or more final judgments for the payment of money shall be entered
against any Transaction Party (other than the Borrower) in an amount in excess
of $50,000,000, individually or in the aggregate, and in each case, such
judgment shall continue unsatisfied or unstayed and in effect for sixty
(60) days; or

(j) Newell shall fail to comply with its financial covenant set forth on
Schedule IV hereto.

“Servicer Fee” has the meaning set forth in Section 6.08; provided, that if the
Servicer is not Newell or an Affiliate of Newell, the Servicer Fee shall be an
amount equal to the market rate for servicing similar Receivables.

“Servicer Fee Rate” means a rate per annum equal to 1.00%.

“Settlement Date” means (i) during any Monthly Reporting Period, the Interest
Payment Date of each Monthly Period, (ii) during any Weekly Reporting Period,
the Business Day immediately following each day a Weekly Report is required to
be delivered pursuant to Section 6.07 and (iii) (A) during any period when the
conditions precedent set forth in Section 3.02 are not satisfied and (B) on and
after the occurrence of the Termination Date each other Business Day specified
by the Administrative Agent (at the direction of any Managing Agent, which, in
the discretion of any Managing Agent, may be as frequently as daily) in a
written notice to the Borrower and the Servicer.

“Significant Subsidiary” means, with respect to any Person, at any time, any
Subsidiary of such Person if the revenues of such Subsidiary and its
Subsidiaries for the four consecutive fiscal quarters of such Subsidiary most
recently ended (determined on a consolidated basis without duplication in
accordance with GAAP and whether or not such Subsidiary was a Subsidiary of such
Person during all or any part of the fiscal period of such Person referred to
below) exceed an amount equal to 7- 1⁄2% of the revenues of such Person and its
Subsidiaries for the four consecutive fiscal quarters of such Person most
recently ended (determined on a consolidated basis without duplication in
accordance with GAAP and including such Subsidiary and its Subsidiaries on a pro
forma basis if such Subsidiary was not a Subsidiary of such Person).

“Stress Factor” means 2.00.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Borrower.

 

24



--------------------------------------------------------------------------------

“Termination Date” means the earliest to occur of (i) the Scheduled Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.02, and (iii) the Business Day which the Borrower
designates as the Termination Date by written notice to the Managing Agents at
least thirty (30) days prior to such Business Day.

“Three-Month Default Ratio” means, for any Monthly Period, the average of the
Default Ratios for such Monthly Period and the two immediately preceding Monthly
Periods.

“Tranche” has the meaning specified in Section 2.03(a).

“Tranche Period” means, with respect to any Tranche:

(a) in the case of any Tranche in respect of which Interest is computed by
reference to the CP Rate, (i) initially, the period commencing on (and
including) the applicable Borrowing Date thereof and ending on (and including)
the last day of the Monthly Period in which such Borrowing Date occurs, and
(ii) thereafter, each successive period commencing on (but excluding) the last
day of the immediately preceding Monthly Period for such Tranche and ending on
(and including) the last day of such Monthly Period;

(b) in the case of any Tranche in respect of which Interest is computed by
reference to the Alternative Rate and the Alternative Rate is computed by
reference to LMIR, (i) initially, the period commencing on (and including) the
applicable Borrowing Date thereof and ending on (and including) the last day of
the Monthly Period in which such Borrowing Date occurs, and (ii) thereafter,
each successive period commencing on (but excluding) the last day of the
immediately preceding Monthly Period for such Tranche and ending on (and
including) the last day of such Monthly Period; and

(c) in the case of any other Tranche in respect of which Interest is computed by
reference to the Alternative Rate, each period from one to and including 30 days
in the case of a Tranche funded at the Base Rate, or a period of one, two, three
or six months or such other period as may be mutually agreeable to the
applicable Managing Agent and the Borrower in the case of a Tranche funded at
the Adjusted LIBO Rate, as the Borrower shall select in a written notice to the
Administrative Agent and the Lenders not later than 1:00 P.M. (New York City
time) on the second Business Day immediately before the first day of such
Tranche Period, each such Tranche Period for such Tranche to commence on the
last day of the immediately preceding Tranche Period for such Tranche (or if
there is no such Tranche Period, on the applicable Borrowing Date thereof),
except that if the Administrative Agent and the Lenders shall not have received
such notice before 1:00 P.M. on such second Business Day, such Tranche Period
shall be one day; and

(d) at any time when the Base Rate shall have been in effect for a Tranche
Period of ten consecutive Business Days, and the conditions set forth in clauses
(a) and (d) of the definition of Alternative Rate do not exist, any Lender may,
upon one Business Day’s notice to the Borrower (with a copy to the
Administrative Agent), select as the next succeeding Tranche Period for such
Tranche (and any subsequent Tranche Periods designated by such Lender) a period
of one month during which Interest shall be computed by reference to the
Adjusted LIBO Rate; provided, however, that prior to such selection the Borrower
may notify the applicable Lender that, in view of anticipated Collections and
repayments, Interest should continue to be computed by reference to the Base
Rate and, in such event, Interest shall continue to accrue by reference to the
Base Rate

 

25



--------------------------------------------------------------------------------

provided, however, that (x) any Tranche Period (other than of one day) which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day (provided, further, that if Interest in respect
of such Tranche Period is computed by reference to the Adjusted LIBO Rate, and
such Tranche Period would otherwise end on a day which is not a Business Day,
and there is no subsequent Business Day in the same calendar month as such day,
such Tranche Period shall end on the next preceding Business Day); (y) in the
case of any Tranche Period of one day, (A) if such Tranche Period is the initial
Tranche Period for a Tranche, such Tranche Period shall be the applicable
Borrowing Date; (B) any subsequently occurring Tranche Period which is one day
shall, if the immediately preceding Tranche Period is more than one day, be the
last day of such immediately preceding Tranche Period and, if the immediately
preceding Tranche Period is one day, be the day next following such immediately
preceding Tranche Period; and (C) if such Tranche Period occurs on a day
immediately preceding a day which is not a Business Day, such Tranche Period
shall be extended to the next succeeding Business Day; and (z) in the case of
any Tranche Period for any Tranche which commences before the Termination Date
and would otherwise end on a date occurring after the Termination Date, such
Tranche Period shall end on the Termination Date and the duration of each
Tranche Period which commences on or after the Termination Date shall be a
period from and including the last day of the immediately preceding Tranche
Period (or, in the case of the initial Tranche Period immediately following the
Termination Date, from and including the Termination Date) to but excluding the
next Settlement Date.

“Transaction Parties” means, collectively, the Borrower, each Originator, the
Performance Guarantor and (so long as it is Newell or an Affiliate of Newell)
the Servicer.

“Two-Month Dilution Ratio” means, for any Monthly Period, the average of the
Dilution Ratios for such Monthly Period and the immediately preceding Monthly
Period.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means any Receivable for goods delivered or services
performed for the related Obligor, with respect to which no invoice has been
submitted to such Obligor for payment of the amount thereof and which is
accounted for on the related Originator’s books and records as “unbilled
revenue” in accordance with its financial accounting practices.

“Unused Fee” has the meaning set forth in the Fee Letter.

“Used Fee” has the meaning set forth in the Fee Letter.

“Weekly Report” means a report, in form and substance mutually agreed upon by
the Servicer and the Managing Agents, furnished by the Servicer to the Managing
Agents on each Weekly Reporting Date pursuant to Section 6.07, reflecting
information for the seven (7) day period ending on the day immediately preceding
such Weekly Reporting Date.

“Weekly Reporting Period” means any Level 2 Ratings Period.

“Yield and Servicing Fee Reserve” means, at any time, the product of (i) the sum
of (a) the product of (I) the lesser of (x) the Facility Limit and (y) (A) the
Net Receivables Balance as of such time (B) minus the Combined Reserve at such
time and (II) the sum of (x) the Base Rate at such time and (y) 2.0%, and
(b) the product of (I) the Servicing Fee Rate and (II) the aggregate Outstanding
Balance of all Receivables, and (ii) the quotient of (a) the product of (x) the
highest Days Sales Outstanding for any Monthly Period during the three (3) most
recently ended Monthly Periods times (y) 1.2, and (b) 360.

 

26



--------------------------------------------------------------------------------

SECTION 1.02. Other Terms and Constructions. Under this Agreement, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP as in effect in the United States, and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular section, subsection,
or clause contained in this Agreement, and all references to Sections, Exhibits
and Schedules shall mean, unless the context clearly indicates otherwise, the
Sections hereof and the Exhibits and Schedules attached hereto, the terms of
which Exhibits and Schedules are hereby incorporated into this Agreement. The
captions and section numbers appearing in this Agreement are inserted only as a
matter of convenience and do not define, limit, construe or describe the scope
or intent of the provisions of this Agreement. Each of the definitions set forth
in Section 1.01 hereof shall be equally applicable to both the singular and
plural forms of the defined terms. Unless specifically stated otherwise, all
references herein to any agreements, documents or instruments shall be
references to the same as amended, restated, supplemented or otherwise modified
from time to time.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

SECTION 2.01. The Loans.

(a) On the terms and subject to the conditions hereof, on the Restatement
Effective Date, and thereafter from time to time prior to the Termination Date,
each Conduit Lender may in its sole discretion, and each Committed Lender shall,
if the Conduit Lender in its related Lender Group elects not to, make Loans to
the Borrower in an amount, for each Lender Group, equal to its Lender Group
Percentage of the amount requested by the Borrower pursuant to Section 2.02;
provided, that no Lender shall make any such Loan if, after giving effect to
such Loan:

(i) the aggregate outstanding Principal Balance of the Tranches funded by such
Lender hereunder shall exceed its Conduit Lending Limit (in the case of a
Conduit Lender) or Commitment (in the case of a Committed Lender);

(ii) the Aggregate Principal Balance shall exceed the Facility Limit; or

(iii) the Aggregate Principal Balance shall exceed the Borrowing Base.

If there is more than one Committed Lender in a Lender Group, each such
Committed Lender shall lend its Pro Rata Share of such Lender Group’s Lender
Group Percentage of each requested Loan, to the extent such Loan is not made by
the related Conduit Lender. Each Borrowing shall be in a minimum principal
amount equal to not less than $1,000,000 and in integral multiples of $100,000
in excess thereof. Subject to the foregoing and to the limitations set forth in
Section 2.05, the Borrower may borrow, prepay and reborrow the Loans hereunder.

(b) Reduction of the Facility Limit. The Borrower may, from time to time upon at
least five (5) Business Days’ prior written notice to each Managing Agent, elect
to reduce the Facility Limit in whole or in part, provided that after giving
effect to any such reduction and any principal

 

27



--------------------------------------------------------------------------------

payments on such date, the Aggregate Principal Balance shall not exceed the
Facility Limit. Any such reduction shall be in a minimum amount of $5,000,000 or
an integral multiple thereof. Any such reduction shall, (i) reduce each Lender
Group Limit (and the corresponding Conduit Lending Limit(s)) hereunder ratably
in accordance with their respective Lender Group Percentages and (ii) reduce
each Committed Lender’s Commitment ratably within its Lender Group in accordance
with each Committed Lender’s Pro Rata Share. Once the Facility Limit is reduced
pursuant to this Section 2.01(b) it may not subsequently be reinstated without
the consent of each Committed Lender.

(c) Extension of Scheduled Termination Date. The Borrower may, no more
frequently than once each year (commencing in the year 2015) by delivering
written notice to the Managing Agents, request the Committed Lenders to extend
the date set forth in the definition of “Scheduled Termination Date” (the
“Commitment Termination Date”) for a period of 364 days past the then applicable
Commitment Termination Date, with such extension to become effective as of the
date one or more Committed Lenders shall in their sole discretion consent to
such extension. Any such request shall be subject to the following conditions:
(i) at no time will any Commitment of any Committed Lender have a term of more
than 364 days and, if any such request would result in a term of more than 364
days, such request shall be deemed to have been made for such number of days so
that, after giving effect to such extension on the date requested, such term
will not exceed 364 days, (ii) none of the Committed Lenders will have any
obligation to extend any Commitment, (iii) any such extension of the Commitment
Termination Date will be effective only upon the written agreement of at least
one Committed Lender and the Borrower and (iv) any request for such extension
shall be made not more than sixty (60) nor less than forty-five (45) days prior
to the then current and applicable Commitment Termination Date. The Managing
Agent for each applicable Committed Lender will respond to any such request
within thirty (30) days but in any event no earlier than thirty (30) days prior
to the then current Commitment Termination Date, provided, that any Managing
Agent’s failure to respond within such period shall be deemed to be a rejection
of the requested extension. If one or more Managing Agents (but less than all)
does not extend the Scheduled Termination Date, the Commitments of the Committed
Lenders in such Managing Agent’s Lender Group (each Lender in such Lender Group,
a “Non-Renewing Lender”) shall expire on the then current Commitment Termination
Date without further action required on the part of any Person and the Scheduled
Termination Date shall be extended only with respect to the Committed Lenders
that have confirmed the extension of their Commitments to the Borrower in
writing on or prior to the then current Commitment Termination Date.

SECTION 2.02. Borrowing Procedures.

(a) Borrowing Requests.

(i) The Borrower shall request a Borrowing hereunder by submitting to each
Managing Agent a written notice, substantially in the form of Exhibit B (each, a
“Borrowing Request”) at least two (2) Business Days prior to the date of the
proposed Borrowing (each, a “Borrowing Date”) if the Interest Rate thereon is to
be calculated by reference to any LIBO Rate or LMIR, at least one (1) Business
Day prior to the date of the proposed Borrowing Date if the Interest Rate
thereon is to be calculated by reference to any CP Rate or prior to 1:00 P.M.
(New York City time) on the date of the proposed Borrowing Date if the Interest
Rate thereon is to be calculated by reference to the Base Rate. Promptly after
its receipt thereof, each Managing Agent shall promptly forward a copy of each
Borrowing Request to the Lenders in its Lender Group.

(ii) Each Borrowing Request shall: (A) specify (1) the amount of the requested
Borrowing (which shall not be less than $1,000,000 and in additional increments
of $100,000) and the allocation of such amount among the Lender Groups (which
shall be proportional to the respective Conduit Lending Limits of the Conduit
Lenders in each Lender

 

28



--------------------------------------------------------------------------------

Group), (2) the Aggregate Principal Balance after giving effect to such
Borrowing, (3) the desired Borrowing Date, and (4) the account of the Borrower
to which the proceeds of such Borrowing are to be remitted, and (B) certify
that, after giving effect to the proposed Borrowing, no Borrowing Base
Deficiency would exist.

(b) Conduit Lender Acceptance or Rejection. If a Conduit Lender shall receive a
Borrowing Request, such Conduit Lender shall instruct the related Managing Agent
to accept or reject such request by no later than the close of business on the
Business Day immediately following the date of the applicable Borrowing Request.
If a Conduit Lender rejects a Borrowing Request, the related Managing Agent
shall promptly notify the Borrower and the related Committed Lenders of such
rejection. If a Conduit Lender declines to fund its portion of any Borrowing
Request, the Borrower may cancel and rescind such Borrowing Request in its
entirety upon notice thereof received by the Administrative Agent and each
Managing Agent prior to the close of business on the Business Day immediately
prior to the proposed Borrowing Date. At no time will a Conduit Lender be
obligated to make Loans hereunder regardless of any notice given or not given
pursuant to this Section.

(c) Committed Lender’s Commitment.

(i) If a Conduit Lender rejects a Borrowing Request and the Borrower has not
cancelled such Borrowing Request in accordance with clause (b) above, any Loan
requested by the Borrower in such Borrowing Request that would otherwise be made
by such Conduit Lender shall be made by the related Committed Lenders in its
Lender Group on a pro rata basis in accordance with their respective Pro Rata
Shares of such Loan.

(ii) The obligations of any Committed Lender to make Loans hereunder are several
from the obligations of any other Committed Lenders (whether or not in the same
Lender Group). The failure of any Committed Lender to make Loans hereunder shall
not release the obligations of any other Committed Lender (whether or not in the
same Lender Group) to make Loans hereunder, but no Committed Lender shall be
responsible for the failure of any other Committed Lender to make any Loan
hereunder.

(iii) Notwithstanding anything herein to the contrary, a Committed Lender shall
not be obligated to fund any Loan at any time on or after the Termination Date
or if, after giving effect to such Loan, the aggregate outstanding Loans funded
by such Committed Lender hereunder would exceed an amount equal to (i) such
Committed Lender’s Commitment less (ii) such Committed Lender’s ratable share of
the aggregate outstanding principal balance of the Loans held by the Conduit
Lender(s) in such Committed Lender’s Lender Group.

(d) Disbursement of Funds. On each Borrowing Date, each applicable Lender shall
remit its share of the aggregate amount of the Loans requested by the Borrower
to the account of its related Managing Agent specified therefor to such Lender
by 12:00 noon (New York City time) by wire transfer of same day funds. Upon
receipt of such funds, each Managing Agent shall remit such funds by wire
transfer of same day funds to the account of the Borrower specified in the
related Borrowing Request by 1:00 p.m. (New York City time) to the extent it has
received such funds from the Lenders in its Lender Group no later than 12:00
noon (New York City time).

SECTION 2.03. Tranches.

(a) Generally. Each Loan shall be allocated to one or more “Tranche Periods” as
set forth in the definition of such term. Any portion of a Loan having one
Tranche Period and one Rate Type is referred to herein as a “Tranche”. The
Borrower shall from time to time select Tranche Periods and

 

29



--------------------------------------------------------------------------------

Rate Types with respect to Tranches funded by the Committed Lenders, subject to
the provisions of this Agreement and provided that no Event of Termination has
occurred. At all times after the occurrence of an Event of Termination, each
Committed Lender shall select the Tranche Periods and Rate Types with respect to
the Tranches it funds hereunder. Either the Borrower or, following an Event of
Termination, the applicable Lender, may, upon notice to the other party received
at least three Business Days prior to the last day of any Tranche Period in the
case of the Borrower giving notice, or up to the last day of such Tranche Period
in the case of the Lender giving notice, either (i) divide any Tranche
originating on such last day or having a Tranche Period ending on such last day
into two or more Tranches having an aggregate Principal Balance equal to the
Principal Balance of such divided Tranche, or (ii) combine any two or more
Tranches originating on such last day or having Tranche Periods ending on such
last day into a single Tranche having a Principal Balance equal to the aggregate
of the Principal Balance of such Tranches; provided, however, that no Tranche
with respect to which Interest is determined by reference to the CP Rate may be
combined with a Tranche with respect to which Interest is determined by
reference to the Alternative Rate, and a Tranche held by one Lender may not be
combined with any Tranche held by any other Lender.

(b) Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Law or in the interpretation or application
thereof by any relevant Governmental Authority shall make it unlawful for any
Lender, in its reasonable determination, to fund or maintain Tranches for which
Interest is calculated by reference to the LIBO Rate or LMIR (each a “LIBOR
Tranche”) as contemplated by this Agreement or to obtain in the interbank
Eurodollar market the funds with which to make or maintain any such LIBOR
Tranche, such Lender shall promptly notify the Administrative Agent, its
Managing Agent and the Borrower thereof whereupon, until such Lender notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist (which notice such Lender shall promptly give),
(i) the obligation of such Lender to fund or maintain LIBOR Tranches shall
forthwith be suspended and (ii) such Lender’s then outstanding LIBOR Tranches,
if any, shall be converted on the last day of the Tranche Period for such
Tranches or within such earlier period as required by Law into Tranches that
accrue Interest based on the Base Rate (each a “Base Rate Tranche”).

(c) LIBO Rate Inadequate; Inability to Determine LIBO Rate. If prior to the
commencement of any Tranche Period for a LIBOR Tranche, either (i) the related
Lender reasonably determines that the rate at which deposits of Dollars are
being offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of funding or maintaining LIBOR Tranches for
such Tranche Period or (ii) the related Lender is unable, after reasonable
attempts, to obtain Dollars in the London interbank market to fund or maintain
such Tranche for such Tranche Period, then such Lender shall give notice thereof
to the Borrower, its Managing Agent and the Administrative Agent by telephone or
telecopy as promptly as practicable thereafter and, until such Lender notifies
the Borrower, its Managing Agent and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist (which notice such
Lender shall promptly give), (A) the obligations of the such Lender to make
LIBOR Tranches or to continue or convert outstanding Tranches as or into LIBOR
Tranches shall be suspended, (B) each outstanding LIBOR Tranche funded by such
Lender shall be converted into a Base Rate Tranche on the last day of the
Tranche Period applicable thereto, and (C) if any Borrowing Request requests a
LIBOR Tranche, the portion of such Borrowing to be funded by such Lender shall
be made as a Base Rate Tranche.

SECTION 2.04. Interest and Fees. On each Interest Payment Date, the Borrower
shall pay to each Lender (or its related Managing Agent) all accrued and unpaid
Interest with respect to each Tranche owing to such Lender as of the end of the
most recently ended Monthly Period. The Borrower shall pay to each Managing
Agent the Unused Fees and Used Fees in the amounts and on the dates set forth in
the Fee Letter. On or before the first Business Day after the end of each
Tranche Period in

 

30



--------------------------------------------------------------------------------

respect of which Interest is computed by reference to the CP Rate, the related
Lender (or the related Managing Agent on behalf of such Lender) shall furnish
the Borrower with an invoice setting forth the amount of the accrued and unpaid
Interest and the calculation thereof for such Tranche Period. On or before the
first Business Day after the end of each calendar month each Managing Agent
shall furnish the Borrower with an invoice setting forth the amount of the
accrued and unpaid Unused Fees and Used Fees payable to the Lenders in such
Managing Agent’s Lender Group. All payments of Interest and fees shall be made
out of Collections, the proceeds of Loans or, if the Administrative Agent
consents, such other funds available to the Borrower.

SECTION 2.05. Optional Prepayments. The Borrower may, at its option, prepay on
any Business Day all or any portion of any Loan upon prior written notice
delivered to each Managing Agent not later than 11:00 A.M. (New York City time)
two (2) Business Days prior to the date of such payment. Each such notice shall
be in the form attached as Exhibit G and shall (i) specify the aggregate amount
of the prepayment to be made on the Loans and the Loans to which such prepayment
is to be applied and (ii) specify the Business Day on which the Borrower will
make such prepayment. Each such prepayment shall be in a minimum principal
amount equal to $1,000,000 and in integral multiples of $100,000 in excess
thereof and shall be made ratably among the Lenders based on the aggregate
Principal Balance of the Tranches held by each. At the request of any Managing
Agent, each such prepayment of the Loans to the Lenders in such Managing Agent’s
Lender Group must be accompanied by a payment of all accrued and unpaid Interest
on the amount prepaid and any other amounts (including amounts payable under
Section 2.12) due from the Borrower hereunder in respect of such prepayment. Any
such prepayment shall be made out of Collections.

SECTION 2.06. Application of Collections Prior to Termination Date.

(a) On each Business Day (other than a Settlement Date) prior to the Termination
Date, the Servicer shall cause all Collections received on such day to be
applied in the following order and priority:

(i) first, if a Borrowing Base Deficiency exists, or the Aggregate Principal
Balance exceeds the Facility Limit, to the Managing Agents, on behalf of the
applicable Lenders, an amount equal to such Borrowing Base Deficiency or the
amount necessary to cause the Aggregate Principal Balance to be less than or
equal to the Facility Limit, as applicable (such amount to be allocated among
the Lenders ratably in accordance with the outstanding principal balance of the
Loans held by each);

(ii) second, to each Non-Renewing Lender, in payment of the outstanding
principal balance of its Loans, in an amount equal to such Non-Renewing Lender’s
ratable share (in accordance with the respective outstanding principal balance
of the Loans made by each of the Non-Renewing Lenders) of the balance of such
Collections (such ratable share to be determined on each Business Day, solely
for the purposes of this clause (ii), based upon the outstanding Loans of the
Lenders immediately preceding such Commitment Termination Date, until such
Non-Renewing Lender’s outstanding Loans are reduced to zero;

(iii) third, if any Borrower Obligations are then due and payable by the
Borrower to any Secured Party, pay to each such Secured Party (ratably in
accordance with the amounts owing to each) the Borrower Obligations so due and
payable; and

(iv) fourth, remit any remaining Collections to the Borrower for application in
accordance with Section 2.06(c) below; provided that, if the conditions
precedent for such Release set forth in Section 3.02 are not satisfied, the
Servicer shall deposit such Collections into the Collection Account for
application on the next Business Day in accordance with this Section 2.06 or
Section 2.07, as applicable.

 

31



--------------------------------------------------------------------------------

(b) On each Interest Payment Date, the Servicer shall remit to the Managing
Agents, on behalf of the applicable Lenders, solely out of Collections or the
proceeds of Loans, the accrued and unpaid Interest in respect of each Tranche
owing to such Lenders as of the end of the most recently ended Monthly Period.

(c) Any Collections remitted to the Borrower pursuant to Section 2.06(a)(iv) or
Section 2.06(d)(v) (any such remittance, a “Release”) shall be applied by the
Servicer, on behalf of the Borrower: (i) first, if so requested by the Borrower,
to pay or prepay (or set aside for the payment or prepayment of) Loans,
(ii) second, to pay the purchase price for Receivables to be acquired by the
Borrower from any Originator on such day under the Receivables Sale Agreement,
and (iii) third, in such other manner as the Borrower may specify and that is
not prohibited by the terms of the Facility Documents.

(d) On each Settlement Date prior to the Termination Date, the Servicer shall
apply all Collections and all funds, if any, on deposit in the Collection
Account that have not been previously applied hereunder (including, without
limitation, any investment earnings received with respect to such funds) in the
following order of priority:

(i) first, to the Servicer, all accrued and unpaid Servicer Fees then due and
payable;

(ii) second, to the Lenders and the Managing Agents on a pro rata basis, an
amount equal to the aggregate accrued and unpaid Interest then due and payable
and all accrued and unpaid Unused Fees and Used Fees then due and payable;

(iii) third, if a Borrowing Base Deficiency exists, or the Aggregate Principal
Balance exceeds the Facility Limit, to the Managing Agents, on behalf of the
applicable Lenders, an amount equal to such Borrowing Base Deficiency or the
amount necessary to cause the Aggregate Principal Balance to be less than or
equal to the Facility Limit, as applicable (such amount to be allocated among
the Lenders ratably in accordance with the outstanding principal balance of the
Loans held by each);

(iv) fourth, to each Non-Renewing Lender, in payment of the outstanding
principal balance of its Loans, in an amount equal to such Non-Renewing Lender’s
ratable share (in accordance with the respective outstanding principal balance
of the Loans made by each of the Non-Renewing Lenders) of the balance of such
Collections (such ratable share to be determined on each Business Day, solely
for the purposes of this clause (iv), based upon the outstanding Loans of the
Lenders immediately preceding such Commitment Termination Date, until such
Non-Renewing Lender’s outstanding Loans are reduced to zero;

(v) fifth, if any Borrower Obligations are then due and payable by the Borrower
to any Secured Party, pay to each such Secured Party (ratably in accordance with
the amounts owing to each) the Borrower Obligations so due and payable; and

(vi) sixth, remit any remaining Collections to the Borrower for application in
accordance with Section 2.06(c); provided that, if the conditions precedent for
such Release set forth in Section 3.02 are not satisfied, the Servicer shall
deposit such Collections into the Collection Account for application on the next
Business Day in accordance with this Section 2.06 or Section 2.07, as
applicable.

 

32



--------------------------------------------------------------------------------

SECTION 2.07. Application of Collections After Termination Date.

(a) On the Termination Date, the Servicer shall deposit to the Collection
Account all Collections held by it on such date (including amounts previously
set aside or held by it pursuant to Section 2.06). On each Business Day
thereafter, the Servicer shall deposit to the Collection Account, within one
(1) Business Day of its receipt thereof, all Collections received by it that
have not previously been deposited to the Collection Account. The Servicer shall
not make any withdrawals from the Collection Account during such period except
for the purpose of distributing such Collections in accordance with this
Section 2.07.

(b) On each Settlement Date from and after the Termination Date, the Servicer
shall apply all Collections received since the prior Settlement Date, and all
funds, if any, on deposit in the Collection Account that have not been
previously applied hereunder (including, without limitation, any investment
earnings received with respect to such funds) in the following order of
priority:

(i) first, to the Administrative Agent an amount equal to the Borrower
Obligations (other than those described in clause (iii) below) owing to the
Administrative Agent in respect of costs and expenses of the type described in
Section 10.10 incurred by it in connection with the enforcement of any Facility
Document or the collection of any amounts due thereunder;

(ii) second, to the Servicer (if not Newell or an Affiliate of Newell) the
accrued and unpaid Servicer Fee and, if not otherwise paid, at the direction of
the Required Managing Agents, pay to each Approved Sub-servicer all amounts then
due and payable pursuant to the contract between the Servicer and such Approved
Sub-servicer;

(iii) third, to the Lenders and the Managing Agents on a pro rata basis, an
amount equal to the aggregate accrued and unpaid Interest, Unused Fees and Used
Fees;

(iv) fourth, to the Lenders an amount equal to the Aggregate Principal Balance
until the Aggregate Principal Balance shall have been reduced to zero (such
amount to be allocated among the Lenders ratably in accordance with the
outstanding principal balance of the Loans held by each);

(v) fifth, if any Borrower Obligations (other than the amounts paid pursuant to
clauses (i) through (iv) above) are then due and payable by the Borrower to any
Secured Party, to each such Secured Party (ratably in accordance with the
amounts owing to each) the Borrower Obligations so due and payable;

(vi) sixth, to the Servicer (if Newell or an Affiliate of Newell) the accrued
and unpaid Servicer Fee; and

(vii) seventh, on the Final Collection Date, remit any remaining funds to the
Borrower.

SECTION 2.08. Deemed Collections. If on any day the Outstanding Balance of any
Receivable is either reduced or canceled as a result of (i) a Dilution Factor or
(ii) a contractually obligated credits associated with volume rebates or co-op
advertising customer programs accruals, the Borrower

 

33



--------------------------------------------------------------------------------

shall be deemed to have received on such day, an amount equal to the amount of
such reduction, or in the case of a cancellation, the Outstanding Balance of
such Diluted Receivable; provided, that such Deemed Collections may be applied
to the purchase price paid to the related Originator for newly purchased
Receivables to the extent permitted under the Receivables Sale Agreement. If the
Borrower is on any day deemed to have received Collections pursuant to this
Section 2.08 from and after the Termination Date, on such day the Borrower shall
pay an amount of funds equal to such Deemed Collections to the Servicer for
allocation and application in accordance with Section 2.07.

SECTION 2.09. Payments and Computations, Etc. All amounts to be paid or
deposited by the Borrower or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 1:00 p.m. (New York City time)
on the day when due in lawful money of the United States of America in
immediately available funds to the account as the Administrative Agent or the
relevant Managing Agents may designate prior to such payment from time to time
in writing. The Borrower and the Servicer (only with respect to amounts payable
pursuant to Section 8.02) shall, to the extent permitted by law, pay to the
Affected Party interest on all amounts not paid or deposited or debited by such
Person when due hereunder at the Default Rate, payable on demand. All
computations of Interest, Unused Fees, Used Fees and Servicer Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed; provided, that all
computations of Interest on Base Rate Tranches shall be made on the basis of a
year of 365 days for the actual number of days (including the first but
excluding the last day) elapsed. In no event shall any provision of this
Agreement require the payment or permit the collection of Interest in excess of
the maximum permitted by applicable law. In the event that any payment hereunder
(whether constituting a repayment of Loans or a payment of Interest or any other
amount) is rescinded or must otherwise be returned for any reason, the amount of
such payment shall be restored and such payment shall be considered not to have
been made.

SECTION 2.10. Interest Protection.

(a) If due to either: (i) the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation by any Governmental Authority of any law or
regulation (other than laws or regulations relating to taxes) after the Original
Effective Date, (ii) the compliance by any Affected Party with any directive or
request from any central bank or other Governmental Authority imposed after the
Original Effective Date (whether or not having the force of law), or (iii) or
any change in any accounting guideline by an accounting board or authority
(whether or not part of a government or instrumentality thereof) which is
responsible for the establishment of or interpretation of national or
international accounting principles (in each case whether foreign or domestic)
after the Original Effective Date; (1) there shall be an increase in the cost to
such Affected Party of funding or maintaining any Tranche which accrues Interest
at the Adjusted LIBO Rate or the CP Rate hereunder or of extending a commitment
in respect thereof, or (2) such Affected Party shall be required to make a
payment calculated by reference to any Tranche which accrues Interest at the
Adjusted LIBO Rate or the CP Rate funded by it or Interest received by it, then
the Borrower shall, from time to time, within five (5) Business Days after
demand by the related Managing Agent, pay such Managing Agent for the account of
such Affected Party (as a third party beneficiary, in the case of any Affected
Party other than one of the Lenders), that portion of such increased costs
incurred, amounts not received or required payment made or to be made, which
such Managing Agent reasonably determines is attributable to funding and
maintaining, or extending a commitment to fund, any Tranche which accrues
Interest at the Adjusted LIBO Rate or the CP Rate hereunder or pursuant to any
Asset Purchase Agreement or similar liquidity facility.

(b) Each Managing Agent will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the Original
Effective Date, which will

 

34



--------------------------------------------------------------------------------

entitle any Affected Party in its Lender Group to compensation pursuant to
Section 2.10(a). Each Affected Party will designate a different lending office
if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Affected Party, be otherwise
disadvantageous to it or conflict with its internal policies or procedures. In
determining the amount of such compensation, such Affected Party may use any
reasonable averaging and attribution methods. The applicable Affected Party (or
such party’s related Managing Agent) shall submit to the Borrower a certificate
describing such increased costs incurred, amounts not received or receivable or
required payment made or to be made and generally describing the methodology
used in determining such amounts, which certificate shall be conclusive in the
absence of manifest error.

SECTION 2.11. Increased Capital.

(a) If any Regulatory Requirement (x) (A) subjects any Affected Party to any
charge or withholding on or with respect to any Funding Agreement or this
Agreement or an Affected Party’s obligations under a Funding Agreement or this
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Affected Party of any amounts payable under any
Funding Agreement or this Agreement (except for changes in the rate of tax on
the overall net income of an Affected Party or taxes excluded by Section 2.13);
(B) imposes, modifies or deems applicable any reserve, special deposit,
assessment, fee, tax, charge, insurance or similar requirement against assets
of, deposits with or for the account of, or liabilities of an Affected Party or
credit extended by an Affected Party based upon the existence of any Lender’s
agreement to make or maintain Loans hereunder and loans under other similar
agreements or facilities; or (C) imposes any other condition the result of which
is to increase the cost to an Affected Party of performing its obligations under
a Funding Agreement or this Agreement, or to reduce the rate of return on an
Affected Party’s capital as a consequence of its obligations hereunder or under
any Funding Agreement and under other similar agreements or facilities, or to
reduce the amount of any sum received or receivable by an Affected Party under a
Funding Agreement or this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it;
and (y) such event would have the effect of reducing the rate of return on
capital of such Affected Party by an amount deemed by such Affected Party to be
material, then, within five (5) Business Days after demand by such Affected
Party or the related Managing Agent, the Borrower shall pay to such Affected
Party (as a third party beneficiary, in the case of any Affected Party other
than one of the Lenders) or the related Managing Agent for the account of such
Affected Party from time to time, as specified by such Affected Party or such
Managing Agent, additional amounts sufficient to compensate such Affected Party
in light of such circumstances, to the extent that such Affected Party or such
Managing Agent on behalf of such Affected Party reasonably determines such
increase in capital to be attributable to the existence of the applicable
Lender’s agreements hereunder. The term “Regulatory Requirement” shall mean
(i) the adoption after the Original Effective Date of, or any change in or in
the interpretation or administration by any Official Body of, any law, rule or
regulation, or (ii) compliance by any Affected Party with any request or
directive from any central bank or other Official Body (whether or not having
the force of law); provided that for purposes of this definition, (x) the United
States bank regulatory rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modification to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted on
December 15, 2009, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof, and (z) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, shall in each
case be deemed to be a “Regulatory Requirement”, regardless of the date enacted,
adopted, issued or implemented. The Borrower acknowledges that any Affected
Party may institute measures in anticipation of a Regulatory Requirement, and
may commence allocating charges to or seeking compensation from the Borrower

 

35



--------------------------------------------------------------------------------

under this Section 2.11, in advance of the effective date of such Regulatory
Requirement and the Borrower agrees to pay such charges or compensation to such
Affected Party or the related Managing Agent for the account of such Affected
Party, within five (5) Business Days after demand therefor without regard to
whether such effective date has occurred. Notwithstanding the foregoing, an
Affected Party shall provide Borrower with sixty (60) days’ prior written notice
of its intent to commence allocating charges or seeking compensation as
described in the immediately preceding sentence with respect to a specific
Regulatory Requirement, and Borrower shall not have any obligation to pay
amounts arising or incurred by such Affected Party with respect to such
Regulatory Requirement during, or prior to the end of, such sixty (60) day
notice period; provided, however, that this limitation shall not apply to costs
or charges incurred on or after the required implementation date of any
Regulatory Requirement.

(b) Each Managing Agent will promptly notify the Borrower and the Administrative
Agent of any event of which it has knowledge, occurring after the Original
Effective Date, which will entitle any Lender or Affected Party in its Lender
Group to compensation pursuant to Section 2.11(a). Each Lender or Affected Party
will designate a different lending office if such designation will avoid the
need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender or Affected Party, be otherwise disadvantageous to it or
conflict with its internal policies or procedures. In determining the amount of
such compensation, such Lender or Affected Party may use any reasonable
averaging and attribution methods. The applicable Lender or Affected Party (or
such party’s related Managing Agent) shall submit to the Borrower a certificate
describing such compensation and generally describing the methodology used in
determining such compensation, which certificate shall be conclusive in the
absence of manifest error.

(c) If any Lender or any Liquidity Provider has or anticipates having any claim
for compensation from the Borrower pursuant to clause (iii) of the definition of
Regulatory Requirement appearing in paragraph (a) of this Section 2.11, and such
Lender or Liquidity Provider believes that having the facility publicly rated by
one credit rating agency would reduce the amount of such compensation by an
amount deemed by such Lender or Liquidity Provider to be material, such Lender
or Liquidity Provider shall provide written notice to the Borrower and the
Servicer (a “Ratings Request”) that such Lender or Liquidity Provider intends to
request a public rating of the facility from one credit rating agency selected
by such Lender or Liquidity Provider and reasonably acceptable to the Borrower,
of at least “A” or its equivalent (the “Required Rating”). The Borrower and the
Servicer agree that they shall cooperate with such Lender’s or Liquidity
Provider’s efforts to obtain the Required Rating, and shall provide the
applicable credit rating agency (either directly or through distribution to the
Administrative Agent, Lender or Liquidity Provider), any information requested
by such credit rating agency for purposes of providing and monitoring the
Required Rating. The Lenders shall pay the initial fees payable to the credit
rating agency for providing the rating and all ongoing fees payable to the
credit rating agency for their continued monitoring of the rating. Nothing in
this Section 2.11(c) shall preclude any Lender or Liquidity Provider from
demanding compensation from the Borrower pursuant to Section 2.11(a) hereof at
any time and without regard to whether the Required Rating shall have been
obtained, or shall require any Lender or Liquidity Provider to obtain any rating
on the facility prior to demanding any such compensation from the Borrower.

SECTION 2.12. Funding Losses. In the event that any Liquidity Provider or any
Lender shall incur any loss, expense or Liquidation Fees (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Liquidity Provider or
Lender in order to fund or maintain any Loan or interest therein) as a result of
(i) any reduction of the Principal Balance of any LIBOR Tranche at any time or
conversion of any Tranche to another Tranche prior to the originally scheduled
last day of the applicable Tranche Period or (ii) any Loan not accepted by
Borrower in accordance with a request therefor under Section 2.02, then, within
five (5) Business Days after demand by the related Managing Agent to Borrower,
Borrower shall pay to

 

36



--------------------------------------------------------------------------------

such Managing Agent for the account of such Liquidity Provider or Lender, the
amount of such loss, expense or Liquidation Fees. Such written notice shall, in
the absence of manifest error, be conclusive and binding upon Borrower.

SECTION 2.13. Taxes. Except to the extent required by applicable law, any and
all payments and deposits required to be made hereunder or under any instrument
delivered hereunder by the Borrower hereunder shall be made free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(except for income taxes that are imposed by the United States and franchise
taxes, gross receipts taxes imposed in lieu of income taxes, and income taxes
that are imposed on such Affected Party by the state or foreign jurisdiction
under the laws of which such Affected Party is organized or any political
subdivision thereof). If the Borrower or the Servicer shall be required by law
to make any such deduction, (i) the Borrower shall make an additional payment to
such Affected Party, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13), such Affected Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower (or the
Servicer, on its behalf) shall make such deductions and (iii) the Borrower (or
the Servicer, on its behalf) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(a) In addition, the Borrower agrees to pay any present or future stamp or other
documentary taxes or any other excise or property taxes or similar levies which
arise from any payment made hereunder or under any instrument delivered
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any instrument delivered hereunder.

(b) Each Affected Party which is organized under the laws of the United States
or any State thereof shall, on or prior to the date that such Affected Party
becomes a party to or obtains rights under this Agreement, and prior to any
payments being made by the Borrower to such Affected Party, deliver to the
Borrower two (2) duly completed and executed copies of the IRS Form W-9. Each
Affected Party which is not organized under the laws of the United States or any
State thereof shall, on or prior to the date that such Affected Party becomes a
party to or obtains rights under this Agreement, and prior to any payment being
made by the Borrower to such Affected Party, deliver to the Borrower (i) two
duly completed and executed copies of the IRS Form W-8 BEN or W-8 ECI (or any
successor form) as applicable; and (ii) such other forms or certificates as may
be required under the laws of any applicable jurisdiction (on or before the date
that any such form expires or becomes obsolete), in order to permit the Borrower
to make payments to, and deposit funds to or for the account of, such Affected
Party hereunder and under the other Facility Documents without any deduction or
withholding for or on account of any tax. Each such Affected Party shall submit
to the Borrower (with copies to the Administrative Agent) two updated,
completed, and duly executed versions of: (x) all forms referred to in the
previous sentences upon the expiry of, or the occurrence of any event requiring
a change in, the most recent form previously delivered by it to the Borrower or
the substitution of such form; and (y) such extensions or renewals thereof as
may reasonably be requested by the Borrower.

(c) If the Borrower is required to pay additional amounts to or for the benefit
of any Affected Party pursuant to this Section as a result of a change of law or
treaty occurring after such Affected Party first became a party to this
Agreement, such Affected Party will, at the Borrower’s request, change the
jurisdiction of its applicable lending office if, in the reasonable judgment of
such Affected Party, such change (i) will eliminate or reduce any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous to such Affected Party or inconsistent with its internal
policies or procedures.

 

37



--------------------------------------------------------------------------------

SECTION 2.14. Security Interest. As security for the performance by the Borrower
of all the terms, covenants and agreements on the part of the Borrower to be
performed under this Agreement or any other Facility Document, including the
payment when due of all Borrower Obligations, the Borrower hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under the following (collectively, the
“Collateral”):

(a) all Receivables, whether now owned and existing or hereafter acquired or
arising, together with all Related Security and Collections with respect
thereto;

(b) the Collection Account, each Deposit Account, and each Lock-Box, including,
without limitation, (i) all Collections held therein and all certificates and
instruments, if any, from time to time representing or evidencing any of such
accounts or any Collections held therein, (ii) all investment property and other
financial assets representing Collections or proceeds thereof held in, or
acquired with funds from, such accounts and all certificates and instruments
from time to time representing or evidencing such investment property and
financial assets, (iii) all notes, certificates of deposit and other instruments
from time to time hereafter delivered or transferred to, or otherwise possessed
by, the Administrative Agent in substitution for any of the then existing
accounts and (iv) all interest, dividends, cash, instruments, financial assets,
investment property and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any and all of such
accounts, in each case, related to Receivables;

(c) all rights and remedies of the Borrower under the Receivables Sale
Agreement, together with all financing statements filed by the Borrower against
the related Originator in connection therewith;

(d) all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Borrower, whether tangible or
intangible; and

(e) to the extent not included in the foregoing, all proceeds of any and all of
the foregoing.

The Borrower hereby authorizes the filing of financing statements, and
continuation statements and amendments thereto and assignments thereof,
describing the collateral covered thereby as “all of debtor’s personal property
or assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Section 2.14. This
Agreement shall constitute a security agreement under applicable law.

The Borrower represents and warrants that each remittance of Collections to the
Administrative Agent, the Managing Agents or the Lenders hereunder will have
been (i) in payment of a debt incurred in the ordinary course of business or
financial affairs and (ii) made in the ordinary course of business or financial
affairs.

Upon written acknowledgment by the Administrative Agent of the occurrence of the
Final Collection Date, the security interest granted to the Administrative Agent
for the benefit of the Secured Parties shall automatically terminate.

SECTION 2.15. Evidence of Debt. Each Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such

 

38



--------------------------------------------------------------------------------

Lender from time to time, including the outstanding principal balance of such
Loans and the amount of Interest payable and paid to such Lender from time to
time hereunder. The entries made in such accounts of the Lenders shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided, however, that the failure of any Lender to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Committed Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Committed Lender
is a Defaulting Lender:

(a) Unused Fees shall cease to accrue on the unfunded portion of the Commitment
of such Defaulting Lender pursuant to Section 2.04;

(b) Neither the Commitment nor the Loans of such Defaulting Lender shall be
included in determining whether all Lenders, a majority of the Lenders or the
Required Managing Agents have taken or may take any action hereunder and the
Managing Agent of the Lender Group which includes such Defaulting Lender shall
not be included in determining whether all Managing Agents have taken or may
have take any action hereunder (including, in each case, any consent to any
amendment or waiver pursuant to Section 10.01); provided, that any waiver,
amendment or modification requiring the consent of all Lenders or Managing
Agents or each affected Lender or Managing Agent, as applicable, which affects
such Defaulting Lender or the related Managing Agent differently than other
affected Lenders or Managing Agents shall require the consent of such Defaulting
Lender or the related Managing Agent, as applicable;

(c) In the event that the Administrative Agent determines that a Defaulting
Lender has adequately remedied all matters that caused such Committed Lender to
be a Defaulting Lender, then the Pro Rata Shares, the Lender Group Limits and
Lender Group Percentages shall be readjusted to reflect the inclusion of such
Committed Lender’s Commitment and on such date such Committed Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent and the Managing Agents shall determine may be necessary in order for such
Committed Lender to hold such Loans in accordance with its Pro Rata Share and
for such Committed Lender’s Lender Group to hold such Loans in accordance with
its Lender Group Percentage; and

(d) If any Committed Lender becomes a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Committed Lender, the
Administrative Agent and the Managing Agents, require such Committed Lender and
its Lender Group to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.03), all of its
interests, rights and obligations under this Agreement to an assignee identified
by the Borrower that shall assume such obligations (which assignee may be
Committed Lender in another Lender Group, if such Committed Lender and its
related Lender Group accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Managing Agents, which
consent shall not be unreasonably withheld, and (ii) such Committed Lender and
the other Lenders in its related Lender Group shall have received payment of an
amount equal to the aggregate outstanding principal balance of the Loans made by
such Lenders, accrued interest thereon, accrued fees and all other amounts
payable to such Lenders and its related Lender Group hereunder and under the
other Facility Documents, from the assignee (to the extent of such principal
balance and accrued interest and fees) or the Borrower (in the case of all other
amounts).

 

39



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LOANS

SECTION 3.01. Conditions Precedent to Initial Borrowing. As conditions precedent
to the Initial Borrowing, (i) the Managing Agents shall have received each of
the documents, instruments, legal opinions and other agreements listed on
Schedule VIII-A, together with all fees due and payable on the Original
Effective Date in connection with this Agreement and the transactions
contemplated hereby, (ii) since December 31, 2008, no event has occurred which
would have a Material Adverse Effect, (iii) the transactions contemplated by the
Facility Documents constitute a “Permitted Securitization” under and as defined
in each of the Credit Agreements and (iv) each Lender shall have received all
necessary credit approvals in order to consummate the transactions contemplated
by this Agreement.

SECTION 3.02. Conditions Precedent to All Borrowings and Releases. Each
Borrowing (including, without limitation, the Initial Borrowing) made by the
Lenders to the Borrower and each Release, shall be subject to the further
conditions precedent that on the date of each Borrowing or Release, each of the
following shall be true and correct both before and immediately after giving
effect to such Borrowing or Release, as applicable:

(a) (i) the Servicer shall have delivered to each Managing Agent on or prior to
the date of such Borrowing or Release the Monthly Report and Weekly Report, as
applicable, most recently required to be delivered pursuant to Section 6.07 and
such report or reports shall be satisfactory to the Managing Agents; (ii) upon
the request of any Managing Agent, the Servicer shall have delivered to the
Managing Agents at least two (2) days prior to such Borrowing or Release an
interim Monthly Report showing the amount of Eligible Receivables and (iii) the
Servicer and the Borrower shall have delivered to any Managing Agent such other
documents or other information as it may reasonably request;

(b) the representations and warranties contained in Article IV shall be correct
in all material respects on and as of such date as though made on and as of such
date unless such representation and warranties by their terms refer to an
earlier date, in which case they shall be correct in all material respects on
and as of such earlier date (except that the materiality standard in this clause
(b) shall not apply to any such representation or warranty that is expressly
qualified by a materiality standard or contains any carve-out or exception based
on a Material Adverse Effect by its express terms);

(c) no event has occurred and is continuing, or would result from such Borrowing
which constitutes an Event of Termination or an Incipient Event of Termination;

(d) the Termination Date has not occurred;

(e) no Borrowing Base Deficiency shall exist; and

(f) only with respect to any such Borrowing requested to be made by a Conduit
Lender, the related Managing Agent shall not have delivered to the Borrower a
notice stating that such Conduit Lender shall not make any further Loans
hereunder.

Each delivery of a Borrowing Request to the Managing Agents, and the acceptance
by the Borrower of the proceeds of any Borrowing or any Release, shall
constitute a representation and warranty by the Borrower that, as of the date of
such Borrowing or Release, both before and after giving effect thereto and the
application of the proceeds thereof, each of the applicable statements set forth
in clauses (a) through (f) above are true and correct.

SECTION 3.03. Conditions Precedent to Effectiveness of Restatement and Initial
Borrowing. As conditions precedent to the effectiveness of this Agreement and
the initial Borrowing hereunder, (i) that certain Instrument of Resignation and
Appointment and Termination, Joinder and Reallocation Agreement of even date
herewith shall have become effective in accordance with its terms,

 

40



--------------------------------------------------------------------------------

(ii) the Managing Agents shall have received each of the documents, instruments,
legal opinions and other agreements listed on Schedule VIII-B, together with all
fees due and payable on the Restatement Effective Date in connection with this
Agreement and the transactions contemplated hereby, (iii) since December 31,
2012, no event has occurred which would have a Material Adverse Effect, (iv) the
transactions contemplated by the Facility Documents are permitted under, and do
not conflict with, the terms of the Credit Agreement and (v) each Lender shall
have received all necessary credit approvals in order to consummate the
transactions contemplated by this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of The Borrower Parties. Each
Borrower Party hereby represents and warrants to the Administrative Agent, each
Managing Agent and the Lenders, as to itself, as of the Original Effective Date,
as of the date hereof and as of the date of each Borrowing and the date of each
Release as follows:

(a) Corporate Existence and Power. Such Borrower Party (i) is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation; (ii) has all requisite corporate power, and
has all governmental licenses, authorizations, consents and approvals, necessary
to own its property and carry on its business as now being conducted except,
solely in the case of this clause (ii) with respect to the Servicer, to the
extent that the failure to have any such license, authorization, consent or
approval could not reasonably be expected to have a Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualification necessary and, solely in
the case of this clause (iii) with respect to the Servicer, where failure so to
qualify could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. Such
Borrower Party has all necessary corporate power and authority to execute and
deliver this Agreement and each other Facility Document to which it is a party,
and to perform its obligations hereunder and thereunder and, in the case of
Borrower, to use the proceeds of Loans made hereunder. The execution and
delivery by such Borrower Party of this Agreement and each other Facility
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, in the case of Borrower, the use of the proceeds
of Loans made hereunder have been duly authorized by all necessary corporate
action on the part of such Borrower Party; and this Agreement and each other
Facility Document to which such Borrower Party is a party has been duly and
validly executed and delivered by such Borrower Party.

(c) No Conflict. None of the execution and delivery by such Borrower Party of
this Agreement and each other Facility Document to which it is a party, nor the
performance of its obligations hereunder and thereunder will conflict with or
result in a breach of, or a default under, or require any consent under, (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it except, solely in the case of the Servicer, to the
extent that such violation or contravention could not reasonably be expected to
have a Material Adverse Effect, (iii) (x) in the case of the Borrower, any
agreement or instrument to which it is a party or by which it or any of its
property is bound or subject or (y) in the case of the Servicer, the Credit
Agreement or any other agreement or instrument to which it is a party or by
which it or any of its property is bound or subject, except, solely in the case
of this clause (iii)(y), to the extent that such violation or contravention
could not reasonably be expected to have a Material Adverse Effect, or (iv) any
order, writ, judgment, injunction or decree of any court or governmental
authority or agency binding on or affecting it or its property except, solely in
the case of

 

41



--------------------------------------------------------------------------------

this clause (iv) with respect to the Servicer, to the extent that such violation
or contravention could not reasonably be expected to have a Material Adverse
Effect, and will not result in or require the creation or imposition of any
Adverse Claim upon any of the revenues or assets of such Borrower Party or its
Subsidiaries (except as created hereunder or under the Receivables Sale
Agreement); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorizations, approvals or consents of, and
no notices to, or filings or registrations with, any governmental authority or
regulatory authority or agency (other than informational filings) are necessary
for the execution and delivery by such Borrower Party of this Agreement and each
other Facility Document to which it is a party and the performance of its
obligations hereunder and thereunder or for the validity or enforceability
hereof or thereof.

(e) Actions, Suits. In the case of the Borrower, there are not, in any court or
before any arbitrator of any kind or before or by any governmental body, any
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its businesses or
properties and the Borrower is not in default with respect to any order of any
court, arbitrator or governmental body. In the case of the Servicer, there are
not, in any court or before any arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or, to the
Servicer’s knowledge, threatened against or affecting the Servicer or any of its
businesses or properties except for actions, suits or proceedings which, singly
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and the Servicer is not in default with respect to any order of any
court, arbitrator or governmental body, except defaults which, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f) Binding Effect. This Agreement and each other Facility Document to which
such Borrower Party is a party constitute the legal, valid and binding
obligations of such Borrower Party enforceable against such Borrower Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g) Accuracy of Information. All information, exhibits and reports furnished by
such Borrower Party or any of its Affiliates to the Administrative Agent, any
Managing Agent or the Lenders in connection with the negotiation of, or
compliance with, this Agreement (including, without limitation, any Monthly
Report or Weekly Report) or any of the other Facility Documents is and will be
true and accurate in every material respect on the date such information is
furnished or certified (unless such information, exhibit or report refers to an
earlier date, in which case such information, exhibit or report shall be true
and correct in every material respect on and as of such earlier date) and does
not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

(h) Use of Proceeds. Such Borrower Party is not engaged principally, or as one
of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock, as defined in Regulation U promulgated by the Board of Governors of the
Federal Reserve System from time to time, and no part of the proceeds of any
Loan will be used to buy or carry any margin stock.

(i) Good Title. Borrower is the legal and beneficial owner of the Receivables
and Related Security with respect thereto purchased by it under the Receivables
Sale Agreement, free and clear of any Adverse Claim, except such Adverse Claims
created by the Facility Documents. There have

 

42



--------------------------------------------------------------------------------

been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership interest in each Receivable, its
Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to the Administrative
Agent for the benefit of the Lenders (and the Administrative Agent for the
benefit of the Lenders shall acquire from Borrower) a valid and perfected first
priority security interest in each Receivable existing or hereafter arising and
in the Related Security and Collections with respect thereto purchased by it
under the Receivables Sale Agreement, free and clear of any Adverse Claim,
except such Adverse Claims created by the Facility Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (on behalf of the Lenders) security
interest in the Receivables, the Related Security and the Collections.

(k) Jurisdiction of Organization; Places of Business and Locations of Records.
The jurisdiction of organization, principal places of business and chief
executive office of such Borrower Party and the offices where it keeps all of
its Records are located at the address(es) listed on Schedule VI or such other
locations of which the Administrative Agent has been notified in accordance with
Section 5.02(a) in jurisdictions where all action required by Section 5.01(h)
has been taken and completed. Such Borrower Party’s organizational number
assigned to it by its jurisdiction of organization and such Borrower Party’s
Federal Employer Identification Number are correctly set forth on Schedule VI.
Such Borrower Party has not, within a period of one year prior to the Original
Effective Date, (i) changed the location of its principal place of business or
chief executive office or its organizational structure, (ii) changed its legal
name, (iii) changed its “location” (within the meaning of Section 9-307 of the
UCC as in effect in all applicable jurisdictions), or (iv) become a “new debtor”
(as defined in Section 9-102(a)(56) of the UCC as in effect in all applicable
jurisdictions) with respect to a currently effective security agreement
previously entered into by any other Person. Such Borrower Party has not changed
its jurisdiction of organization. Borrower is a Delaware corporation and is a
“registered organization” (within the meaning of Section 9-102 of the UCC as in
effect in the State of Delaware).

(l) Collections. The conditions and requirements set forth in Section 5.01(j)
and Section 6.06 have at all times been satisfied and duly performed. The names
and addresses of all Deposit Account Banks, together with the account numbers of
the Deposit Accounts at each Deposit Account Bank and the post office box number
of each Lock-Box, are listed on Schedule VII. Borrower has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any Lock-Box or Deposit Account, or the
right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box
or Deposit Account at a future time or upon the occurrence of a future event.
Except as provided in Section 5.01(j) hereof, each Borrower Party has taken all
steps necessary to ensure that the Administrative Agent has “control” (within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) over
all Deposit Accounts. Such Borrower Party has the ability to identify all
amounts that are received in any Lock-Box or deposited to any Deposit Account as
constituting Collections or non-Collections (x) in the case of amounts owing to
Newell Puerto Rico, Ltd., within four (4) days of receipt or deposit and (y) in
the case of all other amounts, within one (1) Business Day of receipt or
deposit. Except for (x) amounts owing to Newell Puerto Rico, Ltd. (which shall
be electronically swept or otherwise transferred out of such Deposit Account
within one (1) Business Day of being identified as such in accordance with
Section 5.01(j)), (y) for a period not to exceed one hundred twenty (120) days
after the consummation of the Hardware Business Sale, collections of accounts
receivable relating to the Hardware Business (which shall be electronically
swept or otherwise transferred out of such Deposit Account within ten
(10) Business Days of being deposited therein) and (z) amounts deposited in the
Collection Account in error, so long as the Servicer withdraws such amounts as
contemplated in Section 6.06, no funds other than the proceeds of Receivables
are deposited to any Deposit Account.

 

43



--------------------------------------------------------------------------------

(m) Material Adverse Effect. (i) The Servicer represents and warrants that, as
of the date of this Agreement, since December 31, 2012, no event has occurred
that would have a material adverse effect on the financial condition or
operations of the Servicer and its Subsidiaries taken as a whole, (ii) the
Servicer represents and warrants that since December 31, 2012, no event has
occurred that would have a material adverse effect on the ability of the
Servicer to perform its obligations under this Agreement or any other Facility
Document to which it is a party, and (iii) the Borrower represents and warrants
that no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Borrower, (B) the ability of Borrower to
perform its obligations under the Facility Documents, or (C) the collectibility
of the Receivables generally or any material portion of the Receivables.

(n) Names. In the past five (5) years, Borrower has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.

(o) Ownership of Borrower. Newell owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Borrower, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of
Borrower.

(p) Investment Company Act. Such Borrower Party is not, and after giving effect
to the transactions contemplated hereby, will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute.

(q) Compliance with Law. Such Borrower Party has complied in all respects with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of its businesses or the ownership of its
property, except for any failure to comply with any of the foregoing that could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene in any respect
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices or privacy), and no part of such Contract is in violation
in any respect of any such law, rule or regulation, except for any such
contravention or violation that could not reasonably be expected to have a
Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Borrower Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except as permitted under Section 5.02(c)
and as to which each Managing Agent has been notified, and if applicable, as to
which each Managing Agent has consented, in each case, in accordance with
Section 5.01(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Borrower under the Receivables Sale Agreement, Borrower has given reasonably
equivalent value to the related Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Code.

 

44



--------------------------------------------------------------------------------

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on any date is an Eligible Receivable on such
date.

(v) Borrowing Base. Borrower has determined that, immediately after giving
effect to each Borrowing hereunder, there is no Borrowing Base Deficiency.

(w) Accounting. Such Borrower Party shall treat the transactions contemplated by
the Receivables Sale Agreement as a sale, for all purposes, including, without
limitation, accounting purposes, notwithstanding the fact that the consolidated
financial statements of Newell and the Borrower shall be prepared in accordance
with GAAP and, as a result of the consolidation required by GAAP, the transfers
will be reflected as a financing by Newell in its consolidated financial
statements, and such Borrower Party agrees that (i) appropriate notations shall
be made in any such consolidated financial statements (or in the accompanying
notes) to indicate that the Borrower is a separate legal entity from Newell and
to indicate that the Borrower’s assets and credit are not available to satisfy
the debts and obligations of Newell and (ii) the Borrower’s assets shall be
listed separately on any balance sheet of the Borrower prepared on a standalone
basis.

(x) Identification of Receivables. Each Borrower Party identifies the
receivables purchased (or purported to be purchased) by Borrower under the
Receivables Sale Agreement and which are included in the Net Receivables Balance
on its books and records (including any accounting system).

(y) ERISA. Newell and any other Person which is under common control (within the
meaning of Section 414(b) or (c) of the IRC) with Newell have fulfilled their
obligations (if any) under the minimum funding standards of ERISA and the IRC
for each ERISA Plan, are in compliance in all material respects with the
currently applicable provisions of ERISA and the IRC and have not incurred any
liability to the PBGC with respect to an ERISA Plan under Title IV of ERISA
(other than liability for premiums due in the ordinary course). Assuming that
the credit extended hereby does not directly or indirectly involve the assets of
any employee benefit plan subject to ERISA or otherwise include “plan assets” as
defined in applicable ERISA regulations or any plan subject to Section 4975 of
the IRC, neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will involve a Prohibited Transaction.

(z) No Event of Termination. In the case of the Borrower, no event has occurred
and is continuing and no condition exists, or would result from such Borrowing
or Release which constitutes an Incipient Event of Termination or Event of
Termination.

(aa) No Servicer Default. In the case of the Servicer, no event has occurred and
is continuing and no condition exists, or would result from such Borrowing or
Release which constitutes, or with the passage of time or the giving of notice,
or both, would constitute, a Servicer Default.

(bb) Solvency. In the case of the Borrower, it (i) is not “insolvent” (as such
term is defined in the Bankruptcy Code), (ii) is able to pay its debts as they
become due and (iii) does not have unreasonably small capital for the business
in which it is engaged or for any business or transaction in which it reasonably
expects to engage.

 

45



--------------------------------------------------------------------------------

(cc) Subsidiaries; Business. In the case of the Borrower, (i) it has no
Subsidiaries and since its formation, (ii) it has conducted no business other
than entering into and performing its obligations under the Facility Documents
to which it is a party and such other activities incidental to the foregoing and
(iii) the Facility Documents to which it is a party are the only agreements to
which it is a party.

ARTICLE V

GENERAL COVENANTS

SECTION 5.01. Affirmative Covenants of The Borrower Parties. Until the date on
which the Borrower Obligations have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Borrower Party hereby
covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Borrower Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to each Managing
Agent:

(i) Annual Reporting. As soon as available and in any event within 90 days after
the end of each fiscal year of Newell, (i) a copy of the Annual Report on Form
10-K (or any successor form) for Newell for such year, together with a copy of
the accompanying report of Newell’s independent certified public accounting
firm; provided, however, that such Form 10-K need not be furnished directly to
the Managing Agents if it is publicly available at no charge on the EDGAR system
of the United States Securities and Exchange Commission (“EDGAR”) or Newell’s
website at www.newellrubbermaid.com within such period and thereafter is
continuously so available; and (ii) a copy of the unaudited balance sheet of
Borrower as at the close of each such period and statements of income and
retained earnings and a statement of cash flows for Borrower for the period from
the beginning of such fiscal year to the end of such fiscal year, all certified
by an Authorized Officer of the Borrower.

(ii) Quarterly Reporting. As soon as available and in any event within 60 days
after the close of each of the first three quarterly accounting periods in each
fiscal year of Newell, (i) a copy of the Quarterly Report on Form 10-Q (or any
successor form) for Newell for such quarter; provided, however, that such Form
10-Q need not be furnished directly to the Managing Agents if it is publicly
available at no charge on EDGAR or Newell’s website at www.newellrubbermaid.com
within such period and thereafter is continuously so available; and
(ii) unaudited balance sheets of Borrower as at the close of each such period
and statements of income and retained earnings and a statement of cash flows for
Borrower for the period from the beginning of such fiscal year to the end of
such quarter, all certified by an Authorized Officer of the Borrower.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit I
signed by such Borrower Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv) S.E.C. Filings. Promptly upon the filing thereof, copies of all annual,
quarterly, monthly or other regular reports, and promptly upon the request of
any Managing Agent, copies of all registration statements, in each case, which
any Originator or any of its

 

46



--------------------------------------------------------------------------------

Subsidiaries files with the Securities and Exchange Commission; provided,
however, that each such filing need not be furnished directly to the Managing
Agents if is it publicly available at no charge on EDGAR or Newell’s website at
www.newellrubbermaid.com within such period and thereafter is continuously so
available.

(v) Copies of Notices. Promptly upon its receipt of any written notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Facility Document from any Person that is a
party thereto copies of the same.

(vi) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting each Managing Agent’s consent thereto.

(vii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Borrower Party as any Managing Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent, the Managing Agents and the Lenders under or as
contemplated by this Agreement.

(b) Notices. Such Borrower Party will provide each Managing Agent written notice
of any of the following events within the time period specified below,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Events of Termination or Incipient Events of Termination. Within two
(2) Business Days after learning thereof, (A) the occurrence of each Event of
Termination, by a statement of an Authorized Officer of such Borrower Party, and
(B) the occurrence of each Incipient Event of Termination, by a statement of an
Authorized Officer of such Borrower Party.

(ii) Judgment and Proceedings. Within five (5) Business Days after learning
thereof, (A)(1) the entry of any judgment or decree for the payment of money
against the Servicer, any Originator or any of their respective Subsidiaries if
the aggregate amount of all such judgments and decrees then outstanding against
the Servicer, any Originator or any of their respective Subsidiaries which have
continued unsatisfied, unbonded, undischarged, unstayed and in effect for 30
days exceeds $50,000,000, (2) the institution of any litigation, arbitration
proceeding, investigation or governmental proceeding against the Servicer or any
Originator or any of their respective Subsidiaries which, individually or in the
aggregate, could reasonably be expected to result in liability of the Company
and its Subsidiaries in an amount exceeding $50,000,000; and (3) any material
adverse development in any litigation, arbitration proceeding, investigation or
governmental proceeding previously disclosed pursuant to subclause (A)(2) above;
and (B)(1) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding, investigation or governmental proceeding
against Borrower and (2) any material adverse development in any litigation,
arbitration proceeding, investigation or governmental proceeding previously
disclosed pursuant to subclause (B)(1) above.

(iii) Material Adverse Effect. Within two (2) Business Days after learning
thereof, the occurrence of any event or condition that has had, or could
reasonably be expected to have, a Material Adverse Effect.

 

47



--------------------------------------------------------------------------------

(iv) Termination Date. Within two (2) Business Days after learning thereof, the
occurrence of the “Termination Date” under and as defined in the Receivables
Sale Agreement.

(v) Defaults Under Other Agreements. Within two (2) Business Days after learning
thereof, the occurrence of (A) any “default” or other event which, with the
giving of notice or the passage of time or both, would constitute a “default”
under any material financing arrangement pursuant to which the Servicer or any
Originator is a debtor or an obligor, (B) the creation of any Adverse Claim on,
or the occurrence of any event which, with the giving of notice or passage of
time or both, would result in, or with further action by any third party would
result in, the creation of any Adverse Claim on the Receivables, the Related
Security or the Collections pursuant to any indenture, agreement, instrument or
filing, or (C) a default or an event of default under any other financing
arrangement pursuant to which Borrower is a debtor or an obligor.

(vi) Downgrade of Newell. Within two (2) Business Days after learning thereof,
any downgrade in the rating of any Indebtedness of Newell by S&P, Moody’s or
Fitch, setting forth the Indebtedness affected and the nature of such change.

(vii) Changes to Credit and Collection Policy. On each Monthly Reporting Date,
copies of each amendment, restatement, modification, supplement or other change
to the Credit and Collection Policy since the immediately preceding Monthly
Reporting Date, and a copy of the Credit and Collection Policy giving effect to
such amendments, restatements, modifications, supplements and changes.

(viii) Appointment of Independent Director. The decision to appoint a new
director of the Borrower as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”

(c) Compliance with Laws and Preservation of Corporate Existence.

(i) Such Borrower Party will comply with the requirements of all applicable
laws, rules, regulations and governmental approvals, and all orders, writs,
injunctions and decrees of any court or governmental authority or agency, if
failure to comply with such requirements could reasonably be expected to have a
Material Adverse Effect.

(ii) Such Borrower Party (A) will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation and
(B) will qualify and remain qualified in good standing as a foreign corporation
in each jurisdiction where its business is conducted, except where the failure
to so qualify could not reasonably be expected to have a Material Adverse
Effect.

(d) Audits. Such Borrower Party will furnish to each Managing Agent from time to
time such information with respect to it and the Receivables as such Managing
Agent may reasonably request. Such Borrower Party will, from time to time during
regular business hours as requested by such Managing Agent upon reasonable
notice and at the sole cost of such Borrower Party, permit such Managing Agent,
or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss

 

48



--------------------------------------------------------------------------------

matters relating to such Person’s financial condition or the Receivables and the
Related Security or any Person’s performance under any of the Facility Documents
or any Person’s performance under the Contracts and, in each case, with any of
the Authorized Officers of Borrower or the Servicer having knowledge of such
matters (the activities referred to in the preceding clauses (i) and (ii),
collectively, an “Audit”); provided, that the Managing Agents shall use
commercially reasonable efforts to coordinate the timing of Audits of the
Managing Agents. Notwithstanding the foregoing, unless an Incipient Event of
Termination or Event of Termination shall have occurred and be continuing or a
Level 3 Ratings Period shall be in effect, Borrower Parties shall not be
responsible for the costs of more than one Audit performed during any
consecutive 12-month period unless the Managing Agents are unable to complete
audits in respect of all of the Originators during a single Audit, in which
event, the Borrower Parties shall be responsible for the cost of two Audits
during such 12-month period; provided, that the Borrower Parties shall be
responsible for the costs of additional Audits if the results of any such Audit
shall be unsatisfactory or incomplete in the reasonable judgment of the Managing
Agents.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). The Servicer will give the Managing
Agents notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Such Borrower Party will (A) on or prior to the Original Effective Date,
mark its master data processing records and other books and records relating to
the Receivables with a legend, acceptable to the Managing Agents, describing the
interests of the Administrative Agent and the Secured Parties therein and
(B) upon the request of the any Managing Agent after the occurrence and during
the continuance of an Event of Termination or an Incipient Event of Termination
during which a Level 3 Ratings Period shall be in effect (x) mark each Contract
with a legend describing the interests of the Administrative Agent and the
Secured Parties therein and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Borrower
Party will timely (i) fully perform and comply with all provisions, covenants
and other promises required to be observed by it under the Contracts related to
the Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreements. Borrower will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Borrower under the Receivables Sale Agreement. Borrower will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent and the Lenders as assignees of Borrower) under each
Receivables Sale Agreement, as any Managing Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.

 

49



--------------------------------------------------------------------------------

(h) Ownership. Borrower will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent and the Secured Parties (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Borrower’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Borrower therein as the Administrative Agent or any Managing Agent
may reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Administrative Agent
for the benefit of the Secured Parties (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Secured Parties)
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of the
Administrative Agent for the benefit of the Secured Parties as the
Administrative Agent or any Managing Agent may reasonably request).

(i) Lenders’ Reliance. Borrower acknowledges that the Lenders are entering into
the transactions contemplated by this Agreement in reliance upon Borrower’s
identity as a legal entity that is separate from each Related Entity. Therefore,
from and after the Original Effective Date, Borrower shall take all reasonable
steps, including, without limitation, all steps that the Administrative Agent,
any Managing Agent or any Lender may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it manifest
to third parties that Borrower is an entity with assets and liabilities distinct
from those of each Related Entity and not just a division of any Related Entity.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Borrower will:

(i) conduct its own business in its own name and require that all full-time
employees of Borrower, if any, identify themselves as such and not as employees
of any Related Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Borrower’s employees);

(ii) compensate all employees, consultants and agents directly, from Borrower’s
own funds, for services provided to Borrower by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Borrower is also
an employee, consultant or agent of any Related Entity, allocate the
compensation of such employee, consultant or agent between Borrower and such
Related Entity, on a basis that reflects the services rendered to Borrower and
such Related Entity;

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of any Related Entity, Borrower shall
lease such office at a fair market rent;

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(v) conduct all transactions with each Related Entity and the Servicer and their
respective Affiliates (including, without limitation, any delegation of its
obligations hereunder as Servicer) strictly on an arm’s-length basis, allocate
all overhead expenses

 

50



--------------------------------------------------------------------------------

(including, without limitation, telephone and other utility charges) for items
shared between Borrower and any Related Entity on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

(vi) at all times have a Board of Directors consisting of at least three
members, at least one member of which is an Independent Director;

(vii) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Borrower or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Borrower,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(viii) maintain Borrower’s books and records separate from those of each Related
Entity and otherwise readily identifiable as its own assets rather than assets
of any Related Entity;

(ix) prepare its financial statements separately from those of each Related
Entity and insure that any consolidated financial statements of any Related
Entity that include Borrower, including any that are filed with the Securities
and Exchange Commission or any other governmental agency, have notes clearly
stating that Borrower is a separate corporate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of Borrower;

(x) except as herein specifically otherwise provided, maintain the funds or
other assets of Borrower separate from, and not commingled with, those of any
Related Entity and only maintain bank accounts or other depository accounts to
which Borrower alone (or the Servicer in the performance of its duties
hereunder) is the account party, and from which Borrower alone (or the Servicer
in the performance of its duties hereunder or the Administrative Agent
hereunder) has the power to make withdrawals;

(xi) pay all of Borrower’s operating expenses from Borrower’s own assets (except
for certain payments by any Related Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 5.01(i));

(xii) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreements; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the related Originator thereunder for the
purchase of Receivables under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
not prohibited by this Agreement;

(xiii) maintain its organizational documents in conformity with this Agreement,
such that (1) it does not amend, restate, supplement or otherwise modify its
articles of

 

51



--------------------------------------------------------------------------------

incorporation or by-laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Facility Documents, including,
without limitation, Section 5.01(i) of this Agreement; and (2) its
organizational documents, at all times that this Agreement is in effect,
provides for not less than ten (10) days’ prior written notice to the
Administrative Agent of the replacement or appointment of any director that is
to serve as an Independent Director for purposes of this Agreement and the
condition precedent to giving effect to such replacement or appointment that the
Borrower certify that the designated Person satisfied the criteria set forth in
the definition herein of “Independent Director” and the Administrative Agent’s
written acknowledgement that in its reasonable judgment the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director”;

(xiv) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of each Managing Agent;

(xv) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

(xvi) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any Restricted Junior
Payment or payment of any subordinated indebtedness which would cause the
Required Capital Amount to cease to be so maintained; and

(xvii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Schiff Hardin LLP, as
counsel for Borrower, in connection with the closing or the Initial Borrowing
under this Agreement and relating to substantive consolidation issues, and in
the certificates accompanying such opinion, remain true and correct in all
material respects at all times.

(j) Collections. Such Borrower Party will instruct all Obligors to remit all
Collections directly to a Lock-Box or a Deposit Account. Such Borrower Party
will cause (1) all items from all Lock-Boxes to be processed and deposited to a
Deposit Account within one (1) Business Day after such receipt or to be directly
deposited by a Deposit Account Bank into a Deposit Account, (2) all amounts
deposited into any Deposit Account to be identified as either Collections or
non-Collections and all non-Collections, if any, to be identified (x) in the
case of amounts owing to Newell Puerto Rico, Ltd., within four (4) days of being
deposited therein, (y) for a period not to exceed one hundred twenty (120) days
after the consummation of the Hardware Business Sale, in the case of collections
of accounts receivable relating to the Hardware Business, within ten
(10) Business Days of being deposited therein and (z) in the case of all other
amounts, within one (1) Business Day of being deposited therein, (3) all
non-Collection amounts deposited to any Deposit Account to be electronically
swept or otherwise transferred out of such Deposit Account within one
(1) Business Day of being identified as such, and (4) each Lock-Box and Deposit
Account to be subject at all times to a Blocked Account Agreement that is in
full force and effect. In the event any payments relating to Receivables are
remitted directly to any Borrower Party or any Affiliate of any Borrower Party,
such Borrower Party will remit (or will cause all

 

52



--------------------------------------------------------------------------------

such payments to be remitted) directly to a Deposit Account Bank and deposited
into a Deposit Account within two (2) Business Days following receipt thereof,
and, at all times prior to such remittance, such Borrower Party will itself hold
or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Administrative Agent and the Secured Parties. Borrower
will maintain exclusive ownership, dominion and control and “control” (within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions),
subject to the terms of this Agreement, of each Lock-Box and Deposit Account and
shall not grant the right to take dominion and control or “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) of any
Lock-Box or Deposit Account at a future time or upon the occurrence of a future
event to any Person, except to the Administrative Agent as contemplated by this
Agreement. With respect to each Deposit Account, each Borrower Party shall take
all steps necessary to ensure that the Administrative Agent has “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
over each such Deposit Account on and after the Original Effective Date.

(k) Taxes. Such Borrower Party will file all tax returns and reports required by
law to be filed by it and will promptly pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, except any such tax returns or taxes,
assessments, charges or levies (i) that are being diligently contested in good
faith by appropriate proceedings or (ii) subject to the last sentence of this
subsection (k), the non-payment or non-filing of which could not reasonably be
expected to have a Material Adverse Effect. Borrower will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of any Lender, any Managing Agent or the Administrative
Agent.

(l) Insurance. Such Borrower Party will maintain with responsible insurance
companies or through Newell’s program of self-insurance, insurance against at
least such risks and in at least such amounts as is customarily maintained by
similar businesses, or as may be required by any applicable law, rule or
regulation, any governmental approval, or any order, writ, injunction or decree
of any court or Governmental Authority.

(m) Payment to Originators. With respect to any Receivable purchased by Borrower
from any Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

(n) Identification of Receivables. Such Borrower Party shall at all times
identify receivables purchased (or purported to be purchased) by Borrower under
the Receivables Sale Agreement and which are included the Net Receivables
Balance on its books and records (including its account system).

SECTION 5.02. Negative Covenants of The Borrower Parties. Until the date on
which the Borrower Obligations have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Borrower Party hereby
covenants, as to itself, that:

(a) Name and Jurisdiction Change, Offices and Records. Such Borrower Party will
not change its name, jurisdiction of organization, identity or corporate
structure (within the meaning of Sections 9-503 and/or 9-507 of the UCC of all
applicable jurisdictions), become a “new debtor” (as defined in
Section 9-102(a)(56) of the UCC of all applicable jurisdictions) with respect to
a currently effective security agreement previously entered into by any other
Person, change its “location” (within the meaning of Section 9-307 of the UCC of
all applicable jurisdictions) or relocate its chief executive office, principal
place of business or any office where Records are kept unless it shall have:
(i) given the Administrative Agent at least thirty (30) days’ prior written
notice thereof and (ii) delivered to the Administrative Agent all financing
statements, instruments and other documents requested by the Administrative
Agent or any Managing Agent in connection with such change, event or relocation.

 

53



--------------------------------------------------------------------------------

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 6.06, such Borrower Party will not add
or terminate any bank as a Deposit Account Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Deposit Account, unless the Administrative Agent shall have received, at least
ten (10) days before the proposed effective date thereof, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Deposit Account Bank or a Deposit Account or Lock-Box, an executed Blocked
Account Agreement and Lock-Box Transfer Notice, as applicable with respect to
the new Deposit Account or Lock-Box; provided, however, that the Servicer may
make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing Deposit
Account or Lock-Box.

(c) Modifications to Contracts and Credit and Collection Policy. Except in
accordance with Section 5.01(a)(vi) of this Agreement, such Borrower Party will
not make any change to the Credit and Collection Policy that could adversely
affect the collectibility of the Receivables or decrease the credit quality of
any newly created Receivables. Except as provided in Section 6.02(d), the
Servicer will not extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Deposit Account, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Secured Parties provided for herein), and Borrower will defend the right, title
and interest of the Administrative Agent and the Lenders in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator; provided, that the foregoing shall not
prohibit the Hardware Business Sale so long as (x) the Hardware Business Sale
shall have been consummated as of September 30, 2013 or such later date of which
each Managing Agent shall have received not less than two (2) Business Days’ (or
such shorter period as the Managing Agents may agree) prior written notice and
(y) no Event of Termination or Incipient Event of Termination has occurred and
is continuing as of the date thereof. Borrower will not create or suffer to
exist any mortgage, pledge, security interest, encumbrance, lien, charge or
other similar arrangement on any of its inventory.

(e) Borrowing Base Deficiency. At no time prior to the Termination Date shall
Borrower permit a Borrowing Base Deficiency to exist.

(f) Termination Date Determination. Borrower will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to the related Originator in respect thereof, without the prior written consent
of each Managing Agent, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g) Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment, if both before and after giving effect thereto, any Event of
Termination or Incipient Event of Termination shall have occurred and be
continuing.

 

54



--------------------------------------------------------------------------------

(h) Collections. No Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and (i) amounts owing to Newell Puerto Rico,
Ltd. in an amount not to exceed $2,000,000 in the aggregate in any calendar
month, (ii) for a period not to exceed one hundred twenty (120) days after the
consummation of the Hardware Business Sale, collections of accounts receivable
relating to the Hardware Business and (iii) amounts deposited in the Collection
Account in error, in each case, so long as the Servicer withdraws such amounts
as contemplated in Section 6.06. Except as provided in Section 5.01(j) hereof or
as may be required by the Administrative Agent pursuant to the last sentence of
Section 6.02(b), no Borrower Party will deposit or otherwise credit, or cause or
permit to be so deposited or credited, any Collections or proceeds thereof to
any lock-box account or to any other account not covered by a Blocked Account
Agreement.

(i) Indebtedness. In the case of the Borrower, it shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness incurred
under the Facility Documents to which it is a party.

(j) Changes to Facility Documents. In the case of the Borrower, except as
otherwise permitted herein, it shall not terminate, amend or otherwise modify
any Facility Document or grant any waiver or consent thereunder without the
prior written consent of the Managing Agents.

(k) Changes to Organizational Documents. In the case of the Borrower, it shall
not terminate, amend or otherwise modify its articles of incorporation or
by-laws without the prior written consent of the Managing Agents

(l) Change in Business. In the case of the Borrower, it shall not make any
change in the character of its business.

(m) Mergers, Acquisitions, Sales, etc. In the case of the Borrower, it shall not
be a party to any merger or consolidation, or purchase or otherwise acquire all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or sell, transfer,
convey or lease all or any substantial part of its assets, or sell or assign
with or without recourse any Receivables.

(n) Limitation on Transactions with Affiliates. In the case of the Borrower, it
shall not enter into, or be a party to any transaction with any Affiliate of the
Borrower, except for: (i) the transactions contemplated hereby, by the
Receivables Sale Agreement and by the other Facility Documents; (ii) capital
contributions by Newell to the Borrower which are in compliance with the
Facility Documents; (iii) Restricted Junior Payments which are in compliance
with this Agreement; and (iv) to the extent not otherwise prohibited under this
Agreement, other transactions in the nature of employment contracts and
directors’ or manager’s fees, upon fair and reasonable terms materially no less
favorable to the Borrower than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate.

ARTICLE VI

ADMINISTRATION OF RECEIVABLES

SECTION 6.01. Designation of Servicer.

(a) The servicing, administering and collection of the Receivables shall be
conducted by the Person so designated from time to time in accordance with this
Section 6.01. Until the Administrative Agent, with the consent or at the
direction of the Managing Agents, gives notice to the

 

55



--------------------------------------------------------------------------------

Borrower and the Servicer of the designation of a new Servicer as provided in
Section 6.01(b) below, Newell is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof. The Borrower hereby grants to Servicer an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take in the name
of the Borrower any and all steps which are necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind in
connection with any Receivable or other Collateral.

(b) Upon the occurrence and during the continuation of any Servicer Default, the
Administrative Agent may, with the consent or shall at the direction of the
Required Managing Agents, upon written notice to the parties hereto designate as
Servicer any Person to succeed Newell (or any successor Servicer) subject to the
condition that any such Person so designated shall agree to perform, and be
qualified to perform, the duties and obligations of the Servicer pursuant to the
terms hereof and each of the other Facility Documents to which the Servicer is a
party. The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the reasonable determination by the Servicer that
(x) the performance of its duties hereunder is no longer permissible under
applicable law and (y) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable law.

(c) Newell and any other Servicer agrees that, upon its resignation or
replacement as Servicer pursuant to Section 6.01(b) above, it will cooperate
with the Borrower, the Administrative Agent and the successor Servicer in
effecting the termination of its responsibilities and rights as Servicer
hereunder, including, without limitation, (i) assisting the successor Servicer
in enforcing all rights under the Receivables and Related Security,
(ii) transferring, promptly upon receipt, to the successor Servicer, any
Collections or other amounts related to the Receivables received by such
Servicer, (iii) transferring to the successor Servicer all Records held by or
under the control of such Servicer and (iv) permitting the successor Servicer to
have access to all tapes, discs, diskettes and related property containing
information concerning the Receivables and the Records and taking all actions
necessary in its control to permit the successor Servicer to use all computer
software that may facilitate the Servicer’s access to and use of such
information and acting as data processing agent for such successor Servicer if
requested. Upon the resignation or replacement of Newell as Servicer, Newell
shall no longer be entitled to the Servicer Fee accruing from and after the
effective date of such resignation or replacement.

(d) Without the consent of each Managing Agent, the Servicer shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) an Approved Sub-servicer and (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices.

(e) Notwithstanding any such delegation pursuant to clause (d) above, (i) the
Servicer shall remain liable for the timely and complete performance of its
duties and obligations pursuant to the terms hereof, (ii) the Servicer shall
retain management information systems and sufficient servicing capability, in
the reasonable judgment of the Administrative Agent and each Managing Agent, to
perform the servicing functions described herein, and (iii) any sub-servicing
agreement that may be entered into and any other transactions or services
relating to the Receivables involving an Approved Sub-servicer shall be deemed
to be between such Approved Sub-servicer and the Servicer alone, and none of the
Lenders, the Administrative Agent, the Managing Agents and the Liquidity
Providers shall be deemed parties thereto or shall have any obligations, duties
or liabilities with respect to any Approved Sub-servicer.

 

56



--------------------------------------------------------------------------------

SECTION 6.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such actions as it deems
necessary or advisable to collect each Receivable from time to time, and shall
perform its duties hereunder, all with reasonable care and diligence and
otherwise in accordance with applicable laws, tariffs, rules, regulations, the
Credit and Collection Policy and the terms of this Agreement. Each of the
Borrower, each Lender, each Liquidity Provider, each Managing Agent and the
Administrative Agent hereby appoints as its agent the Servicer, from time to
time designated pursuant to Section 6.01, to enforce its respective rights and
interests in and under the Receivables and the Related Security. The Servicer
(so long as it is Newell) will at all times apply the same standards and follow
the same procedures with respect to the decision to commence litigation with
respect to the Receivables, and in prosecuting and litigating with respect to
Receivables, as it applies and follows with respect to trade accounts receivable
serviced by it which are not Receivables; provided, however, that from and after
the Termination Date, the Servicer shall commence or settle any legal action to
enforce collection of any Defaulted Receivable or to foreclose upon or repossess
any Related Security with respect thereto as directed by the Administrative
Agent. In no event shall the Servicer be entitled to make the Administrative
Agent, any Managing Agent, any Lender or any Liquidity Provider a party to any
litigation without such Person’s express prior written consent.

(b) The Servicer shall apply all Collections to the Receivables owed by the
applicable Obligors in a timely manner in accordance with the business practices
of the related Originator in existence as of the Restatement Effective Date. In
the event the Servicer receives any Collections or other proceeds of the
Collateral, it shall set aside and hold in trust for the Borrower and the
Secured Parties such Collections and other proceeds for application and
remittance in accordance with Section 2.06 or 2.07, as applicable, and it shall
remit the same to the Collection Account to the extent required hereunder. The
Servicer shall, upon the request of any Managing Agent, segregate, in a manner
acceptable to such Managing Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Borrower prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit into the
Collection Account such allocable share of Collections of Receivables set aside
for the Secured Parties on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(c) The Servicer shall, as soon as practicable following receipt, turn over to
the Person entitled thereto collections in respect of any receivable which is
not a Receivable less, to the extent the Servicer performed any collection or
enforcement actions which it was authorized by such Person to perform, all
reasonable and appropriate out of pocket costs and expenses of such Servicer
incurred in collecting and enforcing such receivable.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Defaulted Receivable or limit the rights of
any Secured Party under this Agreement. Notwithstanding anything to the contrary
contained herein, during the existence of any Event of Termination, the Managing
Agents shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Borrower and the Secured Parties all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of any Managing Agent
or the Administrative Agent, during the existence of any Event of Termination,

 

57



--------------------------------------------------------------------------------

deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Borrower any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any Lender,
furnish to the Lenders (promptly after any such request) a calculation of the
amounts set aside for the Lenders pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

SECTION 6.03. Rights of the Administrative Agent.

(a) Following the occurrence and during the continuation of any Event of
Termination or any Incipient Event of Termination during which a Level 3 Ratings
Period shall be in effect, the Administrative Agent may with the consent of, and
shall at the direction of, the Managing Agents (i) exercise its right to take
exclusive ownership and control of the Collection Account, Lock-Boxes and the
Deposit Accounts by delivering Collection Notices, and each of the Borrower and
the Servicer hereby agrees to take any further action necessary that the
Administrative Agent may reasonably request to effect such control, (ii) notify
any or all of the Deposit Account Banks to remit all amounts deposited in the
applicable Deposit Accounts to the Collection Account or to any other account
designated by the Administrative Agent and (iii) deliver the Lock-Box Transfer
Notices to the appropriate addressees thereof. From and after the date the
Administrative Agent exercises its right to take exclusive control of the
Collection Account, all withdrawals and distributions to be made from the
Collection Account by the Servicer hereunder shall be made by the Administrative
Agent.

(b) The Borrower hereby grants to the Administrative Agent an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
in the name of the Borrower, following the occurrence and during the continuance
of an Event of Termination or at any time after the Administrative Agent
exercises its rights under Section 6.03(a), any and all steps which are
necessary or advisable to endorse, negotiate or otherwise realize on any writing
or other right of any kind in connection with any Receivable or other
Collateral.

(c) At any time after the Original Effective Date, the Administrative Agent may,
and upon the request of any Managing Agent shall, cause the Collection Account
to be established at an Eligible Institution (the “Collection Account Bank”).
The Borrower shall cause the Collection Account Bank to agree in writing that
the Administrative Agent shall have exclusive dominion and control over the
Collection Account and that the Collection Account Bank will comply with
instructions originated by the Administrative Agent directing disposition of the
funds in the Collection Account without further consent by the Borrower;
provided that until the Administrative Agent provides such instructions to the
Collection Account Bank (in accordance with Section 6.03(a)), the Collection
Account Bank shall be entitled to comply with instructions originated by the
Servicer directing disposition of the funds in the Collection Account without
further consent by the Borrower or the Administrative Agent.

SECTION 6.04. Responsibilities of the Borrower. Anything herein to the contrary
notwithstanding, the Borrower shall (i) perform all of its obligations with
respect to the Receivables to the same extent as if a security interest in the
Receivables had not been granted hereunder and the exercise by the
Administrative Agent of its rights hereunder shall not relieve Borrower from
such obligations and (ii)

 

58



--------------------------------------------------------------------------------

pay when due any taxes, including without limitation, sales, excise and personal
property taxes payable by it in connection with the Receivables. None of the
Administrative Agent, the Managing Agents, the Lenders or the Liquidity
Providers shall have any obligation or liability with respect to any Receivables
or other Collateral, nor shall any of them be obligated to perform any of the
obligations of the Borrower thereunder.

SECTION 6.05. Further Action Evidencing Administrative Agent’s Interest. Each of
the Borrower and the Servicer agrees that from time to time, at its expense, it
will promptly execute and deliver all further instruments and documents, and
take all further action that any Managing Agent or the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
interest of the Administrative Agent or the Secured Parties granted hereunder or
to enable the Administrative Agent to exercise or enforce any of its or the
Secured Parties’ rights hereunder. Without limiting the generality of the
foregoing, each of the Borrower and the Servicer will (i) code its master data
processing records evidencing such Receivables to evidence that a security
interest therein has been granted to the Administrative Agent under this
Agreement, and (ii) upon the request of any Managing Agent or the Administrative
Agent, file such financing statements, continuation statements or amendments
thereto or assignments thereof, and execute and file such other instruments or
notices, as may be necessary or appropriate or as the Administrative Agent or
any Managing Agent may reasonably request. If after the occurrence and during
the continuation of any Event of Termination, either the Borrower or the
Servicer fails to perform any of its respective agreements or obligations under
this Agreement, the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
reasonable out-of-pocket expenses of the Administrative Agent incurred in
connection therewith shall be payable by the Borrower or the Servicer, as
applicable, upon the Administrative Agent’s demand therefor.

SECTION 6.06. Collections. In the case of any remittances received in any
Lock-Box or Deposit Account that shall have been identified to the satisfaction
of, or determined by, the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall, within
one (1) Business Day after such identification or determination (or, in the case
of collections of accounts receivable relating to the Hardware Business, for a
period not to exceed one hundred twenty (120) days after the consummation of the
Hardware Business Sale, within ten (10) Business Days of being deposited
therein), as applicable, remit such items to the Person identified to, or
determined by, it as being the owner of such remittances. From and after the
date the Administrative Agent delivers a Collection Notice to any Deposit
Account Bank or a Lock-Box Transfer Notice to any post office pursuant to
Section 6.03, the Administrative Agent may request that the Servicer, and the
Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a new lock-box or depositary
account specified by the Administrative Agent and, at all times thereafter,
Borrower and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new lock-box,
post office box or depositary account any cash or payment item other than
Collections.

SECTION 6.07. Reports. The Servicer shall prepare and forward to each Managing
Agent (i) (A) during a Monthly Reporting Period, on each Monthly Reporting Date,
a Monthly Report and (B) during a Weekly Reporting Period, on each Monthly
Reporting Date, a Monthly Report and on Tuesday of each calendar week (or if
such day is not a Business Day, on the next succeeding Business Day) (each such
date the “Weekly Reporting Date”), a Weekly Report covering the period from and
including Monday of the preceding week to but excluding Monday of such week, in
each case, certified by an Authorized Officer of the Servicer and (ii) at such
times as any Managing Agent shall reasonably request, a listing by Obligor of
all Receivables together with an aging of Receivables, certified by an
Authorized Officer of the Servicer.

 

59



--------------------------------------------------------------------------------

SECTION 6.08. Servicer Fees. In consideration of Newell’s agreement to act as
Servicer hereunder, the Lenders hereby agree that, so long as Newell shall
continue to perform as Servicer hereunder, Borrower shall pay over to Newell a
fee (the “Servicer Fee”) on each Settlement Date (or, if such day is not a
Business Day, then the next Business Day thereafter), in arrears for the
immediately preceding month, in an amount equal to the product of the Servicer
Fee Rate and the average aggregate Outstanding Balance of all Receivables during
such period, as compensation for its servicing activities. Notwithstanding the
foregoing, if the Servicer is replaced by the Administrative Agent, the
successor Servicer shall receive a servicing fee in an amount agreed upon by the
Administrative Agent and the successor Servicer which reflects the then
prevailing market rates for servicing similar portfolios of receivables.

ARTICLE VII

EVENTS OF TERMINATION

SECTION 7.01. Events of Termination. If any of the following events (each, an
“Event of Termination”) shall occur:

(a) any Transaction Party shall fail to make any payment or deposit required
hereunder or under any other Facility Document when due and such failure
continues unremedied for (i) in the case of Interest, two (2) Business Days or
(ii) in the case of any other payment or deposit, one (1) Business Day;

(b) any Transaction Party shall fail to perform or observe any term, covenant or
agreement hereunder (other than as referred to in Sections 7.01(a), 7.01(f) or
7.01(q)) or any other Facility Document and such failure shall continue
unremedied for five (5) Business Days after the earlier of (x) such Transaction
Party obtains actual knowledge thereof or (y) any Managing Agent delivers
written notice thereof to such Transaction Party;

(c) any representation, warranty, certification or statement made by any
Transaction Party in this Agreement, any other Facility Document, any Monthly
Report, any Weekly Report or in any other document, report or information
delivered pursuant hereto or thereto shall have been false or incorrect in any
material respect on the date as of which made or deemed made (or, in the case of
any representation, warranty, certification or statement that by its terms
refers to an earlier date, shall have been false or incorrect in any material
respect on and as of such earlier date) (except that the materiality standard in
this clause (c) shall not apply to any such representation or warranty that is
expressly qualified by a materiality standard or contains any carve-out or
exception based on a Material Adverse Effect by its express terms);

(d) any failure of Borrower to pay any Indebtedness (other than Indebtedness
created under the Facility Documents) when due;

(e) an Event of Bankruptcy occurs in respect of any Transaction Party or any of
its Significant Subsidiaries;

(f) as of the close of business on any date, any Borrowing Base Deficiency shall
exist (after giving effect to any increases or reductions to the Aggregate
Principal Balance on such date) and such deficiency continues unremedied for
more than one (1) Business Day;

(g) as at the end of any Monthly Period:

(i) the average of the Dilution Trigger Ratios for such Monthly Period and the
two (2) immediately preceding Monthly Periods shall exceed 20.0%;

 

60



--------------------------------------------------------------------------------

(ii) the average of the Delinquency Ratios for such Monthly Period and the two
(2) immediately preceding Monthly Periods shall exceed 4.75%;

(iii) the average of the Default Ratios for such Monthly Period and the two
(2) immediately preceding Monthly Periods shall exceed 3.00%; or

(iv) the average of the Days Sales Outstanding for such Monthly Period and the
two (2) immediately preceding Monthly Periods shall exceed 75 days;

(h) a Change of Control shall occur;

(i) one or more final judgments for the payment of money shall be entered
against Borrower in an amount in excess of $12,999, individually or in the
aggregate, and such judgment or judgments shall continue unsatisfied or unstayed
and in effect for 30 days;

(j) (i) the “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or (ii) any
Originator shall for any reason (other than as a result of a Permitted
Disposition) cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to Borrower under the
Receivables Sale Agreement or (iii) Borrower shall for any reason (other than as
a result of a Permitted Disposition) cease to purchase, or cease to have the
legal capacity to purchase, or otherwise be incapable of accepting Receivables
from any Originator under the Receivables Sale Agreement;

(k) this Agreement or any other Facility Document shall terminate in whole or in
part (except in accordance with its terms), or shall cease to be effective or to
be the legally valid, binding and enforceable obligation of any Transaction
Party, or any Transaction Party shall directly or indirectly contest in any
manner such effectiveness, validity, binding nature or enforceability, or the
Administrative Agent for the benefit of the Secured Parties shall cease to have
a valid and perfected first priority security interest in the Receivables, the
Related Security and the Collections with respect thereto and the Deposit
Accounts;

(l) any Person shall be appointed as an Independent Director of the Borrower
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 5.01(b)(viii) or without the written acknowledgement by
the Administrative Agent that such Person conforms, to the satisfaction of the
Agent, with the criteria set forth in the definition herein of “Independent
Director”;

(m) if Newell or any ERISA Affiliate should establish, maintain, contribute to
or become obligated to contribute to any ERISA Plan, (i) a Reportable Event
shall have occurred with respect to any ERISA Plan; or (ii) the PBGC or another
entity shall be appointed trustee by a United States District Court to
administer any ERISA Plan; or (iii) the PBGC shall institute proceedings to
terminate any ERISA Plan; or (iv) a complete or partial withdrawal by Newell or
any ERISA Affiliate from any Multiemployer Plan shall have occurred, or any
Multiemployer Plan shall enter reorganization status, become insolvent, or
terminate (or notify Newell or any ERISA Affiliate of its intent to terminate)
under Section 4041A of ERISA; or (v) Newell or any ERISA Affiliate shall fail to
satisfy the minimum funding standards provided under Sections 412 and 430 of the
IRC; or (vi) Newell or any ERISA Affiliate incurs any liability for a Prohibited
Transaction under ERISA Section 502(i); provided that any of the events
described in this Section 7.01(m) shall result in joint liability to Newell and
all ERISA Affiliates in an amount in excess of the lesser of (x) $50,000,000 and
(y) ten percent (10.0%) of the aggregate assets of all ERISA Plans at the time
of such event;

 

61



--------------------------------------------------------------------------------

(n) any Transaction Party receives notice or becomes aware that a notice of
federal tax lien has been filed against any Transaction Party or any event
occurs which results in the imposition of an Adverse Claim against Borrower, any
Originator or the Performance Guarantor under Section 430 of the IRC or
Section 303 or 4068 of ERISA, unless such lien or Adverse Claim, as applicable,
is released within fifteen (15) Business Days of the filing thereof;

(o) the occurrence of any event or circumstance that could reasonably be
expected to have a material adverse effect on (i) the legality, validity or
enforceability of this Agreement or any other Facility Document, (ii) any
Secured Party’s interest in the Receivables generally or in any material portion
(as determined in the sole discretion of any Managing Agent) of the Receivables,
the Related Security or the Collections with respect thereto, or (iii) the
collectibility of the Receivables generally or of any material portion of the
Receivables; or

(p) the occurrence of any Servicer Default.

SECTION 7.02. Remedies. Upon the occurrence and during the continuation of an
Event of Termination, the Administrative Agent may, or upon the direction of the
Required Managing Agents shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Termination Date to have
occurred, whereupon the Termination Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower Party; provided, however, that upon the occurrence of an Event
of Termination described in Section 7.01(e), the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Rate shall accrue
with respect to any of the Borrower Obligations outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Lenders’ interest in the Receivables. The aforementioned rights
and remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Administrative Agent and the Lenders otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01. Indemnities by Borrower. Without limiting any other rights that
the Administrative Agent, any Managing Agent, any Lender or any Liquidity
Provider may have hereunder or under applicable law, Borrower hereby agrees to
indemnify (and pay upon demand to) the Administrative Agent, each Managing
Agent, each Lender and each Liquidity Provider and their respective Affiliates,
successors, assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the
Administrative Agent, such Managing Agent, such Lender or such Liquidity
Provider), settlement costs and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement, any other
Facility Document or the transactions contemplated by any Facility Document, or
any Receivable, Contract or Related Security, or the use of the proceeds of any
Borrowing hereunder, or the funding either directly or indirectly, by a Lender
of a Borrowing or any Indemnified Party’s interest in the Receivables, the
Contract or any Related Security excluding, however, in all of the foregoing
instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

62



--------------------------------------------------------------------------------

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the United States federal government or the jurisdiction in
which such Indemnified Party’s principal executive office is located, on or
measured by the overall net or gross income of such Indemnified Party;

provided, however, that nothing contained in this sentence shall limit the
liability of any Borrower Party or limit the recourse of the Indemnified Parties
to any Borrower Party for amounts otherwise specifically provided to be paid by
such Borrower Party under the terms of this Agreement or any other Facility
Document. Without limiting the generality of the foregoing indemnification,
Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Borrower or the Servicer) relating to or resulting from:

(i) any representation or warranty made by any Borrower Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Facility Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Borrower, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Borrower, the Performance Guarantor, the Servicer or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Facility Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Facility Document, the transactions contemplated
hereby or thereby, the

 

63



--------------------------------------------------------------------------------

use of the proceeds of any Borrowing, the ownership of the Receivables or any
other investigation, litigation or proceeding relating to Borrower, the
Performance Guarantor, the Servicer or any Originator in which any Indemnified
Party becomes involved as a result of any of the transactions contemplated
hereby or by any other Facility Document;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Event of Termination or Incipient Event of Termination described in
Section 7.01(e);

(x) any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from the related Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Borrower to give
reasonably equivalent value to any Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Secured Parties, or to transfer to the Administrative Agent for
the benefit of the Secured Parties a first priority perfected security interest
in the Receivables, the Related Security and the Collections, free and clear of
any Adverse Claim (except as created by the Facility Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Borrowing or at any subsequent time;

(xiii) any action or omission by any Borrower Party or any Originator which
reduces or impairs the rights of the Administrative Agent or the Secured Parties
with respect to any Collateral or the value of any Collateral;

(xiv) any attempt by any Person to void the security interest in the Collateral
granted hereunder under statutory provisions or common law or equitable action;

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; or

(xvi) the failure of (i) any Deposit Account Bank to remit any amounts or items
of payment held in a Deposit Account or in a Lock-Box pursuant to the
instructions of the Administrative Agent given in accordance with this
Agreement, the applicable Blocked Account Agreement or the other Facility
Documents, whether by reason of the exercise of setoff rights or otherwise, or
(ii) any sub-servicer or any other third party with a contractual relationship
with the Borrower for the acceptance or processing of Collections, to remit any
Collections received by it to a Lock-Box or a Deposit Account.

 

64



--------------------------------------------------------------------------------

SECTION 8.02. Other Costs and Expenses. Borrower shall reimburse the
Administrative Agent, each Managing Agent and each Lender on demand for all
reasonable costs and out-of-pocket expenses in connection with the preparation,
negotiation, arrangement, execution, delivery, and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including, without limitation, the cost of any such
Person’s auditors auditing the books, records and procedures of Borrower
(subject to the cost restrictions set forth in Section 5.01(d)), reasonable fees
and out-of-pocket expenses of legal counsel for each Lender, each Managing Agent
and the Administrative Agent (which such counsel may be employees of any of the
Lenders, the Managing Agents or the Administrative Agent) with respect thereto
(provided, that in connection with the closing of the transactions contemplated
hereby and the other Facility Documents, the Borrower shall only be obligated to
reimburse the costs and expenses of one primary law firm serving as external
counsel to the Administrative Agent and the Managing Agents and such special
local counsel as the Administrative Agent and the Managing Agents may deem
necessary in connection therewith) and with respect to advising the Lenders, the
Managing Agents and the Administrative Agent as to their respective rights and
remedies under this Agreement. Borrower shall reimburse the Administrative
Agent, any Managing Agent and any Lender on demand for any and all costs and
expenses of such Person, if any, including reasonable counsel fees and expenses
in connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Event of Termination.

ARTICLE IX

THE AGENTS

SECTION 9.01. Authorization and Action. Each Lender hereby appoints and
authorizes its related Managing Agent and the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to such Managing Agent or the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Managing Agents,
the Administrative Agent and the Lenders. The Borrower shall not have any rights
as a third-party beneficiary or otherwise under any of the provisions hereof. In
performing their functions and duties hereunder, the Managing Agents shall act
solely as the agent for the respective Conduit Lenders and the Committed Lenders
in the related Lender Group and do not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the other
Lenders, the Borrower, the Servicer, any Originator, any Affiliate thereof or
any of their respective successors and assigns. Each Managing Agent and each
Lender authorizes the Administrative Agent to (i) file each of the UCC financing
or continuation statements (and amendments thereto and assignments or
terminations thereof) and (ii) to execute the Blocked Account Agreements on
behalf of the Lenders (the terms of which will be binding on the Lenders).

SECTION 9.02. Agents’ Reliance, Etc. Neither the Administrative Agent nor any
Managing Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
such Managing Agent or the Administrative Agent under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each of the Administrative
Agent and the Managing Agents: (i) may consult with legal counsel (including
counsel for the Borrower, the Servicer or any other Affiliate of Newell),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower, the Servicer

 

65



--------------------------------------------------------------------------------

or any other Affiliate of Newell or to inspect the property (including the books
and records) of the Borrower, the Servicer or any other Affiliate of Newell;
(iv) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant hereto, or for the
perfection, priority, condition, value or sufficiency of any collateral pledged
in connection herewith; and (v) shall incur no liability under or in respect of
this Agreement by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.

SECTION 9.03. Agents and Affiliates. Each Managing Agent and the Administrative
Agent and their respective Affiliates may engage in any kind of business with
the Borrower, Newell or any Obligor, any of their respective Affiliates and any
Person who may do business with or own securities of Borrower, Newell or any
Obligor or any of their respective Affiliates, all as if such Persons were not
Managing Agents and/or Administrative Agent and without any duty to account
therefor to any Lender.

SECTION 9.04. Lender’s Loan Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Managing
Agent, any of their respective Affiliates or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and, if it so determines, to make
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Managing Agent, any of their
respective Affiliates, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement.

SECTION 9.05. Delegation of Duties. The Administrative Agent and each Managing
Agent may each execute any of its duties under this Agreement by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

SECTION 9.06. Indemnification. Each Managing Agent severally agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Borrower, the
Servicer, an Originator or Newell), ratably according to its related Lender
Group Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any action taken or omitted by the Administrative Agent
under this Agreement; provided, that (i) no Managing Agent shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting or arising
from the Administrative Agent’s gross negligence or willful misconduct and
(ii) no Managing Agent shall be liable for any amount in respect of any
compromise or settlement of any of the foregoing unless such compromise or
settlement is approved by the Required Managing Agents. Without limitation of
the generality of the foregoing, each Managing Agent agrees to reimburse the
Administrative Agent, ratably according to its related Lender Group Percentage,
promptly upon demand, for any reasonable out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement; provided, that no Managing
Agent shall be responsible for the costs and expenses of the Administrative
Agent in defending itself against any claim alleging the gross negligence or
willful misconduct of the Administrative Agent to the extent such gross
negligence or willful misconduct is determined by a court of competent
jurisdiction in a final and non-appealable decision.

 

66



--------------------------------------------------------------------------------

SECTION 9.07. Successor Agents. The Administrative Agent and each Managing Agent
may, upon ten (10) days’ notice to each Lender and each other party hereto,
resign as Administrative Agent or Managing Agent, as applicable; provided, that
any such resignation shall not be effective until the earlier of (x) the date on
which a successor Administrative Agent or Managing Agent, as applicable, shall
have been appointed pursuant hereto and (y) thirty (30) days after the date of
such notice. If any such party shall resign as Administrative Agent or Managing
Agent under this Agreement, then, in the case of the Administrative Agent, the
Required Managing Agents and in the case of any Managing Agent, its related
Conduit Lenders, during such ten-day period shall appoint a successor agent,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or applicable Managing Agent and references herein to
the Administrative Agent or such Managing Agent shall mean such successor agent,
effective upon its appointment; and such former Administrative Agent’s or
Managing Agent’s rights, powers and duties in such capacity shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or Managing Agent or any of the parties to this Agreement
on the date described in the first sentence of this Section 9.07. After any
retiring Administrative Agent’s or Managing Agent’s resignation hereunder as
such agent, the provisions of Article VIII, this Article IX and Section 10.09
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent or a Managing Agent under this Agreement.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Amendments, Etc.

(a) No waiver of any provision of this Agreement nor consent to any departure by
the Borrower or the Servicer therefrom shall in any event be effective unless
the same shall be in writing and signed by the Administrative Agent and the
Required Managing Agents and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(b) No amendment to this Agreement shall be effective unless the same shall be
in writing and signed by each of the Borrower, the Servicer, the Administrative
Agent and the Required Managing Agents, provided, however, that, without the
written consent of all the Committed Lenders, no such amendment shall (i) other
than as provided for in Section 2.01(c), extend the Termination Date,
(ii) extend the date of any payment or deposit of Collections by the Borrower or
by the Servicer or the time of payment of Interest, (iii) release the security
interest in or transfer all or any material portion of the Collateral,
(iv) change the outstanding principal amount of any of the Loans made by any
Committed Lender hereunder other than as provided herein, (v) change the amount
of any Lender Group Limit other than as provided herein or increase the Facility
Limit hereunder, (vi) increase the Concentration Limit, (vii) amend, modify or
waive any provision of the definitions of “Borrowing Base”, “Default Ratio”,
“Delinquency Ratio”, “Eligible Receivables”, “Net Receivables Balance”,
“Required Managing Agents” or “Required Reserves” or any of the defined terms
used in such definitions or this Section 10.01, (viii) consent to or permit the
assignment or transfer by the Borrower or any of its rights and obligations
under this Agreement or of any of its right, title or interest in or to the
Receivables, (ix) amend or modify any provision of Section 7.01 or
Section 10.03, or (x) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (i) through
(ix) above in a manner which would circumvent the intention of the restrictions
set forth in such clauses.

 

67



--------------------------------------------------------------------------------

SECTION 10.02. Notices, Etc.

(a) All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy) and shall be personally delivered or sent by registered mail, return
receipt requested, or by courier or by facsimile or electronic mail, to each
party hereto, at its address set forth on Schedule II hereof or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, upon
receipt, or in the case of overnight courier, two (2) days after being deposited
with such courier, or, in the case of notice by facsimile or electronic mail,
when electronic confirmation of receipt is obtained, in each case addressed as
aforesaid.

(b) The Administrative Agent shall deliver to the Borrower, a copy of any notice
of resignation delivered by the Administrative Agent under Section 9.07.

SECTION 10.03. Assignability.

(a) Any Conduit Lender may, (i) with notice to the Borrower and the Servicer,
and with the consent of the Managing Agent for the Lender Group of which it is a
member, assign at any time all or any portion of its rights and obligations
hereunder and interests herein to (A) any other Lender, (B) any commercial paper
conduit managed by such Conduit Lender’s sponsor or administrator bank, (C) any
Affiliate of such Conduit Lender’s sponsor bank or (D) any Liquidity Provider
with respect to such Conduit Lender and (ii) with the consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned) and the
Managing Agent for the Lender Group of which it is a member, assign at any time
all or any portion of its rights and obligations hereunder and interests herein
to any other Person not listed in clause (i) above; provided that the consent of
the Borrower shall not be required if an Event of Termination has occurred and
is continuing. Any Managing Agent may, with notice to the Borrower and the
Servicer, and with the consent of the Lenders in its Lender Group, assign at any
time all or any portion of its rights and obligations hereunder and interests
herein to any Lender or to any Affiliate of such Managing Agent or any Lender.

(b) Any Committed Lender may, with the consent of the Borrower (such consent not
to be unreasonably withheld, delayed or conditioned) and with the consent of the
Managing Agent for the Lender Group of which it is a member, assign at any time
all or any portion of its rights and obligations hereunder and interests herein
to any Person; provided, however, that the consent of the Borrower shall not be
required in connection with any assignment by a Committed Lender (i) if an Event
of Termination has occurred and is continuing or (ii) to any other Lender.

(c) With respect to any assignment hereunder, (i) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement; (ii) the amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000, and (iii) the parties to
each such assignment shall execute and deliver to the Administrative Agent, for
its acceptance and recording in the Register (as defined below), an Assignment
and Acceptance, together with a processing and recordation fee of $2,500. Upon
such execution, delivery, acceptance and recording from and after the effective
date specified in such Assignment and Acceptance, (x) the assignee thereunder
shall be a party to this Agreement and, to the extent that rights and
obligations under this Agreement have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (y) the assigning Lender shall, to the extent that rights and
obligations have been assigned by it pursuant to such Assignment and Acceptance,
relinquish such rights and be released from such obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

 

68



--------------------------------------------------------------------------------

(d) At all times during which any Loan is outstanding, the Administrative Agent
shall maintain at its address referred to in Section 10.02 of this Agreement (or
such other address of the Administrative Agent notified by the Administrative
Agent to the other parties hereto) a register as provided herein (the
“Register”). The Aggregate Principal Balance and any interests therein, and any
Assignments and Acceptances of the Aggregate Principal Balance or any interest
therein delivered to and accepted by the Administrative Agent, shall be
registered in the Register, and the Register shall serve as a record of
ownership that identifies the owner of the Aggregate Principal Balances and any
interest therein. Notwithstanding any other provision of this Agreement, no
transfer of the Aggregate Principal Balances or any interest therein shall be
effective unless and until such transfer has been recorded in the Register. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, the
Managing Agents and the Lenders may treat each Person whose name is recorded in
the Register as a Lender, as the case may be, under this Agreement for all
purposes of this Agreement. This Section 10.03(d) shall be construed so that the
Aggregate Principal Balance and any interest therein is maintained at all times
in “registered form” within the meaning of Sections 163(f), 871(h) and 881(c) of
the IRC, solely for the purposes of this Section 10.03, the Administrative Agent
will act as an agent of the Borrower. The Register shall be available for
inspection by the Borrower, the Servicer or any Managing Agent at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance, the Administrative Agent
shall, if such Assignment and Acceptance has been duly completed, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower.

(f) Any Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (each, a “Participant”) in all or a portion
of its rights and obligations hereunder (including the outstanding Loan);
provided that following the sale of a participation under this Agreement (i) the
obligations of such Lender shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the Servicer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which such Lender sells such a participation
shall provide that the Participant shall not have any right to direct the
enforcement of this Agreement or the other Facility Documents or to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Facility Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (i) reduces the amount of principal or
Interest that is payable on account of any Loan or delays any scheduled date for
payment thereof or (ii) reduces any fees payable by the Borrower to the
Administrative Agent (to the extent relating to payments to the Participant) or
delays any scheduled date for payment of such fees. The Borrower acknowledges
and agrees that any Lender’s source of funds may derive in part from its
Participants. Accordingly, references in Sections 2.11 or 2.13 and the other
terms and provisions of this Agreement and the other Facility Documents to
determinations, reserve and capital adequacy requirements, expenses, increased
costs, reduced receipts and the like as they pertain to the Lenders shall be
deemed also to include those of its Participants; provided, however, that in no
event shall the Borrower be liable to any Participant under Sections 2.11 or
2.13 for an amount in excess of that which would be payable to the applicable
Lender under such sections.

(g) Neither the Borrower nor the Servicer may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Administrative Agent and each Managing Agent.

 

69



--------------------------------------------------------------------------------

(h) Notwithstanding any other provision of this Agreement to the contrary, any
Lender may at any time pledge or grant a security interest in all or any portion
of its rights (including, without limitation, rights to payment of the principal
balance of the Loans and Interest with respect thereto) hereunder to secure
obligations of such Lender to a Federal Reserve Bank, without notice to or
consent of the Borrower or the Administrative Agent; provided, that no such
pledge or grant of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or grantee for such Lender
as a party hereto.

SECTION 10.04. Additional Lender Groups. Upon the Borrower’s request and with
the prior written consent of each Managing Agent, an additional Lender Group may
be added to this Agreement at any time by the execution and delivery of a
Joinder Agreement by the members of such proposed additional Lender Group, the
Borrower, the Servicer, the Performance Guarantor, the Administrative Agent and
each of the Managing Agents. Upon the effective date of such Joinder Agreement,
(i) each Person specified therein as a “Conduit Lender” shall become a party
hereto as a Conduit Lender, entitled to the rights and subject to the
obligations of a Conduit Lender hereunder, (ii) each Person specified therein as
a “Committed Lender” shall become a party hereto as a Committed Lender, entitled
to the rights and subject to the obligations of a Committed Lender hereunder,
(iii) each Person specified therein as a “Managing Agent” shall become a party
hereto as a Managing Agent, entitled to the rights and subject to the
obligations of a Managing Agent hereunder and (iv) the Facility Limit shall be
increased by an amount equal to the aggregate Commitments of the Committed
Lenders party to such Joinder Agreement. On or prior to the effective date of
such Joinder Agreement, the Borrower and the new Managing Agent shall enter into
an amendment to the Fee Letter for purposes of setting forth the fees payable to
the members of such Lender Group in connection with this Agreement.

SECTION 10.05. Consent to Jurisdiction.

(a) Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(b) Each of the Borrower and the Servicer consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 10.02. Nothing in this
Section 10.05 shall affect the right of any Lender or the Administrative Agent
to serve legal process in any other manner permitted by law.

SECTION 10.06. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT.

SECTION 10.07. Right of Setoff. Each Lender is hereby authorized (in addition to
any other rights it may have) at any time after the occurrence of the
Termination Date due to the occurrence of an Event of Termination, or at any
time that any Borrower Obligation hereunder is due and payable, to set

 

70



--------------------------------------------------------------------------------

off, appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Lender to, or for the account of, the Borrower against the
amount of the Borrower Obligations owing by the Borrower to such Person. Each
Lender is hereby authorized (in addition to any other rights it may have) at any
time after the occurrence of the Termination Date due to the occurrence of an
Event of Termination, or at any time that any payment obligation of the Servicer
hereunder is due and payable, to set off, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Lender to, or for
the account of, the Servicer against the amount of such obligations owing by the
Servicer to such Person.

SECTION 10.08. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it with respect to any Borrower Obligations or obligation of
the Servicer in a greater proportion than that received by any other Lender
entitled to receive a ratable share of such amount, such Lender agrees, promptly
upon demand, to purchase for cash without recourse or warranty a portion of such
Borrower Obligations or Servicer obligation held by the other Lenders so that
after such purchase each Lender will hold its ratable proportion of such
Borrower Obligations or Servicer obligations, as applicable; provided that if
all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

SECTION 10.09. Limitation of Liability.

(a) No claim may be made by any Transaction Party or any other Person against
any Lender, any Related CP Issuer, any Managing Agent, the Administrative Agent
or their respective Affiliates, directors, officers, employees, attorneys or
agents (each a “Lender Party”) for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any other Facility Document, or any act, omission or event
occurring in connection herewith or therewith; and each of the Borrower and the
Servicer hereby waives, releases, and agrees not to sue upon any claim for any
such damages, whether or not accrued and whether or not known or suspected to
exist in its favor.

(b) Notwithstanding anything to the contrary contained herein, the obligations
of the Conduit Lenders under this Agreement are solely the corporate obligations
of each such Conduit Lender and shall be payable only at such time as funds are
actually received by, or are available to, such Conduit Lender in excess of
funds necessary to pay in full all outstanding Commercial Paper issued by such
Conduit Lender or its Related CP Issuer and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Conduit Lender. Each party hereto agrees that
the payment of any claim (as defined in Section 101 of Title 11 of the
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Commercial Paper issued by a Conduit Lender or its Related CP Issuer.

(c) No recourse under any obligation, covenant or agreement of any Conduit
Lender contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Conduit Lender or any of its Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of such Conduit Lender, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Conduit Lender or any of its Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Lender of any of

 

71



--------------------------------------------------------------------------------

such obligations, covenants or agreements, either at common law or at equity, or
by statute, rule or regulation, of every such incorporator, stockholder,
officer, director, member, manager, employee or agent is hereby expressly waived
as a condition of and in consideration for the execution of this Agreement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or fraudulent
omissions made by them.

SECTION 10.10. Taxes. The Borrower shall pay any and all stamp, sales, transfer
and other taxes (including income and franchise taxes) and fees (including,
without limitation, UCC filing fees and any penalties associated with the late
payment of any UCC filing fees) payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or the other agreements and documents to be delivered hereunder (including any
UCC financing statements) and agrees to indemnify the Administrative Agent, the
Managing Agents, the Lenders and the Liquidity Providers against any liabilities
with respect to or resulting from any delay by the Borrower in paying or
omission to pay such taxes and fees.

SECTION 10.11. No Proceedings. The Borrower, the Servicer, each Lender, each
Managing Agent and the Administrative Agent each hereby agrees that it will not
institute against any Conduit Lender or Related CP Issuer any proceeding of the
type referred to in Section 7.01(e) so long as any Commercial Paper of such
Conduit Lender or Related CP Issuer shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any such Commercial
Paper shall have been outstanding.

SECTION 10.12. Confidentiality.

(a) By accepting delivery of this Agreement, the Borrower agrees not to disclose
to any person or entity the contents of the Fee Letter except (i) to its and its
Affiliates’ officers, directors, employees, agents, accountants, legal counsel
and other representatives (collectively, the “Borrower Representatives”) who
have a need to know the Borrower Information for the purpose of assisting in the
negotiation and completion of the transactions contemplated hereby and who agree
to be bound by the provisions of this section applicable to the Borrower,
(ii) in connection with any legal or regulatory action or proceeding relating to
this Agreement or the transactions contemplated hereby or the exercise of any
remedies hereunder, (iii) to extent required by applicable law, regulation,
subpoena or other legal process or (iv) to the extent requested by any
governmental or regulatory authority having jurisdiction over the Borrower, the
related Originator or any Borrower Representative. The Borrower will be
responsible for any failure of any Borrower Representative to comply with the
provisions of this clause (a).

(b) The Administrative Agent, the Managing Agents and the Lenders will not
disclose to any person or entity the confidential or proprietary information of
the Borrower or any Originator furnished to the Administrative Agent, the
Managing Agents and the Lenders in connection with the transactions contemplated
hereby (the “Borrower Information”), except (i) to their respective and their
Affiliates’ officers, directors, employees, agents, accountants, legal counsel
and other representatives (collectively, the “Lender Representatives”) who have
a need to know the Borrower Information for the purpose of assisting in the
negotiation and completion of the transactions contemplated hereby and who agree
to be bound by the provisions in this section applicable to the Administrative
Agent, the Managing Agents and the Lenders, (ii) to each other, (iii) to any
prospective or actual assignee or participant of any of them who agree to be
bound by the provisions of this section, (iv) to the extent required by
applicable law, regulation, subpoena or other legal process, (v) to the extent
requested by any governmental or regulatory authority having jurisdiction over
the Administrative Agent, the Managing Agents, the Lenders or any Lender
Representative, (vi) to the Rating Agencies, (vii) to any actual or potential
subordinated investor or equity holder in any Conduit Lender or Related CP
Issuer that has signed a confidentiality agreement containing restrictions on
disclosure substantially similar to this

 

72



--------------------------------------------------------------------------------

Section or (viii) to liquidity providers, credit enhancers, dealers and
investors in respect of Commercial Paper of any Conduit Lender or Related CP
Issuer in accordance with the customary practices of such Lender for disclosures
to credit enhancers, dealers or investors, as the case may be or any entity
organized for purposes of purchasing or making loans secured by, financial
assets for which any Managing Agent acts as Administrative Agent and who agree
to be bound by the provisions of this section. The Administrative Agent, the
Managing Agents and each Lender, as the case may be, will be responsible for any
failure of any related Lender Representative to comply with the provisions of
this clause (b). Notwithstanding the foregoing, the Administrative Agent, any
Lender (or any administrative agent on its behalf) and any Managing Agent may
make disclosure of any Borrower Information to a nationally recognized
statistical rating organization in compliance with Rule 17g-5 under the
Securities Exchange Act of 1934 (or to any other rating agency in compliance
with any similar rule or regulation in any relevant jurisdiction).

(c) Notwithstanding any other provision herein, the Borrower (and its employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

SECTION 10.13. No Waiver; Remedies. No failure on the part of the Administrative
Agent, any Managing Agent, any Lender or any Liquidity Provider to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 10.14. GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 10.15. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 10.16. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Facility Documents executed on the Original Effective
Date, as amended, supplemented or otherwise modified as of the Restatement
Effective Date, contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall

 

73



--------------------------------------------------------------------------------

remain in full force and effect until the Final Collection Date; provided,
however, that the provisions of 2.10, 2.11, 2.12 and Article VIII, and the
provisions of Sections 10.06, 10.09, 10.10, 10.11 and 10.12 shall survive any
termination of this Agreement.

SECTION 10.17. PNC Roles. Each of the Committed Lenders acknowledges that PNC
acts, or may in the future act, (i) as administrative agent for its related
Conduit Lender, if any, Related CP Issuer, if any, or Committed Lender, (ii) as
issuing and paying agent for the Commercial Paper of its related Conduit Lender,
if any, (iii) to provide credit or liquidity enhancement for the timely payment
for the Commercial Paper its related Conduit Lender or Related CP Issuer, if
any, and (iv) to provide other services from time to time for its related
Conduit Lender or any Financial Institution (collectively, the “PNC Roles”).
Without limiting the generality of this Section 10.17, each Committed Lender
hereby acknowledges and consents to any and all PNC Roles and agrees that in
connection with any PNC Role, PNC may take, or refrain from taking, any action
that it, in its discretion, deems appropriate.

SECTION 10.18. USA PATRIOT Act. Each Committed Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Borrower Party, which information
includes the name and address of the each Borrower Party and other information
that will allow such Committed Lender to identify each Borrower Party in
accordance with the Act.

SECTION 10.19. Reference to and Effect on Existing Agreement. Each of the
parties hereto acknowledges and agrees that the Existing Agreement is, as of the
date hereof, in full force and effect immediately prior to the restatement
thereof pursuant to this Agreement. From and after the Restatement Effective
Date, (i) the terms and provisions of this Agreement shall amend, restate and
supersede the terms and provisions of the Existing Agreement in their entirety
and shall not constitute a novation thereof, (ii) the continuing rights,
remedies and obligations of the parties with respect to the Loans and all
Borrower Obligations shall be governed by the terms and provisions of this
Agreement, and (iii) all references to the Existing Agreement in any Facility
Document or in any other document or agreement executed and delivered in
connection therewith shall mean and be a reference to this Agreement.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

74



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

EXPO INC., as Borrower By:   LOGO [g596328ex10_1pg079a.jpg] Name:   Joanne P.
Chomiak Title:   Vice President, Tax and Treasurer

NEWELL RUBBERMAID INC.,

as Servicer

By:   LOGO [g596328ex10_1pg079b.jpg] Name:   Joanne P. Chomiak Title:   Vice
President, Tax and Treasurer

 

Signature Page to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, as a Managing Agent and
as a Committed Lender By:   LOGO [g596328ex10_1pg080.jpg] Name:   Mark S.
Falcione Title:   Executive Vice President

 

Signature Page to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Lender By:   LOGO
[g596328ex10_1pg081.jpg] Name:   David V. DeAngelis Title:   Vice President THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Managing Agent By:    
Name:   Title:   THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a
Committed Lender By:     Name:   Title:  

 

Signature Page to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------

VICTORY RECEIVABLES CORPORATION, as a Conduit Lender By:    

 

Name:   Title:  

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Managing Agent

By:   LOGO [g596328ex10_1pg082a.jpg]  

 

Name:   Christopher Pohl Title:   Managing Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,

as a Committed Lender

By:   LOGO [g596328ex10_1pg082b.jpg]  

 

Name:   GEORGE STOECKLEIN Title:   DIRECTOR

 

Signature Page to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------

THUNDER BAY FUNDING LLC, as a Conduit Lender By:   LOGO
[g596328ex10_1pg083a.jpg]  

 

Name:   VERONICA L. GALLAGHER Title:   Authorized Signatory

ROYAL BANK OF CANADA,

as a Managing Agent and a Committed Lender

By:   LOGO [g596328ex10_1pg083b.jpg]  

 

Name:   JANINE D. MARSINI Title:   Authorized Signatory By:   LOGO
[g596328ex10_1pg083c.jpg]  

 

Name:   VERONICA L. GALLAGHER Title:   Authorized Signatory

 

Signature Page to Amended and Restated Loan and Servicing Agreement



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AND COLLECTION POLICY

Attached



--------------------------------------------------------------------------------

CREDIT RISK AND COLLECTION

Credit Risk and Order Releasing

Prospective customers are required to provide a credit application, bank and
trade references and a resale tax certificate (if applicable) at the time of new
account set up. This information is provided to either the Customer Service
Department or Sales Representative who in turn submit an electronic request to
the Master Data team.

All new customers are defaulted to a $25,000 credit limit and CR3 credit risk
category. Credit applications are stored electronically for review when
necessary.

The value of an opening order of a new customer will determine the next steps:

 

  A) Order(s) under $25,000 will release automatically with no other action
taken.

 

  B) Order(s) over $25,000 the following steps are taken:

 

  •   Check Fraud

 

  •   Enter D&B rating, phone number & fax number on the customer account.

 

  •   Review the credit application and obtain trade and bank references.

 

  •   Request and review customer financial statement.

 

  •   Request and review DNBI report.

 

  •   Credit limits are set according to financial strength of the customer and
the schedule of authority.

 

  •   Electronic credit files are created.

Decisions to release orders on new accounts exceeding $25,000 are based on
schedule of authority.

Review of blocked orders for existing accounts is made at minimum twice daily.
The review process may include an analysis of financial statements, credit
references, D&B and other credit reports, past payment history, etc.



--------------------------------------------------------------------------------

Collection

To effectively monitor the largest sales volume accounts and maintain a minimal
amount of past due invoices on these accounts, the following processes are
followed. The objective is to determine the root cause of problems on these
accounts and correct them before they become unmanageable.

 

  •   Key accounts must be monitored on a weekly basis to maintain a low number
of past due invoices to assist in maintaining DSO targets. This is especially
important in the case of high risk accounts.

 

  •   Utilizing the monthly Expo report, maintain an expo ratio of less than 1%
for key accounts

 

  •   Use the ‘Over $5000 Over 10 Days’ report to collect the largest past dues
before aging further.

 

  •   Utilize the weekly Hot List risk report to minimize past dues and exposure
on the highest risk accounts.

 

  •   The Old Items report is used to catch skipped invoices that have possibly
been neglected and need to be resolved as soon as possible.

 

  •   Generate dispute cases for past due invoices, monitor and resolve them
using the DRA work list.

Non-Key customers are monitored by the Outbound Collection team

 

  •   Outbound Call Team uses a system generated work list that is prioritized
by valuation details. The work list is a list of Business Partners with full
open past due invoices and/or invoices that may be a result of a previously
disputed item that has been researched and is considered collectable.

 

  •   The results of customer contacts made via phone, fax, and/or email are
recorded within Collection Module.

 

  •   Statements are mailed on a monthly basis

 

  •   Past due notices are mailed mid and end of month



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[Date]

 

To:  

PNC Bank, National Association, as a Managing Agent

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Managing Agent

Royal Bank of Canada, as a Managing Agent

From:   EXPO Inc. (the “Borrower”)    Re:   Amended and Restated Loan and
Servicing Agreement, dated as of September 6, 2013 among the Borrower, Newell
Rubbermaid Inc., as Servicer, the Persons from time to time party thereto as
Conduit Lenders, the financial institutions from time to time party thereto as
Committed Lenders, the Persons from time to time party thereto as Managing
Agents and PNC Bank, National Association, as Administrative Agent for the
Conduit Lenders and the Committed Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement.
A.   (i)    Pursuant to Section 2.02(a) of the Agreement, the undersigned hereby
requests a Borrowing from each Lender Group in an aggregate amount equal to the
following (which shall be at least $1,000,000, or integral multiples of $100,000
in excess thereof):    $            

 

Lender Group (identified by related Managing Agent)

   Dollar Amount of Borrowing  

PNC Bank, National Association

   $                

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $                

Royal Bank of Canada

   $                   

 

 

 

Total

   $                   

 

 

 

 

  (ii)    The requested Borrowing Date is:      (iii)    The Aggregate Principal
Balance under the Agreement after giving effect to the requested Borrowing under
(i) above will equal:    $               (iv)    The proceeds of the requested
Borrowing are requested to be remitted to the following account of the Borrower:
     (v)    If Conduit Lenders have declined to fund, the Borrower requests a
Loan based on [LIBOR for a term of [    ] months][the Base Rate].   



--------------------------------------------------------------------------------

B.   As of the date hereof and the Borrowing Date of such Borrowing:      (i)   
The representations and warranties contained in Article IV of the Agreement are
true and correct in all material respects on and as of such dates unless such
representation and warranties by their terms refer to an earlier date, in which
case they shall be correct in all material respects on and as of such earlier
date (except that the materiality standards in this clause (i) shall not apply
to any such representation or warranty that is expressly qualified by a
materiality standard or contains any carve-out or exception based on a Material
Adverse Effect by its express terms);      (ii)    No event has occurred and is
continuing, or would result from the Borrowing requested hereunder, that
constitutes an Event of Termination or an Incipient Event of Termination; and   
  (iii)    After giving effect to the requested Borrowing, no Borrowing Base
Deficiency shall exist.      (iv)    All other conditions precedent set forth in
Section 3.02 of the Agreement have been satisfied.   

The undersigned certifies that this Borrowing Request is correct in all material
respects as of the date furnished.

 

EXPO INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY REPORT

Attached



--------------------------------------------------------------------------------

EXPO Inc.

          As of       Instructions for new month:    LOGO
[g596328ex10_1pg090.jpg]

Monthly Report For:

   Aug-13   LOGO [g596328arrowdown.jpg]         1. Click button   

S&P Rating

   BBB-   LOGO [g596328arrowdown.jpg]         2. Update month in cell D2
drop-down   

Moody’s Rating

   Baa3   LOGO [g596328arrowdown.jpg]         3. Populate yellow cells with new
month data   

Rating Level

     Level I         

Reporting Frequency

     Monthly         

LIBOR

             

 

I.     

  Receivables Rollforward                                    Consolidated    
Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC    

Beginning Receivables Balance

    0                            Plus:   Sales     0                           
 

Rebills

    0                            Minus:  

Credit memos (non-contractual)

    0                             

Credit memos associated w/ customer accruals

    0                             

Collections

    0                             

Write-offs

    0                             

Other debits

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total Receivables

    0        0        0        0        0        0        0        0        0   
    0        0        0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  II (a).  

Master Invoice Aging Schedule

  

                          Consolidated     Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC    

Current Receivables

    0                           

1-30 days past due (“dpd”)

    0                           

31-60 dpd

    0                           

61-90 dpd

    0                           

91-120 dpd

    0                           

>121 dpd

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total Receivables

    0        0        0        0        0        0        0        0        0   
    0        0        0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  II (b).   Master Invoice Aging Schedule (Debits only)                         
        Consolidated     Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC    

Current Receivables

    0                           

1-30 days past due (“dpd”)

    0                           

31-60 dpd

    0                           

61-90 dpd

    0                           

91-120 dpd

    0                           

>121 dpd

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Sub-total Receivables-Debits only

    0        0        0        0        0        0        0        0        0   
    0        0        0         

 

 

                         

Credits and Unapplied Cash

    0                               

 

 

                         

Total Net Receivables

    0        0        0        0        0        0        0        0        0   
    0        0        0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  III.  

Eligible Receivables

 

                              Consolidated     Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC    

Total Receivables

    0                            Minus:  

Delinquent and Defaulted Receivables

    0                             

Bankrupt, Insolvent or Deceased Obligors (<61 dpd)

    0                             

Intercompany Receivables (<61 dpd)

    0                             

Cross-Age (25% >60 dpd) (Parent level) (<61 dpd)

    0                             

Chargebacks (<61 dpd)

    0                             

Rebills (<61 dpd)

    0                             

Receivables with payment terms >180 days (<61 dpd)

    0                             

Bill & Hold Receivables (<61 dpd)

    0                             

Contra accounts (<61 dpd)

    0                             

Non-USD Receivables (<61 dpd)

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Deferred Revenue Accrual / FOB destination

                             

 

 

                         

Eligible Receivables Balance

    0                               

 

 

                         

Limited Eligbility Categories

                                    Consolidated     Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC      

Receivables with payment terms 62-180 days (<61 dpd)

    0                             

Foreign Receivables excl Canada (<61 dpd)

    0                             

Foreign Receivables Canada only (<61 dpd)

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Total Federal Government Receivables (<61 dpd)

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Customer Accrual Accounts Rollforward

  

                            Consolidated     Calphalon
Corporation     Irwin
Industrial
Tool
Company     Goody
Products,
Inc.     Graco
Children’s
Products
Inc.     Newell
Operating
Company     Newell
Rubbermaid
Inc.     Newell
Window
Furnishings,
Inc.     Rubbermaid
Incorporated     Sanford,
L.P.     Rubbermaid
Commercial
Products,
LLC     Teutonia
USA
LLC      

Beginning Balance

    0                             

Provision

    0                             

Credits Issued

    0                             

Checks Issued

    0                             

Misc Journal Entries (enter as positive or negative)

    0                               

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

     

Ending Balance

    0        0        0        0        0        0        0        0        0   
    0        0        0         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

 

9/5/2013



--------------------------------------------------------------------------------

IV.  

Capital Availability

 

                  Eligible Receivables Balance               $ 0        Minus:  
  

Excess Obligor Concentrations

           $ 0            

Excess Receivables with payment terms 62-180 days (20% of Eligible Receivables)

           $ 0            

Excess Foreign Receivables excl Canada (5% of Eligible Receivables)

           $ 0            

Excess Foreign Receivables Canada only (5% of Eligible Receivables)

           $ 0            

Excess Total Federal Government Receivables (1% of Eligible Receivables)

           $ 0            

Contractual Dilution Reserve

           $ 0        Net Receivable Balance               $ 0        Minus:  
   Required Reserves = [Max of (A + B) or (C + D)] + E + F               A   
Loss Reserve Ratio         

 

0.00

% 

        B    Dilution Reserve Ratio                  C    Reserve Floor
Percentage         

 

0.00

% 

        D    Minimum Dilution Reserve                  E    Yield and Servicing
Fee Reserve percentage                  Total Reserve Percentage             
0.00 %                        

 

 

      Total Reserve Requirement                   Available for Funding         
       Percentage of Gross A/R   Facility Limit               $ 350,000,000     
Percentage of Eligible A/R   PNC Capital Outstanding                 —         
BTMU Capital Outstanding                 —          RBC Capital Outstanding   
             —                            

 

 

      Total Capital Outstanding                                     

 

 

      Purchaser Interest (cannot exceed 100%)              0.00 %      Amount
Available or (Paydown Required)            $ 350,000,000.0        PNC Amount
ADVANCED / (PAID DOWN)                 —          BTMU Amount ADVANCED / (PAID
DOWN)                 —          RBC Amount ADVANCED / (PAID DOWN)              
  —                            

 

 

      Total Amount ADVANCED / (PAID DOWN)                                     

 

 

      Purchaser Interest after Draw / Paydown (cannot exceed 100%)             
0.00 %                        

 

 

   

V.   Compliance                     Amortization Event?   3-Month Average
Dilution Ratio    Not to exceed:      20.00 %           0.00 %    NO          
         

 

 

   

 

          Current month dilution ratio        0.00 %                  
One month prior dilution ratio        0.00 %                  
Two month prior dilution ratio        0.00 %           3-Month Average Default
Ratio    Not to exceed:      3.00 %           0.00 %    NO                    

 

 

   

 

          Current month default ratio        0.00 %                   One month
prior default ratio        0.00 %                  
Two month prior default ratio        0.00 %           3-Month Average
Delinquency Ratio    Not to exceed:      4.75 %           0.00 %    NO          
         

 

 

   

 

          Current month delinquency ratio        0.00 %                  
One month prior delinquency ratio        0.00 %                  
Two month prior delinquency ratio        0.00 %           3-Month Average DSO
Ratio    Not to exceed:      75.00             0.00      NO                    

 

 

   

 

          Current month DSO ratio        0.00                     One month
prior DSO ratio        0.00                     Two month prior DSO ratio       
0.00          

VI.   Obligor Concentration Limits                  Please select Obligor from
drop down list and enter Eligible A/R balance and payment terms. To add
Obligors, or change Obligor ratings, please refer to Section VII below.

 

Obligor

   Short Term Ratings
(S&P/Moody’s)    Long Term Rating
(S&P/Moody’s)    Obligor Group    Eligible A/R    Payment terms 62-
180 days    Net Eligible
Balance      Concentration
Limit %    Concentration
Limit      Excess                       0                                 0   
                             0                                 0               
                 0                                 0                           
     0                                 0                                 0      
                          0                                       

 

 

                            Total         0                              

 

 

 

 

  The undersigned hereby represent and warrants that the foregoing is a true and
accurate accounting in accordance with the Loan and Servicing Agreement dated
September 6, 2013 and that all representations and warranties are restated and
reaffirmed.           Signed by:  

 

        Title:   Assistant Treasurer of Newell Rubbermaid Inc., servicer for
EXPO Inc.  

 

9/5/2013



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF BLOCKED ACCOUNT AGREEMENT

Attached



--------------------------------------------------------------------------------

Execution Copy

MULTI-PARTY LOCKBOX AGREEMENT

THIS MULTI-PARTY LOCKBOX AGREEMENT (this “Agreement”), dated and effective as of
September 15, 2009, is by and among NEWELL RUBBERMAID INC. (the “Newell”), EXPO
INC. (the “Company”), JPMORGAN CHASE BANK, N.A., as administrative agent under
the Loan Agreement referred to below (the “Administrative Agent”) and THE
NORTHERN TRUST COMPANY (the “Bank”).

WHEREAS, Newell has established demand deposit accounts 2732580 and 30197179,
plus related lockbox numbers 91167 and 92026, and the deposit accounts 97179,
30497179 and 2732599 (collectively, the “Accounts”) with the Bank for, among
other purposes, the deposit of checks or other items that the Bank finds
acceptable for deposit;

WHEREAS, pursuant to that certain Receivables Sale Agreement dated as of
September 15, 2009 among Newell and certain Subsidiaries of Newell, as
Originators, and the Company, Newell has transferred and assigned all of its
right, title and interest in and to, and exclusive ownership and control over,
the Accounts, including, without limitation, the right to act in place of Newell
in respect of the Accounts and all funds in the Accounts, to the Company; and

WHEREAS, pursuant to that certain Loan and Servicing Agreement dated as of
September 15, 2009 (as amended, restated, modified and otherwise in effect from
time to time, the “Loan Agreement”) among the Company, Newell Rubbermaid Inc.,
as servicer, the persons party thereto from time to time as Conduit Lenders,
Committed Lenders and Managing Agents and the Administrative Agent, the Company
has granted to the Administrative Agent a first priority perfected lien on all
of its personal property and other assets, including, without limitation, its
right, title and interest in and to the Accounts.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereto agree as follows:

1. Transition Date. The parties hereto agree that the term “Transition Date”
shall mean the date specified as the Transition Date in a written notice from
the Administrative Agent to the Bank given as provided for herein.

2. Authorization and Direction. Newell and the Company hereby request that from
and after the date hereof, the Accounts be retitled in the name of “EXPO Inc.”
and that the federal taxpayer identification number associated with the Accounts
be that of the Company. Upon the execution and delivery of and in accordance
with this Agreement, the Bank agrees that it will comply, and each of the
Company and Newell hereby irrevocably authorizes and directs the Bank to comply,
with instructions originated by the Administrative Agent with respect to the
Accounts, including, without limitation, with regard to deposits into and
withdrawals from, and services performed by the Bank in respect of the Accounts
without further consent by Newell, the Company or any other person or entity.

Newell and the Company hereby agree that any deposits into or withdrawals from
any of the Accounts now or hereafter directed by the Administrative Agent are
authorized by Newell and the Company. Specifically, but not in limitation of the
foregoing, Newell and the Company authorize and direct the Bank to accept and
process any request by the Administrative Agent to withdraw all or any part of
the funds in any of the Accounts and to transfer the funds to an account at any
other bank or banks and held in the name of the Administrative Agent or any
other name. Until the Transition Date, the

 

1



--------------------------------------------------------------------------------

Administrative Agent authorizes the Bank to take instructions from the Company
with respect to the Accounts and the funds on deposit therein; provided that
such instructions shall not be inconsistent with the terms of this Agreement.

From and after the Transition Date, until the Bank receives written notice to
the contrary from the Administrative Agent prior to 2:00 p.m. Chicago, Illinois
time on the business day as of which such notice is to be effective, (i) the
name of the Accounts shall be changed to “JPMorgan Chase Bank, N.A. for itself
and as Administrative Agent” (or any designee of the Administrative Agent) and
the Administrative Agent will have exclusive ownership of and access to the
Accounts, and neither Newell, the Company, nor any of their respective
affiliates will have any control of any of the Accounts or any access thereto,
(ii) the Bank shall cease complying with any instructions originated by the
Company in respect of, or directing the disposition of the funds in, the
Accounts, (iii) the Bank shall continue to deposit the remittances received in
the Accounts, (iv) the Administrative Agent specifically authorizes and directs
the Bank to transfer the total amount each day determined by the Bank to be
available for withdrawal from the Accounts to such account as the Administrative
Agent may specify in writing to the Bank, (v) all services to be performed by
Bank under the Terms for Deposit Accounts and Banking Services and the Terms for
Lockbox Services shall be performed by the Bank for the benefit of the
Administrative Agent, and (vi) all correspondence or other mail that the Bank
has agreed to send to Newell or the Company shall be sent to the Administrative
Agent at the following address:

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Suite IL1-0079

Chicago, Illinois 60670

Attention: Asset Backed Securities.

3. Duties of Bank. The Bank will exercise ordinary care in the performance of
its duties. The Bank’s duties in connection with this Agreement and the Account
are limited to the exercise of ordinary care. The Bank shall have the duty to
comply with requests made hereunder by the Administrative Agent or, prior to the
Transition Date, the Company to the same extent as if made in the absence of
this Agreement by Newell. The Bank is entitled to rely on any information or
instruction reasonably believed by the Bank to have been provided by the
Administrative Agent or, prior to the Transition Date, the Company. The Bank
shall have no duty to inquire into the source or use of any items or amounts
deposited into the Accounts, subject to the rights of the Administrative Agent
stated herein. The Bank shall have no obligation to honor (but may honor in its
sole discretion) any request by the Company or the Administrative Agent, whether
the request is by telephone, depository transfer check, check or otherwise, to
pay out, withdraw, or transfer all or any funds in any of the Accounts in excess
of collected, available funds in such Account. The Bank shall have no duty to
act on any notice specifying a Transition Date or any other notice, request,
direction or information until a reasonable time after it is actually received
by the Bank, along with all relevant resolutions, signature cards and other
supporting documentation reasonably requested by the Bank. The Bank hereby
acknowledges that (i) it is a “bank” within the meaning of Section 810 ILCS
5/9-102 of the Uniform Commercial Code as is in effect in the State of Illinois
(the “UCC”), (ii) each of the Accounts constitutes a “deposit account” within
the meaning of Section 810 ILCS 5/9-102 of the UCC and (iii) this Agreement is
intended to constitute an “authenticated record” for purposes of Section 810
ILCS 5/9-104 of the UCC. Newell and the Company hereby grant to and confer upon
the Administrative Agent “control” of the Accounts as contemplated in
Section 810 ILCS 5/9-104 (and similar and related provisions) of the UCC.

4. Adjustments. If the Bank at any time determines that there is an inaccuracy
in any of the Accounts, or that an entry previously posted to any of the
Accounts was revoked or did not become final (including but not limited to the
return of deposited items unpaid), then (a) the Bank may debit such

 

2



--------------------------------------------------------------------------------

amount against the applicable Account, and (b) if the Bank (because of
insufficient funds or for any other reason) cannot obtain payment of such amount
by debiting the applicable Account, Newell and the Company (and the
Administrative Agent from and after the Transition Date) each agree to pay such
amount to the Bank immediately upon demand (in the case of the Administrative
Agent, to the extent the Administrative Agent withdrew or transferred funds from
the Account or received funds due to such in accuracy or in respect of such
entry).

5. Fees. Newell and the Company, jointly and severally, agree to be liable for
all fees (including without limitation, balance deficiency fees) and charges
related to the Accounts (including any subaccount of any of the Accounts). The
Bank shall request payment of such fees and charges from Newell and the Company.
The Bank may, at its sole option, debit any such fees and charges against the
applicable Account.

6. Indemnification. Newell and the Company, jointly and severally, agree to
indemnify and, at the Bank’s option, defend the Bank against all liabilities,
claims, losses and expenses (excluding routine operating expenses), including
reasonable attorneys’ fees, incurred by the Bank as a result of the Bank’s
entering into this Agreement or the Bank’s reliance upon or compliance with this
Agreement or any information or instruction received by the Bank from the
Administrative Agent (or from Newell or the Company with the Administrative
Agent’s written consent) or for which the Company is responsible.

7. Limitation of Liability. The Bank will be liable to the Administrative Agent,
the Company or Newell under or in connection with this Agreement or the
Accounts, to make an adjustment to the Accounts or to pay an amount beyond the
final balance actually posted to the Accounts by the Bank, only to the extent of
the Administrative Agent’s, Newell’s or the Company’s losses and only to the
extent such losses are caused by the Bank’s willful misconduct or failure to
exercise ordinary care. The amount of the Bank’s liability under or in
connection with this Agreement or the Accounts, to make an adjustment to the
Accounts or otherwise, will be limited to (a) the refund of any amount wrongly
debited or misdirected by the Bank from the applicable Account that the Company
was not obliged to pay, back-dated for account analysis purposes as of the date
of the debit or misdirection (or at the Bank’s election, without back-dating but
with interest added, computed at the effective Federal Funds rate of the Bank in
effect from time to time), and (b) the refund of fees paid by the Administrative
Agent (if any), Newell or the Company for services performed by the Bank in
connection with the Accounts and any services provided by the Bank in connection
therewith to the extent that such services were not properly performed by the
Bank, and (c) after the applicable Account is closed, payment of the balance
posted to such Account. In no event will the Bank be liable for any special,
incidental or consequential damages. In no event will the Bank be liable as a
result of an act or omission if it is due to compliance with this Agreement or
with applicable laws, regulations, operating circulars, clearing house rules or
funds-transfer system rules, any act or omission by the Administrative Agent,
the Company or Newell, any act or omission by any other bank, clearing house,
funds-transfer system, agent or other person, mechanical failure of the Bank’s
equipment, power failure, strike or lock-out, fire or other casualty, riot or
civil commotion, windstorm, earthquake, flood or other Act of God, delay in
transportation, governmental regulation or interference, or any event beyond the
control of the Bank.

8. Setoff. Except to in respect of items (including, but not limited to, checks,
drafts, Automatic Clearinghouse (ACH) credits or wire transfers or other
electronic transfers or credits) deposited or credited in any of the Accounts
that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by the Bank in providing services under this
Agreement and not reimbursed by the Administrative Agent, Newell or the Company
as and when required, the Bank waives any banker’s lien or right of setoff
against the applicable Account.

 

3



--------------------------------------------------------------------------------

9. Relation to Other Agreements. This Agreement does not replace but is in
addition to other agreements (specifically including but not limited to Terms
for Deposit Accounts and Banking Services and Terms for Lockbox Services, if
applicable) between Newell and the Bank that may now or hereafter apply to the
Accounts or any services provided by the Bank to Newell in connection therewith.
In the event of any inconsistency between this Agreement and any other agreement
(specifically including but not limited to Terms for Deposit Accounts and
Banking Services and Terms for Lockbox Services, if applicable) between Newell
and the Bank relating to the Accounts and any services provided by the Bank to
Newell in connection therewith, this Agreement will prevail. Except to the
extent modified or superseded by this Agreement or arrangements made pursuant
hereto between the Company and the Bank, the specifications, authorizations and
instructions in effect with respect to the Accounts shall not terminate by
reason of the occurrence of the Transition Date.

10. Notices. Subject to the last sentence of Section 3, all notices, requests
and demands to or upon the respective parties hereto shall be deemed to have
been given or made when deposited in the mail, postage prepaid, addressed if to
any party hereto to its respective address set forth below, or to such other
address as may be hereafter designated in writing by the respective parties
hereto or, as to Newell and the Company, may appear in the Bank’s records.

11. Termination. The Company may terminate this Agreement without terminating
the Accounts at any time upon written notice to the Bank with the prior written
consent of the Administrative Agent. The Administrative Agent or the Bank may
terminate this Agreement and any of the Accounts at any time upon notice to the
other parties. The party terminating this Agreement and the any Account will
give at least thirty (30) calendar days’ prior written notice of termination to
the other parties (unless the party terminating this Agreement and such Account
determines in its sole discretion that the continued existence of this Agreement
and such Account during the 30-day period would expose it to risk of loss). If
the Bank receives a termination notice from the Administrative Agent, the Bank
may conclusively presume, and rely on such presumption, that the Administrative
Agent has delivered a copy thereof to the Customer and Newell. After termination
of this Agreement and the Accounts, subject to any other rights and duties of
the Bank with respect to the balance in the Accounts, the Bank will mail to the
Company a check for the balance, unless the Company and the Bank have made
alternative arrangements. Each party agrees thereafter to pay to the other the
amounts required to settle for any subsequently posted adjustments, such as
debits for returned items. During the period of four (4) months following the
effective date of termination of this Agreement and the Accounts (and subject to
any other rights and duties of the Bank with respect to property in the Bank’s
possession) the Bank will forward to the location specified by the Company at
the Company’s expense mail received by the Bank that is directed to the post
office box number associated with the Accounts. Termination shall not impair the
obligations incurred hereunder with respect to pre-termination transactions, the
indemnities herein made or the warranties deemed to have been made.

12. Miscellaneous. Unless the context requires otherwise, wherever used herein
the singular shall include the plural and vice versa, and the use of one gender
shall also denote the other. Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Agreement. The term “business
day” shall mean only a day on which both the Bank and the Federal Reserve Bank
of Chicago are fully open for business. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall together constitute one Agreement. This Agreement may
not be amended in any manner other than by a written agreement executed by all
parties hereto. The Bank shall not be deemed to have any knowledge (imputed or
otherwise) of: (a) any of the terms or conditions of the Loan Agreement, the
Receivables Sale Agreement or any document referred to or contemplated therein
or

 

4



--------------------------------------------------------------------------------

herein or relating to any financing arrangement of Newell, the Company and the
Administrative Agent, or any breach thereof, or (b) any occurrence or existence
of a default or similar event thereunder. The Bank shall have no obligation to
inform any person of any such breach or default or take any action in connection
with any of the foregoing, except such actions regarding the Accounts as are
specified in this Agreement. The Bank is not responsible for the enforceability
or validity of any security interest in the Account.

13. Governing Law. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS BETWEEN THE
PARTIES HERETO, WILL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
If any provision of this Agreement conflicts with any present or future
provision of applicable law which by law may not be varied by agreement, then
such provision of this Agreement will be deemed to be modified to the minimum
extent necessary to comply with such provision of applicable law.

14. Submission to Jurisdiction and Venue. The Company, the Administrative Agent
and Newell irrevocably agree that, subject to the Bank’s sole and absolute
election, all suits, actions or other proceedings in any way, manner or respect
arising out of or from or related to this Agreement or any of the Accounts shall
be subject to litigation in courts having situs within Chicago, Illinois. The
Company, the Administrative Agent and Newell consent and submit to the
jurisdiction of any local, state or federal court located within said city and
state. Each of the Company, the Administrative Agent and Newell waive any right
they may have to transfer or change the venue of any suit, action or other
proceeding brought against such party by the Bank in accordance with this
Section, or to claim that any such proceeding has been brought in an
inconvenient forum. To the extent that the Company, the Administrative Agent or
Newell would have or be able to claim sovereign immunity in any action, claim,
suit or proceeding brought by the Bank (or its assignee), such party irrevocably
waives and agrees not to claim such immunity.

[The remainder of this page has intentionally been left blank]

 

5



--------------------------------------------------------------------------------

LOCKBOX CUSTOMER:     COMPANY:

 

   

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Address for Notices:     Address for Notices:

 

   

 

 

   

 

 

   

 

Attention:  

 

    Attention:  

 

THE NORTHERN TRUST COMPANY     JPMORGAN CHASE BANK, N.A., as Administrative
Agent

 

   

 

By:  

 

    By:  

 

Its:  

 

    Its:  

 

Address for Notices:       Address for Notices: 50 South LaSalle Street        
Chicago, Illinois 60603         Attention: Division Head,  

 

    Attention:  

 

 

  Division      

 

6



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of [Date]

Reference is made to the Amended and Restated Loan and Servicing Agreement,
dated as of September 6, 2013, among EXPO Inc., as Borrower, Newell Rubbermaid
Inc., as Servicer, the Persons from time to time party thereto as Conduit
Lenders, the financial institutions from time to time party thereto as Committed
Lenders, the Persons from time to time party thereto as Managing Agents and PNC
Bank, National Association, as Administrative Agent for the Conduit Lenders and
the Committed Lenders (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”). Terms defined in the Agreement are used
herein with the same meaning.

[Assigning Lender] (the “Assignor”), [Assignee] (the “Assignee”) and [Assignor’s
Managing Agent], in its capacity as Managing Agent for the Lender Group which
includes the Assignor [and the Assignee] (in such capacity, the “Managing
Agent”), hereby agree as follows:

1. Purchase and Sale of Interest. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations under the
Agreement as of the date hereof (including, without limitation, its [Commitment]
[Conduit Lending Limit] and all Loans, if any, or interests therein held by it)
equal to the percentage (the “Percentage”) interest specified on the signature
page hereto. After giving effect to such sale and assignment, [the Assignee will
be a [Committed] [Conduit] Lender in the Lender Group that includes
[                    ] as the Managing Agent and] the Assignee’s [Commitment]
[Conduit Lending Limit] will be as set forth in Section 2 of the signature page
hereto. [As consideration for the sale and assignment contemplated in this
Section 1, the Assignee shall pay to the Assignor on the Effective Date (as
hereinafter defined) in immediately available funds an amount equal to
$[        ], representing the purchase price payable by the Assignee for the
interests in the transferred interest sold and assigned to the Assignee under
this Section 1.]*

2. Representations and Disclaimers of Assignor. The Assignor:

(a) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim;

(b) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Facility Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Facility Document or any other
instrument or document furnished pursuant thereto; and

(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Performance Guarantor, any Originator,
the Borrower or the Servicer, or the performance or observance by any such party
of any of its respective obligations under the Facility Documents or any other
instrument or document furnished pursuant thereto.

 

* Include bracketed text if Assignor holds a portion of the Loans on the
Effective Date.



--------------------------------------------------------------------------------

3. Representations and Agreements of Assignee. The Assignee:

(a) confirms that it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 5.01(a) of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance;

(b) agrees that it will, independently and without reliance upon the
Administrative Agent, any Managing Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement;

(c) [appoints and authorizes the Administrative Agent and
[                    ], as its Managing Agent, to take such action as agent on
its behalf and to exercise such powers under the Agreement and the other
Facility Documents as are delegated to the Administrative Agent and such
Managing Agent, respectively, by the terms thereof, together with such powers as
are reasonably incidental thereto;]

(d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement and this Assignment and
Acceptance are required to be performed by it as a [Committed] [Conduit] Lender;

(e) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof; and

(f) represents that this Assignment and Acceptance has been duly authorized,
executed and delivered by the Assignee pursuant to its [corporate] powers and
constitutes the legal, valid and binding obligation of the Assignee.

4. Effectiveness of Assignment. Following the execution of this Assignment and
Acceptance by the Assignor, the Managing Agent, [and] the Assignee, [and the
Borrower] it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date of this Assignment and
Acceptance shall be the date of acceptance thereof by the Administrative Agent,
unless otherwise specified in Section 3 of the signature page hereto (the
“Effective Date”).

5. Rights of the Assignee. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, [(i) the Assignee shall be a
party to the Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a [Committed] [Conduit] Lender
thereunder and hereunder and (ii)] the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6. Payments. Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, all payments under the Agreement in respect
of the interest assigned hereby (including, without limitation, all payments of
fees with respect thereto) shall be made to the Assignee or the Assignee’s
Managing Agent, for the benefit of the Assignee, in accordance with the
Agreement. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Agreement for periods prior to the Effective Date directly
between themselves.



--------------------------------------------------------------------------------

7. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.



--------------------------------------------------------------------------------

Signature Page to

Assignment and Acceptance

Dated as of [Date]

 

Section 1.          Percentage:                % Section 2.          Assignee’s
[Commitment] [Conduit Lending Limit] as of the Effective Date:    $            
   Principal Balance of Loans held by Assignee as of the Effective Date:   
$             Section 3.          Effective Date:**                , 20    

 

[NAME OF ASSIGNOR] By:  

 

  Name:   Title: [NAME OF ASSIGNEE] By:  

 

  Name:   Title: Address for Notices: [Insert] Accepted this      day of
            , 20    

PNC Bank, National Association,

as Administrative Agent

By:  

 

  Name:   Title:

AGREED TO THIS      DAY OF             , 20    :

 

** This date should be no earlier than the date of acceptance by the
Administrative Agent.



--------------------------------------------------------------------------------

[NAME OF MANAGING AGENT], as Managing Agent By:  

 

  Name:   Title:

[EXPO INC.,

as Borrower

By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

Reference is made to the Amended and Restated Loan and Servicing Agreement,
dated as of September 6, 2013, among EXPO Inc., as Borrower, Newell Rubbermaid
Inc., as Servicer, the Persons from time to time party thereto as Conduit
Lenders, the financial institutions from time to time party thereto as Committed
Lenders, the Persons from time to time party thereto as Managing Agents and PNC
Bank, National Association, as Administrative Agent for the Conduit Lenders and
the Committed Lenders (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”). To the extent not defined herein,
capitalized terms used herein have the meanings assigned to such terms in the
Agreement.

[New Managing Agent] (the “New Managing Agent”), [New Conduit Lender(s)] (the
“New Conduit Lender(s)”) and [New Committed Lender(s)] (the “New Committed
Lender(s)”; and together with the New Managing Agent and New Conduit Lender(s),
the “New Lender Group”) agree as follows:

1. By execution and delivery of this Joinder Agreement and pursuant to
Section 10.04 of the Agreement, the New Lender Group elects to become a “Lender
Group” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Administrative Agent, (ii) the date of this
Joinder Agreement [and (iii) the effective date of that certain assignment
agreement of even date herewith between the [New Committed Lender] [New Conduit
Lender] and [Name of [Committed] [Conduit] Lender Assignor].

3. By executing and delivering this Joinder Agreement, each of the New Managing
Agent, the New Conduit Lender(s) and the New Committed Lender(s) confirms to and
agrees with each other party to the Agreement that (i) it has received a copy of
the Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder Agreement; (ii) it will, independently and without reliance upon the
Administrative Agent, any other Managing Agent, any other Lender or any of their
respective Affiliates, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Agreement or any documents or agreements
to be delivered thereunder; (iii) it appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
pursuant to Article IX of the Agreement; (iv) it will perform in accordance with
their terms all of the obligations which by the terms of the Agreement and the
documents or agreements to be delivered thereunder are required to be performed
by it as a Managing Agent, a Conduit Lender, or a Committed Lender,
respectively; (v) its address for notices shall be the office set forth beneath
its name on the signature pages of this Joinder Agreement; (vi) the Lender Group
Limit for the New Lender Group shall be as set forth on the signature page
hereto; and (vii) it is duly authorized to enter into this Joinder Agreement.

4. On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit Lender(s) and the New Committed Lender(s) shall join in
and be a party to the Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Managing Agent, a Conduit
Lender and a Committed Lender, respectively, under the Agreement. Schedule I to
the Agreement shall be amended to incorporate the information set forth on
Schedule I to this Joinder Agreement and Schedule II shall be amended to
incorporate the notice addresses set forth on the signature pages to this
Joinder Agreement.



--------------------------------------------------------------------------------

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

7. Each of the parties hereto hereby waives any right to have a jury participate
in resolving any dispute, whether sounding in contract, tort, or otherwise
between or among the parties hereto, or any of them, arising out of, connected
with, related to, or incidental to the relationship between them in connection
with this Joinder Agreement. Instead, any dispute resolved in court will be
resolved in a bench trial without a jury.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of this
[    ] day of [            ], [20    ].

The “Lender Group Limit” for the New Lender Group is $[        ].

 

NEW CONDUIT LENDER(S) [NAME(S)] By:  

 

Name:   Title:   Address or notices: [Address] NEW MANAGING AGENT: [NAME] By:  

 

Name:   Title:   Address for Notices: [Address]



--------------------------------------------------------------------------------

AGREED TO THIS      DAY OF             , 20    :

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

  Name:   Title:

[EACH MANAGING AGENT],

as a Managing Agent

By:  

 

  Name:   Title:

[EXPO INC.,

as Borrower

By:  

 

  Name:   Title:]



--------------------------------------------------------------------------------

SCHEDULE I

 

Reference Bank for New Lender Group:   

 

Conduit Lending Limit(s) for New Conduit Lender(s):   

 

  

 

Commitment(s) of New Committed Lender(s):   

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PREPAYMENT NOTICE

[Date]

 

To:   

PNC Bank, National Association, as a Managing Agent

The Bank of Tokyo-Mitsubishi UFJ, Ltd., as a Managing Agent

Royal Bank of Canada, as a Managing Agent

From:    EXPO Inc. (the “Borrower”) Re:    Amended and Restated Loan and
Servicing Agreement, dated as of September 6, 2013 among the Borrower, Newell
Rubbermaid Inc., as Servicer, the Persons from time to time party thereto as
Conduit Lenders, the financial institutions from time to time party thereto as
Committed Lenders, the Persons from time to time party thereto as Managing
Agents and PNC Bank, National Association, as Administrative Agent for the
Conduit Lenders and the Committed Lenders (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement.

Pursuant to Section 2.05 of the Agreement, the undersigned hereby notifies each
Managing Agent of its intent to make certain prepayments (which shall be made
ratably among the Lenders based on the aggregate outstanding Principal Balance
of the Loans held by each) as outlined below. This notice must be received no
later than 11:00 A.M. (New York City time) two (2) Business Days prior to the
date of such payment.

 

1. The aggregate amount (which shall be at least $1,000,000, or integral
multiples of $100,000 in excess thereof) of the prepayment is: $        

 

2. The Loans to which such prepayment is to be applied are as follows:

 

Lender

   Borrowing    Principal balance
(before giving effect to
prepayment)`    Amount of Prepayment                  

 

3. The Business Day upon which the undersigned shall make such prepayment is:
                    .



--------------------------------------------------------------------------------

The undersigned hereby certifies that this prepayment notice is correct in all
material respects as of the date so furnished.

 

EXPO INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LOCK-BOX TRANSFER NOTICE

[Date]

Postmaster

United States Postal Service

[P.O. BOX ADDRESS]

 

  Re: P.O. Box No. [        ]

Dear Sir or Madam:

Please be informed that EXPO Inc., the box customer for P.O. Box No. [        ]
hereby requests that effective immediately the box customer for P.O. Box No.
[        ] be changed to PNC Bank, National Association, as Administrative Agent
for the Lenders under that certain Amended and Restated Loan and Servicing
Agreement, dated as of September 6, 2013, as the same may be amended, restated,
supplemented or otherwise modified. Thank you.

 

EXPO INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

 

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Loan and Servicing Agreement dated as of September 6, 2013, by and
among EXPO Inc. (the “Borrower”), Newell Rubbermaid Inc., (the “Servicer”), the
commercial paper conduits from time to time party thereto as Conduit Lenders,
the entities from time to time party thereto as Committed Lenders, the financial
institutions from time to time party thereto as Managing Agents and PNC Bank,
National Association, as Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                          of Borrower.

2. I have reviewed the terms of the Agreement and I have made, or caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Termination or an Incipient Event of Termination during or at the end
of the accounting period covered by the attached financial statements or as of
the date of this Compliance Certificate, except as set forth in paragraph 4
below.

4. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the [Servicer][Borrower] has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

 

 

 

 

5. As of the date hereof, the jurisdiction of organization of the Borrower is
Delaware and Borrower is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in such applicable jurisdiction) and Borrower
has not changed its jurisdiction of organization since the date of the
Agreement.



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered this
     day of             ,         .

 

By:  

 

Name:   Title:  

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE I

LENDER GROUPS

 

PNC Bank, National Association Lender Group    Managing Agent:    PNC Bank,
National Association Conduit Lender:    N/A Conduit Lending Limit:    N/A
Committed Lender:    PNC Bank, National Association Commitments:    $150,000,000
Reference Bank:    PNC Bank, National Association The Bank of Tokyo-Mitsubishi
UFJ, Ltd. Lender Group    Managing Agent:    The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch Conduit Lender:    Victory Funding Corporation Conduit
Lending Limit:    $100,000,000 Committed Lender:    The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch Commitments:    $100,000,000 Reference Bank:    The
Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch Royal Bank of Canada Lender
Group    Managing Agent:    Royal Bank of Canada Conduit Lender:    Thunder Bay
Funding LLC Conduit Lending Limit:    $100,000,000 Committed Lender:    Royal
Bank of Canada Commitments:    $100,000,000 Reference Bank:    Royal Bank of
Canada



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Attention: Asset Backed Finance

Telephone No.: (412) 768-3090

Facsimile No.: (412) 762-9184

E-mail: pncconduitgroup@pnc.com, tony.stahley@pnc.com

Victory Funding Corporation

1251 Avenue of the Americas

New York, New York 10020

Attention: Securitization Group

Telephone No.: (212) 782-4908

Facsimile No.: (212) 782-6448

E-mail: securitization_reporting@us.mufg.jp

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

1251 Avenue of the Americas

New York, New York 10020

Attention: Securitization Group

Telephone No.: (212) 782-4908

Facsimile No.: (212) 782-6448

E-mail: securitization_reporting@us.mufg.jp

Thunder Bay Funding LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Kevin Burns

Telephone No.: (631) 587-4700

Facsimile No.: (212) 302-8767

E-mail: conduit.management@rbccm.com

With copies to:

c/o RBC Capital Markets

Two Little Falls Centre

2751 Centerville Road, Suite 212

Wilmington, Delaware 19808

Attention: Conduit Management

Telephone No.: (302) 892-5903

Facsimile No.: (302) 892-5900

E-mail: conduit.management@rbccm.com



--------------------------------------------------------------------------------

Royal Bank of Canada

One Liberty Plaza, 5th Floor

New York, New York 10006-1404

Attention: Securitization Finance Managing Director

Telephone No.: (212) 428-6537

Facsimile No.: (212) 428-2304

E-mail: conduit.management@rbccm.com

EXPO Inc.

Three Glenlake Parkway, 5th Floor

Atlanta, Georgia 30328

Attention: Vice President and Treasurer

Telephone No.: (770) 418-7622

Facsimile No.: (770) 677-8601

E-mail: expoinc@newellco.com

Newell Rubbermaid Inc.

Three Glenlake Parkway

Atlanta, Georgia 30328

Attention: General Counsel and Vice President, Tax and Treasurer

Telephone No.: (770) 418-7622

Facsimile No.: (770) 677-8601

E-mail: joanne.chomiak@newellco.com



--------------------------------------------------------------------------------

SCHEDULE III

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE IV

FINANCIAL COVENANT

Interest Coverage Ratio. Newell shall not permit the Interest Coverage Ratio as
at the last day of any fiscal quarter to be less than 4.00 to 1.00.

For purposes of the foregoing financial covenants, the following terms shall
have the meanings set forth below. Capitalized terms used in this Schedule but
not defined herein shall have the meanings set forth in Section 1.01.

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense,
(b) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness, (c) depreciation and amortization expense, (d) amortization
of intangibles (including, but not limited to, goodwill) and organization costs,
(e) non-cash extraordinary, unusual or non-recurring charges or losses
(including restructuring charges), (f) cash restructuring charges incurred
during the period from January 1, 2011 through September 5, 2013 and (g) other
cash restructuring charges not exceeding $75,000,000 in the aggregate incurred
at any time from and after the Restatement Effective Date, and minus, to the
extent included in determining such Consolidated Net Income for such period, the
sum of (a) interest income, (b) non-cash extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business) and (c) any
other non-cash income, all as determined on a consolidated basis.

“Consolidated Interest Expense” means, for any period and without duplication,
total interest expense (including that attributable to Capitalized Lease
Obligations) of Newell and its Subsidiaries for such period with respect to all
outstanding Indebtedness of Newell and its Subsidiaries accrued or capitalized
during such period (whether or not actually paid during such period) (including
all commissions, discounts and other fees and charges owed with respect to
standby letters of credit and bankers’ acceptance financing and net costs under
Swap Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP), but excluding any interest
expense for such period relating to quarterly or monthly income preferred
securities, quarterly income capital securities or other similar securities.

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of Newell and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of Newell or is merged into or consolidated with Newell or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Newell) in which Newell or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by Newell or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of Newell to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any security issued by Newell or
any of its Subsidiaries or of any agreement, instrument or other undertaking to
which Newell or any of its Subsidiaries is a party or by which any of them or
their respective property is bound (other than under the “Loan Documents” as
such term is defined in the Credit Agreement) or Requirement of Law applicable
to such Subsidiary.



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as at any date of determination thereof, the
ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) Consolidated
Interest Expense for such period.

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Newell or any of its
Subsidiaries shall be a Swap Agreement.



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF APPROVED SUB-SERVICERS

Each Originator



--------------------------------------------------------------------------------

SCHEDULE VI

JURISDICTION OF ORGANIZATION; PLACES OF BUSINESS AND LOCATIONS OF RECORDS

Newell Rubbermaid Inc.

 

Type and Jurisdiction of Organization    A Delaware corporation Chief Executive
Office/Principal Place of Business   

Three Glenlake Parkway

Atlanta, Georgia 30328

Location(s) of Records   

29 East Stephenson Street

Freeport, Illinois 61032

Organizational Number    2118347 Federal Employer’s Identification Number   
36-3514169

EXPO Inc.

 

Type and Jurisdiction of Organization    A Delaware Corporation Chief Executive
Office/Principal Place of Business   

Three Glenlake Parkway, 5th Floor

Atlanta, Georgia 30328

Location(s) of Records   

Three Glenlake Parkway, 5th Floor

Atlanta, Georgia 30328

Organizational Number    4727981 Federal Employer’s Identification Number   
27-0886345



--------------------------------------------------------------------------------

SCHEDULE VII

DEPOSIT ACCOUNTS; DEPOSIT ACCOUNT BANKS AND LOCK-BOXES

 

Lock-Box

  

Related Deposit Account for Lockbox

  

Deposit Accounts Electronic Collections

91167 Northern Trust    2732580 Northern Trust    2732580 Northern Trust      
2732599 Northern Trust



--------------------------------------------------------------------------------

SCHEDULE VIII-A

LIST OF CLOSING DOCUMENTS

(ORIGINAL EFFECTIVE DATE)

Attached



--------------------------------------------------------------------------------

CLOSING CHECKLIST

$200,000,000 TRADE RECEIVABLES FACILITY

among

EXPO INC., as Borrower,

NEWELL RUBBERMAID INC., as Servicer

THE CONDUIT LENDERS FROM TIME TO TIME PARTY THERETO,

THE COMMITTED LENDERS FROM TIME TO TIME PARTY THERETO,

THE MANAGING AGENTS FROM TIME TO TIME PARTY THERETO,

and

JPMORGAN CHASE BANK, N.A., as Administrative Agent

September 15, 2009

 

 

 

Rubbermaid:    Newell Rubbermaid Inc. Originators:    Certain subsidiaries of
Rubbermaid Servicer:    Rubbermaid Borrower:    EXPO Inc. Conduit Lenders:    JS
Siloed Trust and YC Funding LLC Committed Lenders:    JPMorgan Chase Bank, N.A.
(“JPMorgan”)    Bank of America, N.A. (“Bank of America”) Managing Agents:   
JPMorgan and Bank of America Co-Structuring Agents:    J.P. Morgan Securities
Inc. and Banc of America Securities LLC Administrative Agent:    JPMorgan
Counsel to Rubbermaid:    Schiff Hardin LLP (“Schiff”) Ohio Counsel to
Rubbermaid:    Thompson Hine (“OH Counsel”) Delaware Counsel to Rubbermaid:   
Richards Layton & Finger (“DE Counsel”) Counsel to Managing Agents:    Sidley
Austin LLP (“Sidley”)

 

   PRINCIPAL DOCUMENTS 1    Receivables Sale Agreement between Originators, as
sellers and Borrower, as buyer 2   

Exhibit I

   Definitions 3   

Exhibit II

   Form of Compliance Certificate 4   

Exhibit III

   Form of Subordinated Note 5   

Exhibit IV

   Form of Joinder Agreement 6   

Schedule A

   List of Closing Documents 7   

Schedule B

   Notice Addresses 8   

Schedule C

   Principal Place of Business; Location of Records, FEIN 9   

Schedule D

   Lock-Boxes, Deposit Accounts; Deposit Account Banks 10   

Schedule E

   Credit and Collection Policy 11    Loan and Servicing Agreement among
Borrower, Servicer, the Conduit Lenders, the Committed Lenders, the Managing
Agents, the Co-Structuring Agent and the Administrative Agent 12   

Exhibit A

   Credit and Collection Policy



--------------------------------------------------------------------------------

13   

Exhibit B

   Form of Borrowing Request 14   

Exhibit C

   Form of Monthly Report 15   

Exhibit D

   Form of Blocked Account Agreement 16   

Exhibit E

   Form of Assignment and Acceptance 17   

Exhibit F

   Form of Joinder Agreement 18   

Exhibit G

   Form of Prepayment Notice 19   

Exhibit H

   Form of Lock-Box Transfer Notice 20   

Exhibit I

   Form of Compliance Certificate 21   

Schedule I

   Lender Groups and Commitments 22   

Schedule II

   Notice Addresses 23   

Schedule III

   Special Concentration Limits 24   

Schedule IV

   Financial Covenants 25   

Schedule V

   List of Approved Sub-servicers 26   

Schedule VI

   Principal Place of Business; Location of Records, FEIN 27   

Schedule VII

   Lock-Boxes; Deposit Accounts; Deposit Account Banks 28   

Schedule VIII

   List of Closing Documents 29    Subordinated Note executed by Borrower in
favor of Calphalon Corporation 30    Subordinated Note executed by Borrower in
favor of Goody Products Inc. 31    Subordinated Note executed by Borrower in
favor of Graco Children’s Products Inc. 32    Subordinated Note executed by
Borrower in favor of Irwin Industrial Tool Company 33    Subordinated Note
executed by Borrower in favor of Newell Operating Company 34    Subordinated
Note executed by Borrower in favor of Rubbermaid 35    Subordinated Note
executed by Borrower in favor of Newell Window Furnishings Inc. 36   
Subordinated Note executed by Borrower in favor of Rubbermaid Commercial
Products LLC 37    Subordinated Note executed by Borrower in favor of Rubbermaid
Incorporated 38    Subordinated Note executed by Borrower in favor of Sanford,
L.P.

 

2



--------------------------------------------------------------------------------

39    Subordinated Note executed by Borrower in favor of Technical Concepts LLC
40    Subordinated Note executed by Borrower in favor of Teutonia USA LLC 41   
Performance Guaranty of Rubbermaid in favor of the Borrower and Administrative
Agent 42    Fee Letter among Borrower, Managing Agents and Conduit Lenders   
ORGANIZATIONAL DOCUMENTS/GOOD STANDINGS 43    Secretary’s Certificate of
Rubbermaid    (i)    Certificate and Articles of Incorporation, certified by
Secretary of State of Delaware    (ii)    By-Laws    (iii)    Resolutions   
(iv)    Incumbency 44    Secretary’s Certificate of corporate Originators
(Calphalon Corporation, Goody Products Inc., Irwin Industrial Tool Company,
Newell Operating Company, Rubbermaid Incorporated, Graco Children’s Products
Inc. and Newell Window Furnishings Inc.)    (i)    Certificates of Incorporation
and Formation, certified by Secretaries of State of Delaware and Ohio    (ii)   
By-Laws    (iii)    Resolutions    (iv)    Incumbency 45    Secretary’s
Certificate of Rubbermaid Commercial Products LLC    (i)    Certificate of
Formation, certified by Secretary of State of Delaware    (ii)    LLC Agreement
   (iii)    Resolutions    (iv)    Incumbency 46    Secretary’s Certificate of
Teutonia USA LLC    (i)    Certificate of Formation, certified by Secretary of
State of Delaware    (ii)    LLC Agreement    (iii)    Resolutions    (iv)   
Incumbency 47    Secretary’s Certificate of Technical Concepts LLC    (i)   
Certificate of Formation, certified by Secretary of State of Delaware    (ii)   
LLC Agreement    (iii)    Resolutions    (iv)    Incumbency 48    Secretary’s
Certificate of Sanford, L.P.    (i)    Certificate of Limited Partnership,
certified by Secretary of State of Illinois    (ii)    Limited Partnership
Agreement    (iii)    Resolutions    (iv)    Incumbency 49    Good Standing
Certificate for Rubbermaid from Secretary of State of Delaware 50    Good
Standing Certificate for Calphalon Corporation from Secretary of State of Ohio
51    Good Standing Certificate for Goody Products Inc. from Secretary of State
of Delaware 52    Good Standing Certificate for Graco Children’s Products Inc.
from Secretary of State of Delaware

 

3



--------------------------------------------------------------------------------

53    Good Standing Certificate for Irwin Industrial Tool Company from Secretary
of State of Delaware 54    Good Standing Certificate for Newell Operating
Company from Secretary of State of Delaware 55    Good Standing Certificate for
Newell Window Furnishings Inc. from Secretary of State of Delaware 56    Good
Standing Certificate for Rubbermaid Commercial Products LLC from Secretary of
State of Delaware 57    Good Standing Certificate for Rubbermaid Incorporated
from Secretary of State of Ohio 58    Good Standing Certificate for Sanford,
L.P. from Secretary of State of Illinois 59    Good Standing Certificate for
Technical Concepts LLC from Secretary of State of Delaware 60    Good Standing
Certificate for Teutonia USA LLC from Secretary of State of Delaware 61   
Secretary’s Certificate of Borrower    (i)    Certificate of Formation,
certified by the Secretary of State of Delaware    (ii)    Limited Liability
Company Agreement    (iii)    Resolutions    (iv)    Incumbency 62    Good
Standing Certificate for Borrower issued by Secretary of State of Delaware   
UCC, TAX AND JUDGMENT SEARCHES & FILINGS 63    Pre-Filing UCC Search Report of
UCC financing statements filed against Calphalon Corporation 64    Pre-Filing
UCC Search Report of UCC financing statements filed against Goody Products Inc.
65    Pre-Filing UCC Search Report of UCC financing statements filed against
Graco Children’s Products Inc. 66    Pre-Filing UCC Search Report of UCC
financing statements filed against Irwin Industrial Tool Company 67   
Pre-Filing UCC Search Report of UCC financing statements filed against Newell
Operating Company 68    Pre-Filing UCC Search Report of UCC financing statements
filed against Rubbermaid 69    Pre-Filing UCC Search Report of UCC financing
statements filed against Newell Window Furnishings Inc. 70    Pre-Filing UCC
Search Report of UCC financing statements filed against Rubbermaid Commercial
Products LLC 71    Pre-Filing UCC Search Report of UCC financing statements
filed against Rubbermaid Incorporated 72    Pre-Filing UCC Search Report of UCC
financing statements filed against Sanford, L.P. 73    Pre-Filing UCC Search
Report of UCC financing statements filed against Technical Concepts LLC 74   
Pre-Filing UCC Search Report of UCC financing statements filed against Teutonia
USA LLC 75    Tax lien and judgment search against Calphalon Corporation

 

4



--------------------------------------------------------------------------------

76    Tax lien and judgment search against Goody Products Inc. 77    Tax lien
and judgment search against Graco Children’s Products Inc. 78    Tax lien and
judgment search against Irwin Industrial Tool Company 79    Tax lien and
judgment search against Newell Operating Company 80    Tax lien and judgment
search against Rubbermaid 81    Tax lien and judgment search against Newell
Window Furnishings Inc. 82    Tax lien and judgment search against Rubbermaid
Commercial Products LLC 83    Tax lien and judgment search against Rubbermaid
Incorporated 84    Tax lien and judgment search against Sanford, L.P. 85    Tax
lien and judgment search against Technical Concepts LLC 86    Tax lien and
judgment search against Teutonia USA LLC 87    Pre-Filing UCC Search Report of
UCC Financing Statements Filed against Borrower 88    UCC Search Report of UCC
Financing Statements Filed against Mirado S.A. 89    Tax Lien and Judgment
Search Report against Borrower 90    UCC-1 Financing Statement, naming Calphalon
Corporation, as debtor/seller, Borrower, as secured party/purchaser/assignor and
Administrative Agent, as assignee 91    UCC-1 Financing Statement, naming Goody
Products Inc., as debtor/seller, Borrower, as secured party/purchaser/assignor
and Administrative Agent, as assignee 92    UCC-1 Financing Statement, naming
Graco Children’s Products Inc., as debtor/seller, Borrower, as secured
party/purchaser/assignor and Administrative Agent, as assignee 93    UCC-1
Financing Statement, naming Irwin Industrial Tool Company, as debtor/seller,
Borrower, as secured party/purchaser/assignor and Administrative Agent, as
assignee 94    UCC-1 Financing Statement, naming Newell Operating Company, as
debtor/seller, Borrower, as secured party/purchaser/assignor and Administrative
Agent, as assignee 95    UCC-1 Financing Statement, naming Rubbermaid, as
debtor/seller, Borrower, as secured party/purchaser/assignor and Administrative
Agent, as assignee 96    UCC-1 Financing Statement, naming Newell Window
Furnishings Inc., as debtor/seller, Borrower, as secured
party/purchaser/assignor and Administrative Agent, as assignee 97    UCC-1
Financing Statement, naming Rubbermaid Commercial Products LLC, as
debtor/seller, Borrower, as secured party/purchaser/assignor and Administrative
Agent, as assignee 98    UCC-1 Financing Statement, naming Rubbermaid
Incorporated, as debtor/seller, Borrower, as secured party/purchaser/assignor
and Administrative Agent, as assignee 99    UCC-1 Financing Statement, naming
Sanford, L.P., as debtor/seller, Borrower, as secured party/purchaser/assignor
and Administrative Agent, as assignee 100    UCC-1 Financing Statement, naming
Technical Concepts LLC, as debtor/seller, Borrower, as secured
party/purchaser/assignor and Administrative Agent, as assignee 101    UCC-1
Financing Statement, naming Teutonia USA LLC, as debtor/seller, Borrower, as
secured party/purchaser/assignor and Administrative Agent, as assignee

 

5



--------------------------------------------------------------------------------

102    UCC Financing Statement, naming Borrower, as debtor and Administrative
Agent, as secured party 103    Post-Filing UCC Search Reports showing the
preceding thirteen (13) UCC-1 financing statements of record    LEGAL OPINIONS
104    Opinion of Schiff regarding certain corporate and UCC matters 105   
Opinion of DE counsel with respect to certain Delaware corporate and UCC matters
106    Opinion of OH counsel to Calphalon Corporation and Rubbermaid
Incorporated with respect to certain Ohio corporate and UCC matters 107   
Opinion of Schiff regarding true sale matters with respect to the Borrower and
the Originators and substantive consolidation matters with respect to
Rubbermaid, the Originators and the Borrower    MIRADO S.A. FACILITY TERMINATION
DOCUMENTATION 108    Copies of all documents relating to Mirado A/R financing
109    Payoff Letter between Mirado S.A. and AMFICO S.a.r.l. 110    Termination
and Release Agreement among Mirado S.A., Rubbermaid and certain Rubbermaid
subsidiaries 111    UCC-3 termination relating to UCC-1 file no. 11170096 naming
Newell Rubbermaid Inc., as debtor and Mirado S.A. as secured party filed with
Delaware Secretary of State 112    UCC-3 termination relating to UCC-1 file no.
4446980 naming Sanford L.P. as debtor and Mirado S.A. as secured party filed
with Illinois Secretary of State 113    UCC-3 termination relating to UCC-1 file
no. OH00039594113 naming Calphalon Corporation as debtor and Mirado S.A. as
secured party filed with Ohio Secretary of State 114    UCC-3 termination
relating to UCC-1 file no. 11170294 naming Goody Products Inc. as debtor and
Mirado S.A. as secured party filed with Delaware Secretary of State 115    UCC-3
termination relating to UCC-1 file no. 11170393 naming Graco Children’s Products
Inc. as debtor and Mirado S.A. as secured party filed with Delaware Secretary of
State 116    UCC-3 termination relating to UCC-1 file no. 51642892 naming Irwin
Industrial Tool Company as debtor and Mirado S.A. as secured party filed with
Delaware Secretary of State 117    UCC-3 termination relating to UCC-1 file no.
11170427 naming Newell Window Furnishings Inc. as debtor and Mirado S.A. as
secured party filed with Delaware Secretary of State 118    UCC-3 termination
relating to UCC-1 file no. 11170369 naming Newell Operating Company as debtor
and Mirado S.A. as secured party filed with Delaware Secretary of State 119   
UCC-3 termination relating to UCC-1 file no. OH00039592977 naming Rubbermaid
Incorporated as debtor and Mirado S.A. as secured party filed with Ohio
Secretary of State 120    Termination Letter among Mirado S.A., Newell
Rubbermaid Inc. and The Northern Trust Company relating to the Multi-Party
Lockbox Agreement dated September 18, 2001, as amended 121    Receivables Sale
Agreement between Mirado S.A. and Rubbermaid with respect to the receivables on
the closing date 122    Funds Flow Agreement for initial Borrowing   
MISCELLANEOUS 123    Blocked Account Agreement among Borrower, Servicer,
Administrative Agent and The Northern Trust Company

 

6



--------------------------------------------------------------------------------

124    Confirmation from JPMorgan Chase Bank, as administrative agent under the
November 14, 2005 revolving credit agreement, that the transactions contemplated
by the Receivables Sale Agreement and Loan and Servicing Agreement constitute a
“Permitted Securitization” thereunder 125    Confirmation from Bank of America
National Association, as administrative agent under the September 19, 2008 term
loan credit agreement, that the transactions contemplated by the Receivables
Sale Agreement and Loan and Servicing Agreement constitute a “Permitted
Securitization” thereunder 126    Opening Pro Forma Balance Sheet of the
Borrower 127    Pro Forma Monthly Report dated as of the closing date 128   
Borrowing Request of the Borrower with respect to the initial Borrowing   
LIQUIDITY DOCUMENTATION 129    JS Siloed Trust 130    YC Funding LLC

 

7



--------------------------------------------------------------------------------

SCHEDULE VIII-B

LIST OF CLOSING DOCUMENTS

(RESTATEMENT EFFECTIVE DATE)

Attached



--------------------------------------------------------------------------------

CLOSING CHECKLIST

$350,000,000 TRADE RECEIVABLES FACILITY

among

EXPO INC., as Borrower,

NEWELL RUBBERMAID INC., as Servicer

THE CONDUIT LENDERS FROM TIME TO TIME PARTY THERETO,

THE COMMITTED LENDERS FROM TIME TO TIME PARTY THERETO,

THE MANAGING AGENTS FROM TIME TO TIME PARTY THERETO,

and

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

September 6, 2013

 

 

 

Rubbermaid:    Newell Rubbermaid Inc. Originators:    Certain subsidiaries of
Rubbermaid Servicer:    Rubbermaid Borrower:    EXPO Inc. Conduit Lenders:   
Jupiter Securitization Company LLC, Victory Funding Corporation and Thunder Bay
Funding, LLC Committed Lenders:    PNC Bank, National Association (“PNC”)   
JPMorgan Chase Bank, N.A. (“JPMorgan”)    Bank of America, N.A. (“Bank of
America”) Managing Agents:    PNC, JPMorgan, BTMU and RBC Structuring Agent:   
PNC Capital Markets LLC Resigning Administrative Agent:    JPMorgan
Administrative Agent:    PNC Counsel to Rubbermaid:    Schiff Hardin LLP
(“Schiff”) Delaware Counsel to Rubbermaid:    Richards Layton & Finger (“DE
Counsel”) Counsel to Managing Agents:    Sidley Austin LLP (“Sidley”)

 

  PRINCIPAL DOCUMENTS 1   Instrument of Resignation and Appointment and
Termination, Joinder and Reallocation Agreement 2   Amended and Restated Loan
and Servicing Agreement among Borrower, Servicer, the Conduit Lenders, the
Committed Lenders, the Managing Agents, the Structuring Agent and the
Administrative Agent 3     Exhibit A    Credit and Collection Policy 4    
Exhibit B    Form of Borrowing Request 5     Exhibit C    Form of Monthly Report
6     Exhibit D    Form of Blocked Account Agreement 7     Exhibit E    Form of
Assignment and Acceptance 8     Exhibit F    Form of Joinder Agreement 9    
Exhibit G    Form of Prepayment Notice 10     Exhibit H    Form of Lock-Box
Transfer Notice 11     Exhibit I    Form of Compliance Certificate



--------------------------------------------------------------------------------

12     Schedule I    Lender Groups and Commitments 13     Schedule II    Notice
Addresses 14     Schedule III    [Reserved] 15     Schedule IV    Financial
Covenant 16     Schedule V    List of Approved Sub-servicers 17     Schedule VI
   Principal Place of Business; Location of Records, FEIN 18     Schedule VII   
Lock-Boxes; Deposit Accounts; Deposit Account Banks 19     Schedule VIII-A List
of Closing Documents (Original Effective Date) 20     Schedule VIII-B List of
Closing Documents (Restatement Effective Date) 21   Amendment No. 2 to
Receivables Sale Agreement among Borrower and Originators 22   Reaffirmation of
Performance Guaranty of Rubbermaid in favor of the Borrower and Administrative
Agent 23   Third Amended and Restated Fee Letter among Borrower, Managing Agents
and Lenders   ORGANIZATIONAL DOCUMENTS/GOOD STANDINGS 24   Secretary’s
Certificate of Rubbermaid   (i)   Certificate and Articles of Incorporation,
certified by Secretary of State of Delaware   (ii)   By-Laws   (iii)  
Resolutions   (iv)   Incumbency 25   Good Standing Certificate for Rubbermaid
from Secretary of State of Delaware 26   Articles or Certificates of
Incorporation and Formation, certified by Secretaries of State of Delaware,
Illinois or Ohio, as applicable, for each Originator 27   Secretary’s
Certificate of Borrower   (i)   Certificate of Formation, certified by the
Secretary of State of Delaware   (ii)   Limited Liability Company Agreement  
(iii)   Resolutions   (iv)   Incumbency 28   Good Standing Certificate for
Borrower issued by Secretary of State of Delaware   UCC, TAX AND JUDGMENT
SEARCHES & FILINGS 29   Bring-down UCC Search Report of UCC financing statements
filed against Calphalon Corporation 30   Bring-down UCC Search Report of UCC
financing statements filed against Goody Products Inc. 31   Bring-down UCC
Search Report of UCC financing statements filed against Graco Children’s
Products Inc.

 

2



--------------------------------------------------------------------------------

32   Bring-down UCC Search Report of UCC financing statements filed against
Irwin Industrial Tool Company 33   Bring-down UCC Search Report of UCC financing
statements filed against Newell Operating Company 34   Bring-down UCC Search
Report of UCC financing statements filed against Rubbermaid 35   Bring-down UCC
Search Report of UCC financing statements filed against Newell Window
Furnishings Inc. 36   Bring-down UCC Search Report of UCC financing statements
filed against Rubbermaid Commercial Products LLC 37   Bring-down UCC Search
Report of UCC financing statements filed against Rubbermaid Incorporated 38  
Bring-down UCC Search Report of UCC financing statements filed against Sanford,
L.P. 39   Bring-down UCC Search Report of UCC financing statements filed against
Teutonia USA LLC 40   Tax lien and judgment search against Calphalon Corporation
41   Tax lien and judgment search against Goody Products Inc. 42   Tax lien and
judgment search against Graco Children’s Products Inc. 43   Tax lien and
judgment search against Irwin Industrial Tool Company 44   Tax lien and judgment
search against Newell Operating Company 45   Tax lien and judgment search
against Rubbermaid 46   Tax lien and judgment search against Newell Window
Furnishings Inc. 47   Tax lien and judgment search against Rubbermaid Commercial
Products LLC 48   Tax lien and judgment search against Rubbermaid Incorporated
49   Tax lien and judgment search against Sanford, L.P. 50   Tax lien and
judgment search against Teutonia USA LLC 51   Bring-down UCC Search Report of
UCC Financing Statements Filed against Borrower 52   Tax Lien and Judgment
Search Report against Borrower 53   UCC-3 Amendment in respect of UCC-1
Financing Statement, naming Calphalon Corporation, as debtor/seller, amending
secured party of record to be the Administrative Agent 54   UCC-3 Amendment in
respect of UCC-1 Financing Statement, naming Goody Products Inc., as
debtor/seller, amending secured party of record to be the Administrative Agent
55   UCC-3 Amendment in respect of UCC-1 Financing Statement, naming Graco
Children’s Products Inc., as debtor/seller, amending secured party of record to
be the Administrative Agent 56   UCC-3 Amendment in respect of UCC-1 Financing
Statement, naming Irwin Industrial Tool Company, as debtor/seller, amending
secured party of record to be the Administrative Agent 57   UCC-3 Amendment in
respect of UCC-1 Financing Statement, naming Newell Operating Company, as
debtor/seller, amending secured party of record to be the Administrative Agent

 

3



--------------------------------------------------------------------------------

58   UCC-3 Amendment in respect of UCC-1 Financing Statement, naming Rubbermaid,
as debtor/seller, amending secured party of record to be the Administrative
Agent 59   UCC-3 Amendment in respect of UCC-1 Financing Statement, naming
Newell Window Furnishings Inc., as debtor/seller, amending secured party of
record to be the Administrative Agent 60   UCC-3 Amendment in respect of UCC-1
Financing Statement, naming Rubbermaid Commercial Products LLC, as
debtor/seller, amending secured party of record to be the Administrative Agent
61   UCC-3 Amendment in respect of UCC-1 Financing Statement, naming Rubbermaid
Incorporated, as debtor/seller, amending secured party of record to be the
Administrative Agent 62   UCC-3 Amendment in respect of UCC-1 Financing
Statement, naming Sanford, L.P., as debtor/seller, amending secured party of
record to be the Administrative Agent 63   UCC-3 Amendment in respect of UCC-1
Financing Statement, naming Technical Concepts LLC, as debtor/seller, amending
secured party of record to be the Administrative Agent 64   UCC-3 Amendment in
respect of UCC-1 Financing Statement, naming Teutonia USA LLC, as debtor/seller,
amending secured party of record to be the Administrative Agent 65   UCC-3
Amendment in respect of UCC Financing Statement, naming Borrower, as debtor,
amending secured party of record to be the Administrative Agent 66   Post-Filing
UCC Search Reports showing the preceding thirteen (13) UCC-1 financing
statements of record   LEGAL OPINIONS 67   Reliance letter from Schiff in favor
of PNC relating to (x) opinion of Schiff regarding certain corporate and UCC
matters and (y) opinion of Schiff regarding true sale matters with respect to
the Borrower and the Originators and substantive consolidation matters with
respect to Rubbermaid, the Originators and the Borrower 68   Reliance letter
from DE Counsel in favor of PNC relating to opinion of DE Counsel regarding
certain corporate and UCC matters   MISCELLANEOUS 69   Amendment No. 2 to
Blocked Account Agreement among Borrower, Servicer, Administrative Agent and The
Northern Trust Company 70   Pro Forma Monthly Report dated as of the Restatement
Effective Date   LIQUIDITY DOCUMENTATION 71   Amendment to Thunder Bay LAPA

 

4



--------------------------------------------------------------------------------

SCHEDULE IX

LIST OF ORIGINATORS

 

Name of Originator

  

Federal Employer Identification Number

Calphalon Corporation

   34-0926141

Irwin Industrial Tool Company

   47-0684112

Goody Products, Inc.

   13-5654932

Graco Children’s Products Inc.

   13-3668642

Newell Operating Company

   36-1953130

Newell Rubbermaid Inc.

   36-3514169

Newell Window Furnishings, Inc.

   36-3993307

Rubbermaid Incorporated

   34-0628700

Sanford, L.P.

   36-4119520

Rubbermaid Commercial Products, LLC

   30-0437527

Teutonia USA LLC

   13-3668642